UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-05075 Thrivent Mutual Funds (Exact name of registrant as specified in charter) 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Address of principal executive offices) (Zip code) John L. Sullivan, Assistant Secretary 625 Fourth Avenue South Minneapolis, Minnesota 55415 (Name and address of agent for service) Registrants telephone number, including area code: (612) 844-5704 Date of fiscal year end: October 31 Date of reporting period: April 30, 2008 Item 1. Report to Stockholders Table of Contents Presidents Letter 1 Economic and Market Review 2 Portfolio Perspectives Thrivent Aggressive Allocation Fund 4 Thrivent Moderately Aggressive Allocation Fund 6 Thrivent Moderate Allocation Fund 8 Thrivent Moderately Conservative Allocation Fund 10 Thrivent Technology Fund 12 Thrivent Partner Small Cap Growth Fund 14 Thrivent Partner Small Cap Value Fund 16 Thrivent Small Cap Stock Fund 18 Thrivent Small Cap Index Fund 20 Thrivent Mid Cap Growth Fund 22 Thrivent Partner Mid Cap Value Fund 24 Thrivent Mid Cap Stock Fund 26 Thrivent Mid Cap Index Fund 28 Thrivent Mid Cap Index Fund-I 30 Thrivent Partner International Stock Fund 32 Thrivent Large Cap Growth Fund 34 Thrivent Large Cap Value Fund 36 Thrivent Large Cap Stock Fund 38 Thrivent Large Cap Index Fund 40 Thrivent Large Cap Index Fund-I 42 Thrivent Balanced Fund 44 Thrivent High Yield Fund 46 Thrivent Municipal Bond Fund 48 Thrivent Income Fund 50 Thrivent Core Bond Fund 52 Thrivent Limited Maturity Bond Fund 54 Thrivent Money Market Fund 56 Shareholder Expense Example 58 Schedules of Investments Thrivent Aggressive Allocation Fund 63 Thrivent Moderately Aggressive Allocation Fund 64 Thrivent Moderate Allocation Fund 65 Thrivent Moderately Conservative Allocation Fund 66 Thrivent Technology Fund 67 Thrivent Partner Small Cap Growth Fund 69 Thrivent Partner Small Cap Value Fund 72 Thrivent Small Cap Stock Fund 75 Thrivent Small Cap Index Fund 79 Thrivent Mid Cap Growth Fund 87 Thrivent Partner Mid Cap Value Fund 90 Thrivent Mid Cap Stock Fund 93 Thrivent Mid Cap Index Fund 96 Thrivent Mid Cap Index Fund-I 102 Thrivent Partner Worldwide Allocation Fund 108 Thrivent Partner International Stock Fund 116 Thrivent Large Cap Growth Fund 120 Thrivent Large Cap Value Fund 123 Thrivent Large Cap Stock Fund 126 Thrivent Large Cap Index Fund 130 Thrivent Large Cap Index Fund-I 137 Thrivent Balanced Fund 144 Thrivent High Yield Fund 154 Thrivent Municipal Bond Fund 162 Thrivent Income Fund 185 Thrivent Core Bond Fund 195 Thrivent Limited Maturity Bond Fund 202 Thrivent Money Market Fund 211 Statement of Assets and Liabilities Statement of Operations Statement of Changes in Net Assets Notes to Financial Statements Financial Highlights Thrivent Aggressive Allocation Fund 260 Thrivent Moderately Aggressive Allocation Fund 260 Thrivent Moderate Allocation Fund 260 Thrivent Moderately Conservative Allocation Fund 262 Thrivent Technology Fund 262 Thrivent Partner Small Cap Growth Fund 264 Thrivent Partner Small Cap Value Fund 264 Thrivent Small Cap Stock Fund 266 Thrivent Small Cap Index Fund 266 Thrivent Mid Cap Growth Fund 268 Thrivent Partner Mid Cap Value Fund 268 Thrivent Mid Cap Stock Fund 270 Thrivent Mid Cap Index Fund 270 Thrivent Mid Cap Index Fund-I 270 Thrivent Partner Worldwide Allocation Fund 272 Thrivent Partner International Stock Fund 272 Thrivent Large Cap Growth Fund 274 Thrivent Large Cap Value Fund 274 Thrivent Large Cap Stock Fund 276 Thrivent Large Cap Index Fund 276 Thrivent Large Cap Index Fund-I 276 Thrivent Balanced Fund 278 Thrivent High Yield Fund 280 Thrivent Municipal Bond Fund 280 Thrivent Income Fund 282 Thrivent Core Bond Fund 284 Thrivent Limited Maturity Bond Fund 286 Thrivent Money Market Fund 288 Additional Information We are pleased to provide you with the semiannual report for the six months ended April 30, 2008, for Thrivent Mutual Funds. In this report, you will find detailed information about the Funds, including performance highlights, overall market conditions and management strategies during the six-month period. In addition, Thrivent Financials Chief Investment Officer, Russ Swansen, reviews the larger economic environment in his Economic and Market Review. Im excited to share Thrivent Financials latest product offerings with you. Our investment product development process is centered on shareholder needs. The goal? Providing new products that combine your interest in simple, high integrity options with leading edge product research and money management techniques to help you succeed. Introducing Thrivent Partner Worldwide Allocation Fund As the global business environment and developing economies continue to evolve, Thrivent Investment Management is updating and expanding its international options. Thrivent Partner Worldwide Allocation Fund is designed to capitalize on global trends by offering an all-in-one, easy-to-use international investing choice. Consider some of the Funds advantages:  Exposure to a wide range of stocks from around the world: large cap international stocks in both the growth and value styles of investing, allocations to emerging markets stocks and bonds,and small- and mid-cap international companies.  Partnering with industry-leading asset management firms withfocused capabilities.  Thrivent Asset Managements talents in choosing and monitoring partner firms and designing and monitoring the overall allocation mix.  Reasonable expenses, no redemption fees, and low minimum investment thresholds. Thrivent Financial makes having a world of investing possibilities at your fingertips a reality. Thrivent Equity Income Plus Fund  the Power of Dividends With average retirement periods continuing to grow longer and longer, spurred by ever-lengthening life spans, retirement income planning is a key part of an effective financial strategy. Two obstacles typically stand in the way of retirement: market volatility and generating enough portfolio growth to overcome inflation. Thrivent Equity Income Plus Fund can assist on both fronts. First, it focuses on generating steady long-term capital appreciation from investing primarily in dividend-paying securities. At the same time, it offers a growthcomponent designed to offset inflation with significant equity exposure. The lower volatility/growth and income goals should help reduce the market-inducedvolatility that can come with some more aggressive stock investments. Consider the following Fund characteristics:  The Fund invests in a global portfolio of higher-yielding stocks designed to help manage portfolio volatility by tapping the long-term power of dividend reinvestment.  It focuses on company fundamentals: dividend yield, dividend growth and stability of dividend payouts.  The Fund pays attention to overall diversification and exposure to volatility-reducing securities and strategies designed to weathervolatile markets. Thrivent Financial helps make well-diversified dividend equity investment in the pre-retirement and retirement years easier. Our Commitment to You We remain committed to providing our shareholders with the guidance and choices they desire to prepare for retirement and achieve their goals. Thrivent Partner Worldwide Allocation Fund and Thrivent Equity Income Plus Fund represent our latest offerings to provide you with industry-leading options to help you achieve your goals. Consult with your Thrivent Financial representative to see if these choices make sense in your overall financial picture. Thank you for continuing to turn to us for your financial objectives. We value you and your business. Sincerely, Pamela J. Moret President and Trustee Thrivent Mutual Funds Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com . 1 Economic and Market Review Stock returns were generally negative and bonds posted mixed results for the six months ended April 30, 2008. The period was marked by turmoil in the bond market and dramatic tightening of credit in the financial system that climaxed with the collapse of Bear Stearns, one of the biggest Wall Street investment banks. This led to major policy adjustments by central banks around the world as they attempted to facilitate the availability of credit and liquidity in the markets. Over the period, the Federal Reserve lowered targeted short-term rates by 2.50% as heightened risks in both the real economy and the financial markets became apparent. U.S. Economy The nations gross domestic product grew at an annual rate of 0.6% in both the fourth quarter of 2007 and the first quarter of 2008 (the first quarter figure is an advanced estimate by the Commerce Department), down sharply from the 4.9% annual rate in the third quarter of 2007. The slowdown was attributed to continuing troubles in the housing market and a softening in consumer and business spending. Housing cast a pall over the economy. Weak sales, rising inventories, falling prices and much tighter lending standards caused imbalances in the housing market to worsen over the period. In March, existing home sales declined 2% from the previous month to an annualized rate of 4.93 million units, which was 19.3% lower than a year earlier. While U.S. consumers faced economic challenges, global demand remained strong, particularly from developing economies. The low valuation of the dollar enhanced the attractiveness of U.S. goods and services in world markets, lifting U.S. exports and providing critical support for the economy. Inflation and Monetary Policy Inflation indicators were mixed during the period. The Consumer Price Index (CPI) rose at a 3.1% annual rate during the first quarter of 2008, compared with a 4.1% rate for all of 2007. Excluding the volatile prices of food and energy, the core CPI advanced at a 2.0% annual rate during the first quarter of 2008, following a 2.4% rise in all of 2007. Although surging energy prices and a weak dollar have put upward pressure on inflation, the slowdown in economic growth and additional slack in the labor market is expected to moderate pressures going forward. The Federal Open Market Committee (FOMC) returned to a rate-easing mode in September and continued cutting the federal funds rate at each of its meetings through April 30 in addition to an inter-meeting cut of 0.75% on January 22. The fed funds rate has declined from 5.25% to 2.00% over the rate-cutting campaign. At their April meeting, policymakers indicated that they may refrain from making additional rate cuts in the near term. Equity Performance Many stock indexes reached record highs in September as the Federal Reserve began easing interest rates. But stock prices generally fell from November through the first quarter due to growing concerns about the credit crisis, higher commodities prices, and the sustainability of consumer spending and corporate profit growth. Large-company stocks declined less than small-company issues during the period. The S&P 500 Index of large-company stocks posted a 9.63% total return, while the Russell 2000 Index of small-company stocks recorded a 12.92% return. Growth stocks did slightly better than value stocks. Helped by a declining dollar, major market foreign stocks modestly outperformed domestic stocks in dollar terms. The Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index posted a 8.99% total return in dollar terms. Measured in their own currencies, foreign stocks were generally weaker as investors around the globe became concerned with the sustainability of global growth. Fixed-Income Performance The collapse of the subprime mortgage market caused a de-levering within various sectors of the bond market, in many cases leading to forced selling. This caused a steep decline in security prices and a withdrawal of liquidity from some sectors of the bond market, with a notable exception being U.S. Treasury securities. The severe underperformance in some of the highest-quality segments of the market was unusual, especially in AAA-rated asset-backed securities and commercial mortgage-backed securities, which have historically delivered stable returns in difficult credit markets. Even municipal bonds, which usually fare well in times of distress, suffered over the period, as yields on tax-free municipal bonds surpassed the yields on similar maturity Treasury bonds for the first time in decades. 2 An investor flight to safety pushed down Treasury yields sharply over the period. The six-month Treasury yield fell from 4.07% to 1.62%, and the 10-year yield fell from 4.47% to 3.73%. The significant decline in Treasury yields and the corresponding increase in prices boosted Treasury securities total returns for the period. Within the corporate bond markets, concerns about the economy caused risk premiums (yields over comparable Treasuries) to widen and prices to fall. The Lehman Brothers Aggregate Bond Index of the broad U.S. bond market posted a 4.08% total return, while the Lehman Brothers Government/Corporate 1-3 Year Bond Index registered a 3.88% total return. Below-investment-grade corporate bonds were weaker performers, with the Lehman Brothers U.S. Corporate High Yield Bond Index registering a 0.74% total return. The Lehman Municipal Bond Index posted a 1.47% total return. Outlook We expect economic growth to remain below average over the next several months, with inflation moderating somewhat. Gross domestic product growth should expand at a 1%2% annual rate as the fiscal stimulus package approved earlier this year, coupled with the FOMCs easing of monetary policy, helps spur growth, but risks to the forecast are high. We expect energy and commodities prices to moderate and the housing market to begin to stabilize in the second half of 2008. These factors suggest that consumer spending, while not robust, will be sufficient to maintain positive growth. Dislocations unfolding in the credit markets that began with the unwinding of the housing boom of the last five years have spilled over into the rest of the economy through the dramatic tightening of lending across all loan types, including residential mortgage loans, commercial mortgage loans, and consumer loans. The risks to the economy are not directly a function of the softness in housing but rather how consumer spending or financial lending behaviors may change in reaction to declining housing values. With policymakers concerned about both an economic slowdown and the potential for higher inflation, it is uncertain how much more the Federal Reserve will ease interest rates in 2008. It is our view that the Federal Reserve will hold rates steady for the remainder of 2008. As always, your best strategy is to work with your Thrivent Financial representative to create astrategy based on your goals, diversify your portfolio and remain focused on the long term. 3 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore, a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Aggressive Allocation Fund earned a total return of 9.34% as compared to the median return of its peer group, the Lipper Multicap Core category, of 10.04%. The Funds benchmark indexes, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned returns of 9.63% and 4.08%, respectively. What factors affected the Funds performance? The most significant factor affecting returns was the Funds significant exposure to equity markets, which experienced a sharp decline in prices over the reporting period. Bond prices generally advanced, with the highest-quality sectors in fixed income, U.S. Treasury obligations, achieving the highest returns. This Funds long-term risk profile generally means that it will have a significant exposure to global equity markets and, as such, will be most impacted by movements in those markets. More specifically, the Fund has had a bias in its holdings towards large-cap and growth-oriented stocks, reflecting managements concerns with the pricing of certain risk asset categories. Early in the period those biases were rewarded as market participants aggressively sought to reduce risk exposures in the face of the ongoing deterioration in credit markets. In the near term, prices for riskier asset classes appear to have bottomed in the first quarter of 2008, as investor sentiment shifted subsequently to aggressive policy actions to stimulate both the markets and the economy. The equity markets closed the period in April with a broad-based advance from first quarter lows. Fixed-income exposure was modest over the period but did benefit the Fund in the very weak stock market environment that prevailed. Our bias to credit within fixed-income portfolios somewhat limited our advance versus Treasury bonds but provided significant value versus equity markets. What is your outlook? We believe that policymakers actions to mitigate both market and economic risk will be effective, but the recovery is likely to be more moderate and extended in terms of accelerating growth. Consumers continue to be under Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 4 substantial pressure due to elevated inflation rates and weakness in housing prices. Housing is likely at its worst point and the severe adjustments have set the stage for marginal improvements in the outlook. Not all housing markets will recover at the same time, with some of the more speculative markets having longer recovery periods. Nonetheless, the impairment in housing values will likely have a subtle but meaningful impact on consumer spending. Lower commodity prices, particularly on the energy front, will likely improve consumer attitudes. We are beginning the process of positioning for a better growth environment over the next few quarters. The valuation bias to large-cap and growth stocks has largely been adjusted with the significant movement over the last 12 months, and most major asset classes are reasonably valued, one to the other. The exceptions in our minds are the U.S. Treasury securities, which have become too richly priced as investors sought absolute protection from credit risk. Commodity prices, particularly energy, are also excessive at these levels and have already begun to create the demand destruction or product substitutions that ultimately lead to prices correcting to more reasonable levels. 1 Class A performance reflects the maximum sales charge of 5.5%. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 5 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore, a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Moderately Aggressive Allocation Fund earned a return of 7.62% as compared to the median return of its peer group, the Lipper Mixed-Asset Target Allocation Growth category, of 6.81%. The Funds benchmark indexes, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned returns of 9.63% and 4.08%, respectively. What factors affected the Funds performance? The Fund has approximately 78% of assets in various categories of equity investments, with the balance of Fund assets in fixed-income investment categories. That allocation was the most significant factor impacting returns versus the S&P 500 Index, which is composed of 100% stocks. Our allocation to fixed-income investment moderated the Funds decline versus the stock market. Returns were moderately below that of its peer group category, as the Fund tends to have a higher exposure to equity investments than the typical fund in that group. We believe that over time that higher allocation will result in enhanced returns versus the Funds benchmarks. Within the equity categories, we maintained a tilt towards large-capitalization and growth stocks, a bias that generally worked in the Funds favor through most of the weakness in stocks. In fixed income, the Fund did not have significant exposure to the U.S. Treasury security market  the area of highest returns for the period but did maintain a quality bias in the corporate segments of the accounts. While these securities provided some protection from the extreme market disruptions that occurred in lower-quality segments, they did not perform as well as the Treasury bonds and notes. What is your outlook? We believe that policymakers actions to mitigate both market and economic risk will be effective, but the recovery is likely to be more moderate and extended in terms of accelerating growth. Consumers continue to be under substantial pressure due to elevated inflation rates and weakness in housing prices. Housing is likely at its worst point and the severe adjustments have set the stage for marginal improvements in the outlook. Not all housing markets will Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 6 recover at the same time, with some of the more speculative markets having longer recovery periods. Nonetheless, the impairment in housing values will likely have a subtle but meaningful impact on consumer spending. Lower commodity prices, particularly on the energy front, will likely improve consumer attitudes. We are beginning the process of positioning for a better growth environment over the next few quarters. The valuation bias to large-cap and growth stocks has largely been adjusted with the significant movement over the last 12 months, and most major asset classes are reasonably valued, one to the other. The exceptions in our minds are the U.S. Treasury securities, which have become too richly priced as investors sought absolute protection from credit risk. Commodity prices, particularly energy, are also excessive at these levels and have already begun to create the demand destruction or product substitutions that ultimately lead to prices correcting to more reasonable levels. 1 Class A performance reflects the maximum sales charge of 5.5%. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 7 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore, a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Moderate Allocation Fund earned a return of 5.44% as compared to the median return for its peer group, the Lipper Mixed-Asset Target Allocation Moderate category, of 5.15%. The Funds market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned returns of 9.63% and 4.08%, respectively. What factors affected the Funds performance? The Fund has approximately 58% of assets in various categories of equity investments, with the balance of Fund assets in fixed-income investment categories. That allocation was the most significant factor impacting returns versus the S&P 500 Index, which is composed of 100% stocks. Our allocation to fixed-income investment moderated the Funds decline versus the stock market. Returns were moderately below that of the peer group, as the Fund tends to have a higher exposure to equity investments than the typical fund in that group. We believe that over time that higher allocation will result in enhanced returns versus the Funds benchmarks. Within the equity categories, we maintained a tilt towards large-capitalization and growth stocks for the period, a bias that generally worked in the Funds favor through most of the weakness in stocks. In fixed income, the Fund did not have significant exposure to the U.S. Treasury security market  the area of highest returns for the period  but did maintain a quality bias in the corporate segments of the accounts. While these securities provided some protection from the extreme market disruptions that occurred in lower-quality segments, they did not perform as well as the Treasury bonds and notes. What is your outlook? We believe that policymakers actions to mitigate both market and economic risk will be effective, but the recovery is likely to be more moderate and extended in terms of accelerating growth. Consumers continue to be under substantial pressure due to elevated inflation rates and weakness in housing prices. Housing is likely at its worst point and the severe adjustments have set the stage for marginal improvements in the outlook. Not all housing markets will Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 8 recover at the same time, with some of the more speculative markets having longer recovery periods. Nonetheless, the impairment in housing values will likely have a subtle but meaningful impact on consumer spending. Lower commodity prices, particularly on the energy front, will likely improve consumer attitudes. We are beginning the process of positioning for a better growth environment over the next few quarters. The valuation bias to large-cap and growth stocks has largely been adjusted with the significant movement over the last 12 months, and most major asset classes are reasonably valued, one to the other. The exceptions in our minds are the U.S. Treasury securities, which have become too richly priced as investors sought absolute protection from credit risk. Commodity prices, particularly energy, are also excessive at these levels and have already begun to create the demand destruction or product substitutions that ultimately leads to prices correcting to more reasonable levels. 1 Class A performance reflects the maximum sales charge of 5.5%. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 9 The Funds performance depends upon how its assets are allocated across broad asset categories and applicable sub-classes within such categories. Some broad asset categories and sub-classes may perform below expectations or below the securities markets generally over short or extended periods. In particular, underperformance in the equity markets would have material adverse effect on the Funds total return, given its allocation to equity securities. Therefore, a principal risk of investing in the Fund is heavily dependent upon the performance of the underlying funds in which the Fund invests. As a result, the Fund is subject to the same risks as those faced by the underlying funds. Those risks include, but are not limited to, allocation risk, non-diversified risk, underlying fund risk, market risk, equity investment and issuer risk, volatility risk, foreign securities risk, real estate industry risk, credit, interest rate and high yield risk, and investment adviser risk. These and other risks are described in the Funds prospectus. How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Moderately Conservative Allocation Fund earned a return of 3.52% as compared to the median return for its peer group, the Lipper Mixed-Asset Target Allocation Conservative category, of 2.32%. The Funds market benchmarks, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index, earned returns of 9.63% and 4.08%, respectively. What factors affected the Funds performance? The Fund has approximately 39% of assets in various categories of equity investments, with the balance of Fund assets in fixed-income investment categories. That allocation was the most significant factor impacting returns versus the S&P 500 Index, which is composed of 100% stocks. Our allocation to fixed-income investment moderated the Funds decline versus the stock market. Returns were moderately below that of the peer group, as the Fund tends to have a higher exposure to equity investments than the typical fund in that group. We believe that over time that higher allocation will result in enhanced returns versus the Funds benchmarks. Within the equity categories, we maintained a tilt towards large-capitalization and growth stocks for the period, a bias that generally worked in the Funds favor through most of the weakness in stocks. In fixed income, the Fund did not have significant exposure to the U.S. Treasury security market  the area of highest returns for the period  but did maintain a quality bias in the corporate segments of the accounts. While these securities provided some protection from the extreme market disruptions that occurred in lower-quality segments, they did not perform as well as the Treasury bonds and notes. What is your outlook? We believe that policymakers actions to mitigate both market and economic risk will be effective, but the recovery is likely to be more moderate and extended in terms of accelerating growth. Consumers continue to be under substantial pressure due to elevated inflation rates and weakness in housing prices. Housing is likely at its worst point and the severe adjustments have set the stage for marginal improvements in the outlook. Not all housing markets will Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition and Top 10 Holdings are subject to change. 10 recover at the same time, with some of the more speculative markets having longer recovery periods. Nonetheless, the impairment in housing values will likely have a subtle but meaningful impact on consumer spending. Lower commodity prices, particularly on the energy front, will likely improve consumer attitudes. We are beginning the process of positioning for a better growth environment over the next few quarters. The valuation bias to large-cap and growth stocks has largely been adjusted with the significant movement over the last 12 months, and most major asset classes are reasonably valued, one to the other. The exceptions in our minds are the U.S. Treasury securities, which have become too richly priced as investors sought absolute protection from credit risk. Commodity prices, particularly energy, are also excessive at these levels and have already begun to create the demand destruction or product substitutions that ultimately lead to prices correcting to more reasonable levels. 1 Class A performance reflects the maximum sales charge of 5.5%. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, the S&P 500 Index and the Lehman Brothers Aggregate Bond Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 11 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Technology Fund earned a total return of 20.94% as compared to the median return of its peer group, the Lipper Science and Technology category, of 16.61%. The Funds market benchmark, the S&P North American Technology Sector Index, earned a return of 14.80%. What factors affected the Funds performance? The last quarter of 2007 and the first quarter of 2008 saw a significant negative shift in market sentiment driven by global credit concerns. This shift contributed to the de-rating and value compression of the technology sector. Our positioning in companies that we believed were underpriced relative to the full-cycle value of their businesses proved to be premature and out of step with the markets near-term focus on earnings momentum (or lack thereof). Large holdings in value-oriented names such as storage leader EMC, Sprint, and Fidelity National declined more than we anticipated over earnings concerns brought on by anticipated economic weakness arising from the credit market turmoil. Core positions in Apple, Google, and networking companies Cisco, Foundry and F5 Networks suffered significant multiple compressions as the market environment grew less certain. Adverse new drug developments within two of our biotechnology holdings, Vertex and Cephalon, were meaningful drags on our health care performance, and our exposure to solar stocks was negatively impacted by legislative uncertainty regarding important tax incentives. What is your outlook? From a broad economic perspective, we believe that 2008 will be characterized by weak domestic economic growth burdened by further housing market weakness, difficult credit markets and conservative consumer spending trends; low and stable interest rates; a weak, but stabilizing, dollar; and continued relative strength in international demand, especially from developing economies. More specifically, solid, though not spectacular, domestic capital spending sustains our optimism regarding technology expenditure growth at the enterprise level, especially within networking, video communications, storage and software. Strong international markets and a weak dollar provide additional reasons for optimism that global expenditure growth can increase in a sector with disproportionate exposure to foreign demand. Global corporate liquidity is at unprecedented levels, and we believe companies retain the ability and motivation to upgrade their technology infrastructure in a global environment in which productivity gains are crucial to competitiveness. Manifestation of this trend should have a positive impact on the Fund. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 12 We remain steadfast in the Funds positioning to benefit over the medium- and longer-terms from six key secular trends:  Green IT/datacenters ( VMware, Compuware )  Storage growth ( EMC, 3PAR )  Network/IP infrastructure requirements ( Juniper Networks, Intel )  Alternative energy development ( First Solar, Vestas Wind Systems )  Mobile Internet/smart phone penetration ( Google, Apple )  Cloud computing/software as a service ( EMC, Google ) The majority of the Fund holdings (and almost all of its 20 largest positions) remain leveraged to these emerging themes. While we are disappointed with what we regard to be the macro-driven underperformance of the portfolio over the most recent six months, we are confident that the strategic focus of the portfolio positions it well for longer-term outperformance. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and Goldman Sachs Technology Industry Composite Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The S&P North American Technology Sector Index is a modified capitalization-weighted index of selected technology stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. The S&P North American Technology Sector Index is the new name for the index formerly known as the CBOE GSTI Composite Index. The S&P North American Technology Sector Index assumes the prior history and is compiled going forward using the same methodology of the CBOE GSTI Composite Index. 13 The Fund is exposed to the risks of investing in equity securities of smaller companies, which may include, but are not limited to, lower trading volume and less liquidity than larger, more established companies. Small company stock prices are generally more volatile than large company stock prices. These and other risks are described in the Funds prospectus. How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Partner Small Cap Growth Fund earned a total return of 17.52% as compared to the median return of its peer group, the Lipper Small Cap Growth Funds category, of 15.94%. The Funds market benchmark, the Russell 2000 ® Growth Index, earned a return of 14.14%. What factors affected the Funds performance? Early in 2008, information technology companies came under severe selling pressure as investors became increasingly concerned with the sustainability of economic growth in the face of ongoing credit issues. The Fund had a modest overweighting in the group and stock selection within the sector performed more poorly than the overall benchmark index, accounting for most of the underperformance versus the benchmark. Holdings in the internet software and services industry like Valueclick Inc. and Omniture Inc. provided disappointing results. The industrials sector of the Fund also provided subpar returns. In aerospace and defense, AAR Corp. and Ladish Co. Inc. generated poor returns, as did Aircastle Ltd. and Genesis Lease Ltd. , both aircraft leasing companies. Shares of companies in the financial sector generally did not keep pace with the performance of the group or the market. Holdings in select real estate investment trust (REIT) companies and commercial banks like Signature Bank and Frontier Financial Corp. provided below market results. A moderate underweighting of the strongly performing energy group also was a limiting factor for Fund returns, although stock selection was generally in line with the group. Health care stocks in the Fund did achieve excellent results, but were not sufficiently strong to offset the items mentioned earlier. In the health care technology industry, TriZetto Group Inc. , a provider of software products, achieved excellent results. Also related to health care technology, Illumina Inc. and Icon PLC advanced significantly. In the materials sector, Compass Minerals International and Century Aluminum Co. provided good returns, as did Greif Inc. in the packaging industry. In the food products industry, the Funds holding in Flowers Foods Inc. lifted returns. *As of May 1, 2008, Transamerica Investment Management, LLC is no longer subadvising the Fund. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 14 What is your outlook? At quarters end, most key indicators were flashing signals suggesting that the economy was slipping into a recession. But we think its still possible that a recession may not materialize. If a recession does materialize, its likely to be brief and shallow, in our estimation, especially in light of the governments professed resolve to administer a solid dose of fiscal and monetary medicine to revive flagging consumer confidence and the economy. As we see it, the stock market may have already largely discounted the worst, and corporate earnings in aggregate may be up for 2008 (although earnings estimates are likely to be reduced in the near term). That should help provide a supportive backdrop for stocks in the remainder of the year. 1 Class A performance reflects the maximum sales charge of 5.5%. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index, and the Russell 2000 ® Growth Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Russell 2000 ® Growth Index is an index comprised of small capitalization companies with a greater than average growth orientation. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 15 The Fund is exposed to the risks of investing in equity securities of smaller companies, which may include, but are not limited to, lower trading volume and less liquidity than larger, more established companies. Small company stock prices are generally more volatile than large company stock prices. These and other risks are described in the Funds prospectus. How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Partner Small Cap Value Fund earned a total return of 4.74% as compared to the median return of its peer group, the Lipper Small Cap Value Funds category, of 11.00%. The Funds market benchmark, the Russell 2000 ® Value Index, earned a return of 11.55%. What factors affected the Funds performance? Stock selection across a number of significant sectors was the most important factor contributing to the Funds excellent results versus both its index and peer group. Results in the information technology group were unusually good, with strong returns to our holdings versus the benchmark in all industry groups. In addition, we held a modestly underweighted position in a group that performed poorly over the period. Fund holdings in the industrial sector also achieved excellent results relative to the benchmark; a significant overweighting provided incremental returns. Hub Group Inc. and Kirby Corp. achieved good returns over the six months. Energy companies generally achieved positive returns as oil and gas prices advanced strongly. The Fund was both overweighted within that group and stock selection was better than average, nicely aiding results. Health care stocks also contributed positively to our returns, as Fund holdings in biotechnology and health care providers outperformed both the group and the benchmark. The Fund maintained an underweighted exposure to the consumer discretionary sector, believing that segments exposed to consumer spending would bear relatively more earnings risk than most. Within the group, we tended to have exposure to more specialized vendors or those segments that have already adjusted to lowered expectations. Fund holdings in the materials and financial sectors did not keep pace with the group, which offset some of the positive impact of other holdings. In materials, Carpenter Technology Corp. provided disappointing returns, as did our holdings in the specialty chemicals industry. Select financial segments rebounded from significantly oversold positions late in the period and the Fund was heavily underweighted in this sector. This had a modestly limiting impact on returns Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 16 as the group had been a source of significant underperformance late in 2008, and our lack of exposure reflected concerns with industry fundamentals. What is your outlook? While the information technology, consumer discretionary, and financials sectors remain underweighted relative to the index, recent market weakness has provided better opportunities to increase our holdings in these and other sectors. In the financials sector, we have been adding select real estate investment trusts (REITs), capital markets companies and banks. We continue to emphasize the industrials and business services sector, given its ties to global economic growth. As small-cap value investors, we are seeing more opportunities to buy profitable businesses at attractive prices, particularly in industries that have offered few bargains in recent years. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell 2000 ® Value Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Russell 2000 ® Value Index measures the performance of small cap value stocks. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 17 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Small Cap Stock Fund earned a total return of 13.80% as compared to the median return for its peer group, the Lipper Small Cap Core Category, of 13.08%. The Funds market benchmark, the Russell 2000 ® Index, earned a return of 12.92%. What factors affected the Funds performance? During the period, unprecedented actions were taken by the Federal Reserve (Fed) in order to support the markets. These actions included extremely aggressive interest rate reductions combined with monetary support programs. The markets reacted favorably to the Fed actions, and in particular, the financials and consumer discretionary sectors found at least a temporary bottom. Given our concerns regarding the deteriorating credit environment and an over-levered consumer, the Fund was underweighted in the financials sector, resulting in negative relative performance. Concerns regarding the potential for an economic recession weighed heavily on several areas of the market. Specifically, stocks tied to global economic growth within the industrials sector performed poorly. Within the Fund, this included stocks in the marine, electrical equipment, and engineering and construction sub-segments of the industrials sector. On the positive side, our energy holdings performed extremely well. The Fund was significantly overweighted to the exploration and production (E&P) industry, given our outlook for commodity prices. As the price of oil and natural gas increased during the reporting period, the E&P stocks showed strong performance. While we may be in yet the beginning stages of an economic recession, the markets are already discounting a recovery, as evidenced by the performance of the early cycle stocks. The Fund benefited from this market action within the consumer discretionary sector as our holdings in the specialty retail, restaurant, and leisure products industries exhibited excellent performance. What is your outlook? We remain diligent in monitoring the economic environment to ascertain where we are within the economic cycle. The recent economic stimulus package will likely impact the economy over the next six months as consumers begin to spend their rebate checks. Additionally, the Feds interest rate reductions should start to flow through the system and help to stimulate economic growth. The Fund is positioned to benefit from these actions with an overweighted position in the consumer discretionary sector, primarily in Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 18 retail and restaurant stocks. Additionally, the lower interest rate environment should benefit our overweighted stance in commercial banks. The Fund also remains overweighted in the energy, materials and consumer staples sectors as demand for commodities, natural resources and food remains strong, even in the face of a weaker economy. Worldwide demand for oil, gas, coal, steel, corn and grains continues to rise, while supply remains relatively static in the short term. Higher commodity costs are likely here to stay, and the Fund will be positioned to benefit. While the economic stimulus package should positively impact the economy in the short term, the longer-term benefits are still uncertain. We remain fairly cautious as the weak dollar, a growing Federal deficit and an over-levered consumer cause us concern. Additionally, we are monitoring both the credit market and the housing market for continued deterioration. Should the Feds aggressive actions prove insufficient, the business cycle may eventually run its course with negative implications for the equity market. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell 2000 ® Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Russell 2000 ® Index is an index comprised of the 2,000 smaller companies in the Russell 3000 ® index. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 19 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Small Cap Index Fund earned a total return of 11.79% as compared to the median return of its peer group, the Lipper Small Cap Core Funds category, of 13.08%. The Funds market benchmark, the S&P SmallCap 600 Index, earned a return of 11.60%. What factors affected the Funds performance? The Fund is managed to virtually replicate the performance of the S&P SmallCap 600 Index, a prime measure of small stock performance. We seek to maintain a fully invested position with limited transactions to minimize costs. As typically occurs with an index fund, the difference in performance between the benchmark index and the Fund itself can be largely attributed to expenses and minor differences in portfolio composition. Small-cap stocks underperformed large-cap and mid-cap stocks for the last six months. Only the energy sector sported a positive return, benefiting from a continued spike in energy prices. All other sectors were negative, with stocks of consumer discretionary firms and telecommunication services being the weakest performers. Certain lending segments dried up due to uncertainties in the mortgage loan area. What is your outlook? The Fund will remain fully invested in stocks designed to track the performance of the S&P SmallCap 600 Index. This offers individuals an attractive way to take advantage of the growth potential of the broad, diversified marketplace of small-cap stocks. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 20 While small-cap stocks have enjoyed an advantage over larger-cap issues in recent years, the situation changed in the past year. With uncertainty growing over the strength of the U.S. economy and an ongoing inflation threat, investors backed away from riskier aspects of the equity markets. Large-cap stocks rallied relative to small-cap issues this past year. Whether this marks a period of rotation in the markets and a shift to more blue-chip names remains to be seen. Typically, the longer an economic cycle continues, the more investors tend to favor large-cap stocks in the equity marketplace. We still believe there is solid opportunity in the small-cap arena, but the premium return for small stocks is likely to be limited in the future as the cycle continues to mature. 1 Class A performance reflects the maximum sales charge of 5.5%. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the S&P SmallCap 600 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The S&P SmallCap 600 Index is an index that represents the average performance of a group of 600 small capitalization stocks. S&P SmallCap 600 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 21 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Mid Cap Growth Fund earned a total return of 11.68% as compared to the return of its peer group, the Lipper Mid Cap Growth category, of 10.79%. The Funds market benchmark, the Russell Midcap ® Growth Index, earned a return of 8.44%. What factors affected the Funds performance? The market suffered a correction as the credit crisis widened, the housing depression worsened and global inflation fears caused investors to flee stocks. Demand from emerging countries such as China and India pushed oil prices into record territory and sparked inflation fears across just about every commodity in the world. The market became extremely narrow, as evidenced by energy being the only sector in positive territory for the period. Consumer and technology stocks, on the other hand, were hardest hit as these companies suffered from lackluster demand and dampened margins due to high raw material input costs. The Fund underperformed primarily due to disappointing earnings from companies in the technology and consumer area. The Funds stock picks in the energy area did quite well, but our underweighting in this sector was a significant drag on performance. What is your outlook? The headwinds that affected the U.S. economy during this period are likely to linger well into 2008 and possibly into 2009. The U.S. housing market is showing little signs of stabilization. We are concerned with the general tightness of credit across all sectors of the market as lending institutions balance sheets are distressed. As a result, over the past six months, many banks have increased lending standards for borrowers significantly. Credit cycles typically take several quarters to unwind, and this one may be even more prolonged as the losses are much greater than those incurred in previous cycles. This tighter credit environment will be a drag on growth, and thus a headwind for consumers, for some time to come. If the tight credit conditions spill over into business lending, the drag on economic growth will be even greater. Another headwind for earnings is margin compression. Margins for many companies continue to contract as fuel and raw material input costs continue to rise due to demand from emerging economies. On top of this, there is potential risk to stocks stemming from a change of administration at the White House in the fall of 2008 and potentially higher taxes that could drag down economic growth further. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 22 While we are cognizant of all of these issues and continue to monitor them closely, we believe these headwinds will ultimately be priced into stocks. Over the course of time, many of these negatives will likely turn into tailwinds. While we do not believe we are fully through the credit unwind and subsequent subpar growth of the U.S. economy, we do believe it is time to begin positioning the portfolio toward early cycle stocks that will benefit from a turn in the U.S. economy over the course of the next eighteen months. With that as our base assumption, we are positioning the portfolio toward stocks that have compelling valuations, trough margins and potential product cycles. We believe many stocks in the consumer and technology areas have seen their lows. Health care companies with intact product cycles also continue to be a focus area for the Fund. As always, we continue to favor companies that are in front of new product cycles that will foster growth regardless of the underlying economic cycle. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell Midcap ® Growth Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Russell Midcap ® Growth Index measures the performance of mid cap growth stocks. It is not possible to invest directly in this Index. The performance of these Indexes does not reflect deductions for fees, expenses, or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 23 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Partner Mid Cap Value Fund earned a total return of 5.43% as compared to the median return of its peer group, the Lipper Mid Cap Value category, of 9.74%. The Funds market benchmark, the Russell Midcap ® Value Index, earned a return of 9.20%. What factors affected the Funds performance? Energy stocks achieved excellent returns as oil and gas prices resumed their upward trends and comfortably exceeded price levels that had held for 25 years. An overweighted position in energy, as well as stock selection within the group, accounted for much of the performance premium in the Fund versus its benchmark index. The energy and materials sectors were the only two groups to achieve positive returns in the period, with the energy group achieving results in the high teens, far and away the best group results during the period. The Fund maintained a substantial overweighting in the group and returns to the Funds holdings in exploration and production companies, as well as integrated oil and gas companies, were better than the group. Both of these factors contributed meaningfully to the significant outperformance in the Fund. Other positive contributing factors were stock selection in the information technology and utilities groups, as well as a modest cash position as the markets declined. Offsetting some of the gains was below-market exposure in the food products area of the consumer staples sector, a segment which provided modestly better results than the mid-cap value index. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 24 What is your outlook? In the past three quarters, we have been careful to avoid sacrificing quality for what may appear to be bargain valuations. Our cautious view on the market remains largely intact, as we continue to see weakness in credit-related sectors. While we recognize that these areas should eventually recover strongly, we remain highly selective at this time. We also think recent volatility will allow us to demonstrate our quality focus and disciplined investment approach, which should be effective in an uncertain environment. 1 Class A performance reflects the maximum sales charge of 5.5%. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Periods of less than one year are not annualized. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and the Russell Midcap ® Value Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Russell Midcap ® Value Index is an index comprised of mid cap companies with lower than average price-to-book ratios and lower forecasted growth values within the Russell Midcap ® Index. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 25 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Mid Cap Stock Fund earned a total return of 12.36% as compared to the median return of its peer group, the Lipper Mid Cap Core Funds category, of 8.89%. The Funds market benchmark, the Russell Midcap ® Index, earned a return of 8.77%. What factors affected the Funds performance? Returns in the energy sector were the largest detriment to overall performance, both in terms of allocation and security selection. Our significant underweighting in energy, the best-performing sector of the last six months, hurt overall returns. The information technology sector also detracted from performance. Although the Fund benefitted from its underweighted position in this sector, security selection weighed down returns. Overweighting the Fund in airlines proved ill-advised as ever-increasing jet fuel costs overshadowed any benefits from declining capacity and increasing consolidation. These negative contributors were partially offset by allocation to and stock selection within the materials sector. Not only was the Fund significantly overweighted in the sector, it also benefitted from investing in some of the best-returning stocks over the period, including Owens-Illinois, Inc., Ball Corporation and Crown Holdings, Inc. What is your outlook? While we believe the economy has avoided a recession to date, economic growth has slowed significantly. Falling domestic consumption has been offset by strong international demand and increasing exports. Economic growth is unlikely to increase significantly over the next year; however, the drastic measures taken by the Federal Reserve through cutting the fed funds rate and providing significant liquidity to the markets should stabilize the economy at a low growth level. Given this backdrop, the Fund continues its underweighted stance in the energy sector. While the sectors outperformance persisted based on peak oil concerns and a weak dollar, worldwide demand growth is decelerating, supply is increasing and inventories are above their 10-year averages. It has been a difficult position to maintain; however, the industry fundamentals continue to deteriorate at the same time oil makes new highs. Demand in the United States, the largest energy consumer in the world, continues to decline and has been revised down over the first months of 2008. Many point to the emerging economies as being the source of accelerating demand; however, oil demand has actually slowed in these regions as well. For example, China demand has decelerated from approximately 17% in 2004 to approximately 5% in 2007. Much of the support for energy has resulted from the peak oil argument and a declining dollar. While the peak oil debate will rage on for years, oil inventories are at sufficient levels and above their 10-year averages, OPEC continues to increase production and its excess capacity is above three million barrels per day. In addition, Brazils recent discoveries Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 26 should mean that it will become an oil-exporting country versus an oil-importing country by the middle of the next decade. Oil prices have also been supported by a falling dollar. Crude oil is priced in dollars around the world, and as the dollar declined, prices rose to keep balance. However, as the Fed ends its easing cycle, the performance of the dollar should stabilize or improve, knocking down one of the pillars holding up crude prices. Many factors have caused the Fund to increase investments within the technology sector, the most important factor being valuation. While risks to information technology spending still exist, much of this risk is likely reflected in industry valuations, after being down 15%-20% during the first quarter of 2008. Inventory levels are also well controlled and do not pose the same risk they did earlier in the decade during the dot-com bubble. Finally, the Fund is overweighted in the financial sector. After suffering one of the worst downturns in history, the combination of significant action by the Federal Reserve and attractive valuations is combining to create some opportunities within the sector. Overall, the combination of a stabilizing economy and historically wide valuation spreads is creating many opportunities along the value spectrum of the investing universe. While patience will be required to realize the benefits of these opportunities, long-term holders should be rewarded. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell Midcap ® Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Russell Midcap ® Index is an unmanaged index that measures the performance of the smallest 800 securities in the Russell 1000 ® Index, as ranked by total market capitalization. It is not possible to invest directly in these Indexes. The performance of these Indexes does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 27 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Mid Cap Index Fund earned a total return of 7.12% as compared to the median return of its peer group, the Lipper Mid Cap Core Funds category, of 8.89%. The Funds market benchmark, the S&P MidCap 400 Index, earned a return of 6.95%. What factors affected the Funds performance? Because the Fund is designed to reflect its benchmark index, the S&P MidCap 400 Index, the only changes made to the Fund are based on alterations in the composition of the index itself. As typically occurs with an index fund, the difference in performance between the benchmark index and the Fund can be largely attributed to expenses and minor differences in portfolio composition. During the period, mid-cap stocks outperformed both small-cap and large-cap stocks. Energy and materials posted a positive return, bolstered by a general increase in commodities. By contrast, information technology and telecommunication stocks underperformed on fears that businesses would be forced to trim unnecessary expenditures due to a possible economic downturn. These sectors were also impacted by lower financial liquidity brought on by uncertainties in the mortgage loan arena. What is your outlook? The Fund will remain fully invested in a way that tracks the performance of the S&P MidCap 400 Index. This is an attractive way for individuals to take advantage of the investment potential of the broad, diversified marketplace for mid-cap stocks. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 28 As mentioned six months ago, it is possible that a transition may be taking place. Typically, as the economic cycle progresses, investors begin to favor larger-cap issues. We still believe that attractive opportunities are available in the mid-cap marketplace in the months ahead. At the same time, we are realistic in our expectations that the premium return to the mid-cap sector is likely to be reduced in the future as the economic cycle continues. 1 Class A performance reflects the maximum sales charge of 5.5%. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the S&P MidCap 400 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The S&P MidCap 400 Index is an index that represents the average performance of a group of 400 medium capitalization stocks. S&P MidCap 400 Index is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 29 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Mid Cap Index Fund-I earned a total return of 7.04% as compared to the median return of its peer group, the Lipper Mid Cap Core Funds category, of 8.89%. The Funds market benchmark, the S&P MidCap 400 Index, earned a return of 6.95%. What factors affected the Funds performance? Because the Fund is designed to reflect its benchmark index, the S&P MidCap 400 Index, the only changes made to the Fund are based on alterations in the composition of the index itself. As typically occurs with an index fund, the difference in performance between the benchmark index and the Fund can be largely attributed to expenses and minor differences in portfolio composition. During the period, mid-cap stocks outperformed both small-cap and large-cap stocks. Energy and materials posted a positive return, bolstered by a general increase in commodities. By contrast, information technology and telecommunication stocks underperformed on fears that businesses would be forced to trim unnecessary expenditures due to a possible economic downturn. These sectors were also impacted by lower financial liquidity brought on by uncertainties in the mortgage loan arena. What is your outlook? The Fund will remain fully invested in a way that tracks the performance of the S&P MidCap 400 Index. This is an attractive way for individuals to take advantage of the investment potential of the broad, diversified marketplace for mid-cap stocks. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 30 As mentioned six months ago, it is possible that a transition may be taking place. Typically, as the economic cycle progresses, investors begin to favor larger-cap issues. We still believe that attractive opportunities are available in the mid-cap marketplace in the months ahead. At the same time, we are realistic in our expectations that the premium return to the mid-cap sector is likely to be reduced in the future as the economic cycle continues. 1 Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. * As you compare performance, please note that the Funds performance reflects Fund expenses, net of any reimbursements, while the S&P MidCap 400 Index and the Consumer Price Index do not reflect such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The S&P MidCap 400 Index is an index that represents the average performance of a group of 400 medium capitalization stocks. "S&P MidCap 400 Index" is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 31 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Partner International Stock Fund earned a total return of 9.98% as compared to the median return of its peer group, the Lipper International Large Cap Core Funds category, of 9.99%. The Funds market benchmark, the MSCI EAFE Index, earned a return of 8.99%. What factors affected the Funds performance? In terms of sector allocations, returns were aided by exposures in the financial, information technology and telecommunications services sectors. A moderate cash position was also helpful. Within financials, exposure to commercial banks Mitsubishi UFJ Financial Group and Sumitomo Trust in Japan aided returns. Swiss Reinsurance and ING Groep N.V. also contributed positively. Financial companies Macquarie Group and Henderson Group were modest offsets as their shares underperformed. The Fund was also underweighted in financials, which was an additional positive factor as financial shares, on a global basis, generally performed poorly. Taiwan Semiconductor and Samsung Electronic provided strong positive returns in the information technology group, as did software company Ubisoft Entertainment . Diversified telecommunications company Singapore Telecommunications Ltd. contributed positively to returns. Health care provided relatively poor absolute and relative returns for the period. Pharmaceuticals contributed subpar results, with disappointing returns from Shire PLC and GlaxoSmithkline PLC . Health care equipment provided below benchmark results. Stock selection for electric utilities was below the group average, but still bested that of the broader index and added to results. Media stocks in the Fund came under selling pressure in the consumer discretionary group, as did the specialty retail segment, reflecting global issues related to higher food and commodity costs and the impact on consumer purchasing power. Currency exposure was generally in line with the benchmark index and not a significant relative factor for return comparisons. Generally, foreign currencies appreciated versus the dollar. Regionally, the Fund was also largely in alignment with the major sectors of international markets, with approximately two-thirds of the portfolio on the Continent and U.K. and most of the balance in the Pacific Rim. Moderate underweighted stances in Australia were offset by a modest overweighting Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Countries are subject to change. The lists of Major Market Sectors and Top 10 Countries exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 32 in South Korea, which aided returns. An overweighting in the U.K., and positions in select U.K. retailers and broadcast companies, were a limiting factor. Offsetting these results were good returns from positions in Italy, Norway and Switzerland. What is your outlook? Equity valuations do not appear excessive, but in most cases earnings estimates seem to still be too high. Downgrades are occurring, but the consensus seems to believe the economic slowdown will be short and shallow. Sell-side estimates for Europe are still projecting 7% earnings growth in 2008. Expectations for emerging markets are even more aggressive at 15.5% growth, highlighting the potential for disappointments. We remain defensively positioned with a bias toward larger companies, stronger balance sheets and less economic sensitivity. Some of our portfolio holdings are starting to look more expensive. These will likely become sources of funds. At the same time, some cyclical-type companies we are following have declined more than 50% from their highs and are starting to appear inexpensive. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the MSCI EAFE Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The MSCI EAFE Index is a stock index designed to measure the performance of stocks in developed countries outside of North America. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 33 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Large Cap Growth Fund earned a total return of 10.52% as compared to the median return of its peer group, the Lipper Large Cap Growth Funds category, of 10.24%. The Funds market benchmark, the Russell 1000 ® Growth Index, earned a total return of 9.28%. What factors affected the Funds performance? A deepening financial markets crisis, coupled with a rapidly deteriorating housing market and recession concerns, plunged the broader markets sharply lower over the past six months. Our performance produced a slightly lower relative return versus our peer group, mainly due to sharp corrections in the industrials and technology sectors, which had strong performances for most of 2007. Looking at sector-based analysis, the materials and health care sectors contributed most of our relative outperformance. The materials sector had the best absolute and relative return, driven by strong performance in fertilizer stocks such as Potash and steel stocks such as U.S. Steel . Stock selection in the health care sector led to outperformance relative to the Index; we held an underweighted position in managed care stocks such as United Healthcare, and overweighted positions in stocks such as Gilead Sciences, Intuitive Surgical and Baxter . The industrials and technology sectors detracted the most from performance for the six-month period. In industrials, rising fuels costs led to a pullback in our overweighted position in airline holdings, namely Northwest Airlines and United Airlines . The technology sector experienced a severe correction due to a combination of profit-taking after a solid 2007 and concern regarding the outlook for 2008 following fourth quarter earnings. Stocks that posted the worst performance were semiconductor stocks RF Micro Devices and Maxim Integrated Products . Google, which sold off after a very strong performance in 2007, also detracted from performance. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 34 What is your outlook? Following one of the worst six-month periods in the equity markets in quite some time, we are still taking a disciplined approach to finding large-cap growth companies that can thrive in this environment. With high levels of volatility, we are opportunistic in finding stocks that may be mispriced despite no change in fundamentals. Our sector exposure is somewhat different in that we are more cautious on the energy and industrial sectors, while increasing our exposure in the health care and consumer discretionary sectors. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and the Russell 1000 ® Growth Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The Russell 1000 ® Growth Index measures the performance of large cap growth stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. 35 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Large Cap Value Fund earned a total return of 8.19% as compared to the median return of its peer group, the Lipper Large Cap Value Funds category, of 10.12%. The Funds market benchmark, the Russell 1000 ® Value Index, earned a return of 9.83%. What factors affected the Funds performance? An underweighted stance in the financial sector, which performed poorly, and our stock selection were key positive factors during the period. The largest contributor was Hudson City Bancorp , a savings and loan. Technology was meaningfully overweighted within the Fund, which limited performance broadly as the sector underperformed; however, stock selection was particularly good within this segment and more than offset the drag from the groups weakness. IBM added a significant positive contribution. Areas that limited performance included an underweighted stance in the energy sector, which performed well. The Funds holdings in the health care sector did not keep pace with the peer group, as positions in HMOs and drug distributor McKesson Corp. caused our results to lag behind those of the benchmark. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 36 What is your outlook? Periods of weakness in the overall market generally favor our investment approach, as a focus on quality and valuation tends to mitigate the impact of market weakness. This can be a double-edged sword, however, if the market rebounds led by lower-quality companies, as is often the case following economic slowdowns. We continue to focus on adding value through stock selection and are finding value in selected financials, consumer discretionary companies and the technology sector. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Russell 1000 ® Value Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Russell 1000 ® Value Index measures the performance of large cap value stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 37 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Large Cap Stock Fund earned a total return of 9.24% as compared to the median return of its peer group, the Lipper Large Cap Core category, of 9.91%. The Funds market benchmark, the S&P 500 Index, earned a return of 9.63%. What factors affected the Funds performance? Stock selection in the consumer discretionary sector was the most significant factor limiting Fund returns over the period, with particularly disappointing results for companies in the leisure and travel segments, like Marriott International and MGM Mirage . Some of this poor performance was mitigated by our underweighted position in the segment versus the index, as well as better results in select companies in the specialty retail segment. A lack of exposure to the improved performance in Wal-Mart limited returns. The Funds holdings in the airline industry were a negative for returns as higher oil prices offset the benefits of ongoing industry consolidation and rationalization. Unexpected increases in energy prices had a significant limiting effect on many groups and industries in the period. Stock selection in the health care sector lifted results as holdings in both the pharmaceutical, health care providers and biotechnology industries provided returns that bested the results of their respective peer groups. A modest overweighting in the sector further aided results. Abbott Labs and Johnson and Johnson both had a favorable impact on results in the pharmaceutical area. Express Scripts also achieved positive returns in the period, as did Gilead Sciences in the biotechnology industry. Stock selection and an overweighted position in chemical companies within the materials sector aided returns. A number of chemical companies, like Monsanto Co. and Potash Corp of America , are benefitting from strong demand and prices for agricultural commodities. Information technology also had a modestly overweighted position in the Fund; this limited results as the broad group of stocks underperformed the benchmark, but positive stock selection more than compensated. What is your outlook? The period was characterized by severe price adjustments to a broad range of risk asset classes, as investors became increasingly risk averse and institutional investors upgraded both quality and liquidity requirements for portfolios. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 38 Radical dislocations in the credit markets created an unusual level of demand for the highest-quality segments of fixed-income markets both in the United States and abroad. It is our position that U.S. Treasury securities are overpriced and most credit or risk asset categories are fairly priced or undervalued. Commodity prices, particularly for oil, appear extreme and the dollar is undervalued relative to major trading currencies like the euro and pound. While fundamental and economic risks are still prevalent, we believe that policy actions have set the stage for a moderate slowdown in economic growth that will mitigate inflation risks and allow financial markets to clear some of the barriers to smoothly functioning credit markets. We are increasing our exposure to risk assets and opportunistically repositioning to companies and sectors that will likely benefit from a moderation of the economic dislocations that have taken place since the summer of 2007. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the S&P 500 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The S&P 500 Index is an index that represents the average performance of a group of 500 widely held, publicly traded stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 39 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Large Cap Index Fund earned a total return of 9.90% as compared to the median return of its peer group, the S&P 500 Index Objective Funds category, of 9.85%. The Funds market benchmark, the S&P 500 Index, earned a return of 9.63%. What factors affected the Funds performance? The Funds holdings are aligned with those of the S&P 500 Index. As typically occurs in an index fund, the difference in performance between the benchmark index and the Fund itself can largely be attributed to expenses and minor differences in portfolio composition. Energy was the best performing group in the market over the past six months, posting the only positive return. Energy clearly benefited from the continuing run-up in energy prices this past year. Large-cap stocks outperformed small-cap stocks, and underperformed mid-cap stocks, over the past half of a year. Other than energy, all the groups posted negative returns. Information technology and financials delivered the most strongly negative returns for the six-month period. Both of these sectors were adversely impacted by the lack of liquidity due to the uncertainties in subprime mortgages. What is your outlook? Large-cap stocks have now outperformed small-cap stocks for the first time in quite a few years. As mentioned in the last update, there were signs that a transition could be underway. Profits remain strong for most companies and typically, as an economic cycle matures, large-cap stocks tend to gain strength relative to the rest of the market. During such cycles, investors seem to become more risk-averse and generally shift money toward more recognizable blue-chip companies that presumably would provide more of a safe haven for their portfolios. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 40 In an environment where investors are faced with greater uncertainty about the direction of interest rates and the strength of the domestic economy, large stocks may offer a relatively safe haven in the equity markets. While we do anticipate continued volatility in the equity markets, the stocks represented in this index continue to offer a generally positive outlook, particularly in relation to small- and mid-cap stocks. 1 Class A performance reflects the maximum sales charge of 5.5%. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Consumer Price Index and the S&P 500 Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The S&P 500 Index is an index that represents the average performance of a group of 500 widely held, publicly traded stocks. S&P 500 ®  is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. 41 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Large Cap Index Fund-I earned a total return of 9.90% as compared to the median return of its peer group, the S&P 500 Index Objective Funds category, of 9.85%. The Funds market benchmark, the S&P 500 Index, earned a return of 9.63%. What factors affected the Funds performance? The Funds holdings are aligned with those of the S&P 500 Index. As typically occurs in an index fund, the difference in performance between the benchmark index and the Fund itself can largely be attributed to expenses and minor differences in portfolio composition. Energy was the best performing group in the market over the past six months, posting the only positive return. Energy clearly benefited from the continuing run-up in energy prices this past year. Large-cap stocks outperformed small-cap stocks, and underperformed mid-cap stocks, over the past half of a year. Other than energy, all the groups posted negative returns. Information technology and financials delivered the most strongly negative returns for the six-month period. Both of these sectors were adversely impacted by the lack of liquidity due to the uncertainties in subprime mortgages. What is your outlook? Large-cap stocks have now outperformed small-cap stocks for the first time in quite a few years. As mentioned in the last update, there were signs that a transition could be underway. Profits remain strong for most companies and typically, as an economic cycle matures, large-cap stocks tend to gain strength relative to the rest of the market. During such cycles, investors seem to become more risk-averse and generally shift money toward more recognizable blue-chip companies that presumably would provide more of a safe haven for their portfolios. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 42 In an environment where investors are faced with greater uncertainty about the direction of interest rates and the strength of the domestic economy, large stocks may offer a relatively safe haven in the equity markets. While we do anticipate continued volatility in the equity markets, the stocks represented in this index continue to offer a generally positive outlook, particularly in relation to small- and mid-cap stocks. 1 Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. * As you compare performance, please note that the Funds performance reflects Fund expenses, net of any reimbursements, while the Consumer Price Index and the S&P 500 Index do not reflect such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. *** The S&P 500 Index is an index that represents the average performance of a group of 500 large-capitalization stocks. S&P 500 ®  is a trademark of The McGraw-Hill Companies, Inc. and has been licensed for use by Thrivent Financial for Lutherans. The product is not sponsored, endorsed or promoted by Standard & Poors and Standard & Poors makes no representation regarding the advisability of investing in the product. Index funds are subject to the same market risks associated with the stocks in their respective indexes. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. 43 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Balanced Fund earned a total return of 6.02% as compared to the median return of its peer group, the Lipper Mixed-Asset Target Allocation Growth category, of 6.81%. The Funds market benchmarks, the S&P Supercomposite 1500 Index and the Lehman Brothers Aggregate Bond Index, earned a return of 9.48% and 4.08%, respectively. What factors affected the Funds performance? The equity component of the Balanced Fund generated returns of 8.7% during the period. Sectors contributing to relative outperformance included industrials, energy, financials and health care. Sectors where asset selection detracted from relative performance were information technology, consumer staples, consumer discretionary and telecommunication services. The strong outperformance in industrials was primarily due to the Funds emphasis on internationally exposed machinery and component suppliers like Roper Industries , Flowserve and Ingersoll-Rand , as well as smaller growth companies like solar-cell manufacturer JA Solar and lighting producer Genlyte . Strong security selection within energy cut across producers (Petrohawk and Devon) , international integrateds (Occidental and Total) , and equipment suppliers (Halliburton and Dril-Quip) . The Funds preference for JP Morgan at the expense of struggling Citigroup within the financial sector was also a major contributor to performance in the period. Underperformance in the information technology sector was primarily attributable to our aggressive positioning in communications equipment, a group that was disproportionately punished as the market worried about enterprise spending trends in a weaker economy. Component suppliers like Tellabs, Powerwave and F5 Networks suffered significant multiple erosions in the period despite stable earnings trends. Finally, within consumer staples, security selection within food and staples retailing hurt relative performance, especially the decisions to avoid Wal-Mart and own food distributor United Natural Foods . What is your outlook? We believe that 2008 will be characterized by weak domestic economic growth burdened by further housing market weakness; difficult credit markets and conservative consumer spending trends; low and stable interest rates; a weak, but stabilizing, dollar; and continued relative strength in international demand, especially from developing economies. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Portfolio Composition and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. The Portfolio Composition chart excludes collateral held for securities loaned. 44 Within the equity component, we have begun to look for value in some of the consumer-oriented sectors like retailing, as well as within the financial sector, where generational declines and dislocations have created significant long-term opportunities. However, we continue to favor companies leveraged to global infrastructure development or with franchises capable of exploiting the emerging consumer markets in Europe, the Middle East and Africa (EMEA) and Asia. 1 Class A performance reflects the maximum sales charge of 5.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 5.5% sales charge, while the Lehman Brothers Aggregate Bond Index, the S&P Supercomposite 1500 Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in these Indexes, any charges you would pay would reduce your total return as well. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The S&P Supercomposite 1500 Index is an index that represents the performance of a group of 1500 publicly traded stocks. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. **** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 45 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent High Yield Fund earned a total return of 0.20% as compared to the median return of its peer group, the Lipper High Current Yield Funds category, of 1.57%. The Funds market benchmark, the Lehman Brothers U.S. Corporate High Yield Bond Index, earned a return of 0.74%. What factors affected the Funds performance? The high-yield bond market sold off during much of the period, largely due to investor fears about growing troubles in the subprime and other credit markets and a massive de-leveraging of the U.S. financial system. The yield premium  or spread  high-yield bonds offered over Treasury securities jumped from 4.21% at the end of October 2007 to 6.53% on April 30, with a simultaneous drop in their prices. The spread reached its widest during the period on March 17, at 8.31%, and was the most spreads have widened in such a short period of time in over 25 years. The Fund outperformed its peer group during this challenging period mainly due to our emphasis on higher-quality bonds and essentially no exposure to issuers in the troubled financial sector. The portfolios position in bonds of the lowest credit quality (CCC-rated) was underweighted by six percentage points relative to our benchmark index. Other factors that enhanced our performance relative to our peer group included our overweighted positions in recession-resistant industries such as health care, energy and utilities (up from 5% to 6% during the period), and our underweighted positions in recession-prone industries such as autos, retail, home builders and finance (down from 8% to 10%). Detracting from the Funds performance was our overweighted position in the gaming sector (down 8% during the period)  though our credit selection in this sector was good  and our holdings in the airline sector, which was down 5.5%. What is your outlook? Our outlook for high-yield bonds is cautious and will remain so until it becomes clearer how the economy will perform during the remainder of 2008. We think that Federal Reserve rate cutting and other credit-easing moves that occurred during the period will help stabilize the nations financial system. In fact, the high-yield bond market has rallied somewhat since the Bear Stearns bailout in March. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 46 Even so, we are concerned about the threats to growth posed by problems in the housing and credit markets, as well as the potential for inflation sparked by ever-rising commodities prices. For these reasons, we will keep a defensive stance  preparing for a material increase in defaults as the economy slows. With high-yield bond yield spreads at 6.53% over Treasury securities, bonds look fairly valued and the market appears to be compensating investors for the expected increase in the default rate. Also, the current markets fear and volatility has provided opportunities to buy bonds at attractive prices. Although we are in a defensive mode, we will take advantage of any opportunities to add value to the Fund and enhance shareholder return. 1 Class A performance reflects the maximum sales charge of 4.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 4.5% sales charge, while the Lehman Brothers U.S. Corporate High Yield Bond Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Lehman Brothers U.S. Corporate High Yield Bond Index is an index which measures the performance of fixed-rate non-investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 47 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Municipal Bond Fund earned a total return of 1.28% as compared to the median return of its peer group, the Lipper General Municipal Debt Funds category, of 0.17%. The Funds market benchmark, the Lehman Brothers Municipal Bond Index, earned a return of 1.47%. What factors affected the Funds performance? Yields fell on shorter-term municipal bonds and rose on longer-term securities during the period, as the Federal Reserve cut interest rates repeatedly and many investors sought the relative safety of shorter maturities and higher-rated issuers. Fortunately, our portfolio was positioned for a steepening yield curve and a market emphasis on quality. Our heavier weighting of three- to 10-year bonds enhanced our performance relative to our peer group as prices of securities at the middle of the yield curve rose slightly or stayed relatively stable. A focus on high-quality securities also benefited our relative performance as investor appetite for risk diminished as subprime mortgage troubles continued to impact other bond sectors. The ongoing flight to quality boosted the yields of lower-rated bonds and pushed down their prices. For the same reason, our lower weighting in high-yield municipal bonds enhanced our performance relative to our peer group. The Fund had limited exposure to high yield, whereas some other funds had a considerable percentage of their portfolios in this segment. Our decision not to hold two types of securities that performed poorly during the period also enhanced the Funds performance relative to its peer group. These included gas prepay bonds, which lost value due to concerns about unrelated losses incurred by the major banks that underwrite them, and floating-rate note securities, many of which were down sharply during the period. Despite the troubles facing bond insurers during the period, the portfolio fared well because our insured holdings are, on average, of very high quality; as a result, their prices did not fall dramatically. Rather than rely on bond insurance, we insist on carefully researching the credit quality of each security we consider. What is your outlook? We expect economic growth to continue at a slow pace in 2008, but we dont expect a recession (though it may feel like one for many people). While the credit and housing markets still are a concern, we think the Federal Reserve *Investors may be subject to state taxes and the federal alternative minimum tax. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 States are subject to change. The lists of Major Market Sectors and Top 10 States exclude short-term investments. 48 will refrain from further interest rate cuts at least through the fall. Inflation measures seem to remain above the Feds comfort zone and inflation risks are to the upside, particularly as commodity prices continue to rise. The general outlook for municipal bonds appears favorable. Municipal bonds did not participate in Treasury securities strong rally during the period, and we think that has left them significantly undervalued. If all of the events of this period make just one point, its that investors in this market must do their homework and monitor their holdings carefully. We will continue to do that for you. The Fund is in a strong position to take advantage of upcoming market values. Going forward, we will look for opportunities to add select longer-maturity and slightly lower-rated bonds to our portfolio to continue enhancing shareholders total return. 1 Class A performance reflects the maximum sales charge of 4.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 4.5% sales charge, while the Lehman Brothers Municipal Bond Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Lehman Brothers Municipal Bond Index is a market value-weighted index of investment-grade municipal bonds with maturities of one year or more. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 49 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Income Fund earned a total return of 0.13% as compared to the median return of its peer group, the Lipper Corporate Debt Funds BBB-Rated Funds category, of 0.65%. The Funds market benchmark, the Lehman Brothers Aggregate Bond Index, earned a return of 4.08%. What factors affected the Funds performance? Our underperformance relative to our peer group is attributable to two main factors: About one-third of it was due to our holdings in corporate bonds and two-thirds was due to the floating-rate debt that backs our mortgage securities. During the period we held an overweighted position in corporate bonds, which were negatively affected by the liquidity crunch that began last August. Within our corporate bond holdings weve typically held an overweighted position in the finance sector, which generally has been a high-rated area of the market. But during this reporting period, the worsening situation with sub-prime mortgage securities hurt the finance sector overall, since finance corporations issue and hold the securities. Our bank and brokerage securities were particularly affected during the period. In addition, some of the corporate financial sector bonds we held were hybrid securities. These securities are designed to put the bondholder lower in the corporate repayment order in case of bankruptcy  but still ahead of stockholders  in exchange for higher returns. However, they were also hard hit by the credit crunch. We used floating-rate debt to back our purchase of Fannie Mae and Freddie Mac mortgage securities through what is called the dollar-roll program. In the program, we accept forward delivery of securities that havent been created yet, agreeing to take physical delivery at a later date. The floating-rate debt we use to back our agreement is all AAA-rated with maturities of from one to three years and a coupon rate that readjusts between one and three months. While this typically low-risk practice has generated additional yield for the Fund for many years, the floating-rate securities  backed by higher-quality credit card, auto and other loans  were impacted by subprime mortgage-related troubles, and they lost value. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 50 What is your outlook? We think economic growth will remain slow through much of 2008. While it will likely take several more months for the economy to work off the effects of the credit crunch, we believe that the worst of the credit crunch is behind us. Consequently, the Federal Reserve is not likely to lower interest rates again any time soon. Fed policymakers must continue to balance their concerns about an economic slowdown against the potential for higher inflation. As the market perceives that the Fed is through easing rates for the time being, the yield curve will flatten, with yields of shorter-maturity bonds increasing more than those of longer-maturity bonds. We have shifted the maturities of our Treasury securities to take advantage of such a situation. Beyond that, we will maintain our current portfolio posture, not adding risk but not selling adversely affected securities while market prices are down due to investor fears. As noted, we think the worst is over for our affected corporate and floating-rate securities and that their value will rebound as the market calms down. As always, we will continue to look for opportunities to add value to the Fund and enhance shareholder return. 1 Class A performance reflects the maximum sales charge of 4.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 4.5% sales charge, while the Lehman Brothers Aggregate Bond Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 51 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Core Bond Fund earned a total return of 0.50% as compared to the median return of its peer group, the Lipper Intermediate Investment Grade Debt Funds category, of 2.40%. The Funds market benchmark, the Lehman Brothers Aggregate Bond Index, earned a return of 4.08%. What factors affected the Funds performance? Two main factors caused our underperformance relative to our peer group. About one-third of it was due to our holdings in corporate bonds and two-thirds was due to the floating-rate debt that backs our mortgage securities. During the period we held an overweighted position in corporate bonds, which were negatively affected by the liquidity crunch that began last August. Within our corporate bond holdings weve typically held an overweighted position in the finance sector, which generally has been a high-rated area of the market. But during this reporting period, the worsening situation with subprime mortgage securities hurt the finance sector overall, since finance corporations issue and hold the securities. Our bank and brokerage securities were particularly affected during the period. In addition, some of the corporate financial sector bonds we held were hybrid securities. These securities are designed to put the bondholder lower in the corporate repayment order in case of bankruptcy  but still ahead of stockholders  in exchange for higher returns. However, they were also hard hit by the credit crunch. We used floating-rate debt to back our purchase of Fannie Mae and Freddie Mac mortgage securities through what is called the dollar-roll program. In the program, we accept forward delivery of securities that havent been created yet, agreeing to take physical delivery at a later date. The floating-rate debt we use to back our agreement is all AAA-rated with maturities of from one to three years and a coupon rate that readjusts between one and three months. While this typically low-risk practice has generated additional yield for the Fund for many years, the floating-rate securities  backed by higher-quality credit card, auto and other loans  were impacted by subprime mortgage-related troubles, and they lost value. Quoted Fund performance is for Class A shares and does not reflect a sales charge. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 52 What is your outlook? We think economic growth will remain slow through much of 2008. While it will likely take several more months for the economy to work off the effects of the credit crunch, we believe that the worst of the credit crunch is behind us. Consequently, the Federal Reserve is not likely to lower interest rates again any time soon. Fed policymakers must continue to balance their concerns about an economic slowdown against the potential for higher inflation. As the market perceives that the Fed is through easing rates for the time being, the yield curve will flatten, with yields of shorter-maturity bonds increasing more than those of longer-maturity bonds. We have shifted the maturities of our Treasury securities to take advantage of such a situation. Beyond that, we will maintain our current portfolio posture, not adding risk but not selling adversely affected securities while market prices are down due to investor fears. As noted, we think the worst is over for our affected corporate and floating-rate securities and that their value will rebound as the market calms down. As always, we will continue to look for opportunities to add value to the Fund and enhance shareholder return. 1 Class A performance reflects the maximum sales charge of 4.5%. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in loads and fees paid by shareholders investing in the different classes. * As you compare performance, please note that the Funds performance reflects the maximum 4.5% sales charge, while the Lehman Brothers Aggregate Bond Index and the Consumer Price Index do not reflect any such charges. If you were to purchase any of the above individual stocks or funds represented in the Index, any charges you would pay would reduce your total return as well. ** The Lehman Brothers Aggregate Bond Index is an index that measures the performance of U.S. investment grade bonds. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. *** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 53 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Limited Maturity Bond Fund earned a total return of 0.12% as compared to the median return of its peer group, the Lipper Short Investment Grade Debt Funds category, of 1.03%. The Funds market benchmark, the Lehman Brothers Government/Credit 1-3 Year Bond Index, earned a return of 3.88%. What factors affected the Funds performance? Ongoing fears about growing troubles in the subprime mortgage and other credit markets caused investors to continue selling riskier securities in favor of safe Treasury issues. As a result, yields on shorter maturities and Treasury securities fell more sharply than yields on longer maturities and bonds with a credit structure. With rising concerns about how much the housing slump, credit crunch and a massive de-leveraging of the U.S. financial system would disrupt the economy, the Federal Reserve cut the federal funds rate five times  for a total of 2.50% from November through April. The government also undertook other extraordinary measures to inject liquidity into the financial system. The yield on the two-year Treasury note fell from 3.94% at the start of the period to 2.29% on April 30. As investors flocked to the safety of government-backed U.S. Treasury securities, the yield spread between Treasury issues and spread sectors  including investment-grade corporate, mortgage-backed, and asset-backed bonds  widened dramatically. With bond yields and prices moving in the opposite direction, Treasury prices rose and anything with a credit orientation or mortgage-back structure did poorly. Most of the Funds underperformance relative to its benchmark and peer group was due to its overweighted position in high-quality spread sectors and underweighted position in the government sector. Our relative performance benefited during the period from moves to position the portfolio for a steeper yield curve and purchasing options on Treasury futures, which enabled us to extend the portfolios duration when interest rates declined significantly. The options value grew as rates fell. The Funds relative performance also benefited from our overweighted position in agency securities, which did significantly better than corporate bonds or securitized assets. What is your outlook? We think economic growth will remain slow through much of 2008. While it will likely take several more months for the economy to work off the effects of the credit crunch, we believe that the worst of the situation is behind us. Quoted Fund performance is for Class A shares. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Major Market Sectors, Moodys Bond Quality Ratings Distributions and Top 10 Holdings are subject to change. The lists of Major Market Sectors and Top 10 Holdings exclude short-term investments and collateral held for securities loaned. 54 Consequently, the Federal Reserve is not likely to lower interest rates again any time soon. Fed policymakers must continue to balance their concerns about an economic slowdown against the potential for higher inflation. As the market perceives that the Fed is through easing rates, the yield curve will flatten, with yields of shorter-maturity bonds increasing more than those of longer-maturity bonds. We have begun positioning the portfolio to take advantage of such a situation. We will maintain our overweighted position in spread-sector investments and will add to these holdings as attractive opportunities arise. We believe that our spread-sector securities are solid investments and that their value will rebound as the market calms down. 1 Class A, Class B, and Institutional Class shares have no sales loads. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. 3 Performance of other classes will be greater or less than the line shown based on the differences in fees paid by shareholders in the different classes. * The Lehman Brothers Government/Credit 1-3 Year Bond Index is an unmanaged index that measures the performance of government and corporate fixed-rate debt securities with maturities of 1-3 years. It is not possible to invest directly in the Index. The performance of the Index does not reflect deductions for fees, expenses or taxes. ** The Consumer Price Index is an inflationary indicator that measures the change in the cost of a fixed basket of products and services, including housing, electricity, food and transportation. It is not possible to invest directly in the Index. 55 How did the Fund perform during the six-month period ended April 30, 2008? Thrivent Money Market Fund earned a total return of 2.00% as compared to the median return of its peer group, the Lipper Money Market Funds category, of 1.67%. What factors affected the Funds performance? The factor that most influenced money market securities was the liquidity crunch that began last August and continued throughout the reporting period. It was caused by a combination of factors, including fears that troubles in the subprime mortgage sector would spread to other types of fixed-income securities, including asset-backed commercial paper. Yields rose on most structured securities, while yields declined on industrial names, U.S agency debt, and Treasuries as investors sought quality. Fortunately, our investment philosophy was rewarded during this market turmoil. Our portfolio held little exposure to the types of securities that concerned the market, and we took advantage of the higher yields offered on many types of securities that we felt still offered our shareholders the liquidity and safety they expect. Early in the period, we purchased some longer-dated (three to six months) securities at attractive prices, enabling us to extend the Funds weighted average maturity in high-quality investments. This move benefited us as the Fed continued to cut the federal funds rate during the six months, from November through April, ending with a federal funds target rate of 2.0%. The Fund also benefited from its holdings of LIBOR (London Interbank Offered Rate)-based floaters, which reset at high rates during the period because of the disruption in the European banking system and the subsequent increase in LIBOR rates. Also benefitting the Funds performance was our effective management of overnight liquidity. We believe our willingness to shift in and out of a variety of overnight investments depending on the yield provided us with a competitive advantage against industry participants that have been less flexible. What is your outlook? We expect economic growth to continue at a slow pace in 2008, and possibly dip into negative territory. Although economic conditions remain weak, we still do not expect a recession (defined as two or more consecutive quarters *To the extent practicable, the Fund intends to maintain a stable net asset value of $1.00 per share. An investment in Thrivent Money Market Fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the Fund. Quoted Fund performance is for Class A shares. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. Quoted Portfolio Composition is subject to change. 56 of negative GDP). While the credit and housing markets remain a concern, we think the Federal Reserve will refrain from further interest rate cuts as long as the general economy continues to show signs of stabilizing. Since inflation rate measures remain above the Feds comfort zone, and the outlook for inflation remains a concern, we continue to prepare for the possibility that the Federal Reserve will bring interest rates to a more neutral level once it is convinced that the downside risks to the economy have subsided. We continue to manage the Fund conservatively as we prepare for the possibility that interest rates and fund flows may change unexpectedly. While we may extend the Funds weighted average maturity, it will be done only when the markets appear to price in our concerns regarding inflation and interest rates. As in any interest rate environment, we will continue to focus on our primary objectives of safety and liquidity, while pursuing the optimum risk-adjusted yield. 1 Class A shares have no sales load. Class B performance reflects the maximum deferred sales charge of 5%, declining 1% each year during the first five years and then converting to Class A shares after the fifth year. Institutional Class shares have no sales load and are for institutional shareholders only. 2 Past performance is not an indication of future results. Annualized total returns represent past performance and reflect changes in share prices, the reinvestment of all dividends and capital gains, and the effects of compounding. Investing in a mutual fund involves risks, including the possible loss of principal. The prospectus contains more complete information on the investment objectives, risks, charges and expenses of the investment company which investors should read and consider carefully before investing. To obtain a prospectus, contact a registered representative or visit www.thrivent.com. At various times, the Funds adviser waived its management fee and/or reimbursed Fund expenses. Had the adviser not done so, the Funds total returns would have been lower. The returns shown do not reflect taxes a shareholder would pay on distributions or redemptions. * Seven-day yields of Thrivent Money Market Fund refer to the income generated by an investment in the Fund over a specified seven-day period. Effective yields reflect the reinvestment of income. Yields are subject to daily fluctuation and should not be considered an indication of future results. 57 Shareholder Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments; and (2) ongoing costs, including management fees; distribution (12b-1) fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from November 1, 2007 through April 30, 2008. Actual Expenses In the table below, the first section, labeled Actual, provides information about actual account values and actual expenses. You may use the information in this section, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number from the appropriate Class line under the heading entitled Expenses Paid During Period to estimate the expenses you paid. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below stated account minimums ( $2,500 for Thrivent Limited Maturity Bond Fund, $1,500 for Thrivent Money Market Fund and $1,000 for all other Funds). This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Hypothetical Example for Comparison Purposes In the table below, the second section, labeled Hypothetical, provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. A small account fee of $12 is charged to Class A and Class B shareholder accounts if the value falls below stated account minimums ($2,500 for Thrivent Limited Maturity Bond Fund, $1,500 for Thrivent Money Market Fund and $1,000 for all other Funds). This fee is not included in the table below. If it were, the expenses you paid during the period would have been higher and the ending account value would have been lower. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads). Therefore, the second section of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 11/1/2007 4/30/2008 11/1/2007  4/30/2008 Ratio Thrivent Aggressive Allocation Fund Actual Class A $1,000 $907 $2.47 0.52% Institutional Class $1,000 $907 $0.95 0.20% Hypothetical ** Class A $1,000 $1,022 $2.62 0.52% Institutional Class $1,000 $1,024 $1.01 0.20% Thrivent Moderately Aggressive Allocation Fund Actual Class A $1,000 $924 $2.35 0.49% Institutional Class $1,000 $925 $0.82 0.17% Hypothetical ** Class A $1,000 $1,022 $2.47 0.49% Institutional Class $1,000 $1,024 $0.86 0.17% 58 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 11/1/2007 4/30/2008 11/1/2007 4/30/2008 Ratio Thrivent Moderate Allocation Fund Actual Class A $1,000 $946 $2.38 0.49% Institutional Class $1,000 $947 $0.87 0.18% Hypothetical ** Class A $1,000 $1,022 $2.47 0.49% Institutional Class $1,000 $1,024 $0.91 0.18% Thrivent Moderately Conservative Allocation Fund Actual Class A $1,000 $965 $2.25 0.46% Institutional Class $1,000 $967 $1.08 0.22% Hypothetical ** Class A $1,000 $1,023 $2.32 0.46% Institutional Class $1,000 $1,024 $1.11 0.22% Thrivent Technology Fund Actual Class A $1,000 $791 $6.56 1.47% Class B $1,000 $788 $10.21 2.29% Institutional Class $1,000 $794 $4.43 0.99% Hypothetical ** Class A $1,000 $1,018 $7.39 1.47% Class B $1,000 $1,014 $11.50 2.29% Institutional Class $1,000 $1,020 $4.99 0.99% Thrivent Partner Small Cap Growth Fund Actual Class A $1,000 $825 $6.51 1.43% Institutional Class $1,000 $826 $4.87 1.07% Hypothetical ** Class A $1,000 $1,018 $7.19 1.43% Institutional Class $1,000 $1,020 $5.39 1.07% Thrivent Partner Small Cap Value Fund Actual Class A $1,000 $953 $6.52 1.34% Class B $1,000 $948 $11.61 2.39% Institutional Class $1,000 $956 $3.36 0.69% Hypothetical ** Class A $1,000 $1,018 $6.74 1.34% Class B $1,000 $1,013 $11.99 2.39% Institutional Class $1,000 $1,021 $3.48 0.69% Thrivent Small Cap Stock Fund Actual Class A $1,000 $862 $6.03 1.30% Class B $1,000 $857 $11.25 2.43% Institutional Class $1,000 $864 $3.35 0.72% Hypothetical ** Class A $1,000 $1,018 $6.54 1.30% Class B $1,000 $1,013 $12.19 2.43% Institutional Class $1,000 $1,021 $3.63 0.72% Thrivent Small Cap Index Fund Actual Class A $1,000 $882 $4.46 0.95% Hypothetical ** Class A $1,000 $1,020 $4.78 0.95% 59 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 11/1/2007 4/30/2008 11/1/2007  4/30/2008 Ratio Thrivent Mid Cap Growth Fund Actual Class A $1,000 $883 $5.35 1.14% Class B $1,000 $878 $10.81 2.31% Institutional Class $1,000 $886 $2.12 0.45% Hypothetical ** Class A $1,000 $1,019 $5.74 1.14% Class B $1,000 $1,013 $11.60 2.31% Institutional Class $1,000 $1,023 $2.27 0.45% Thrivent Partner Mid Cap Value Fund Actual Class A $1,000 $946 $6.06 1.25% Institutional Class $1,000 $946 $4.66 0.96% Hypothetical ** Class A $1,000 $1,019 $6.29 1.25% Institutional Class $1,000 $1,020 $4.84 0.96% Thrivent Mid Cap Stock Fund Actual Class A $1,000 $876 $5.52 1.18% Class B $1,000 $871 $11.15 2.39% Institutional Class $1,000 $879 $3.28 0.70% Hypothetical ** Class A $1,000 $1,019 $5.94 1.18% Class B $1,000 $1,013 $11.99 2.39% Institutional Class $1,000 $1,021 $3.53 0.70% Thrivent Mid Cap Index Fund Actual Class A $1,000 $929 $3.41 0.71% Hypothetical ** Class A $1,000 $1,021 $3.58 0.71% Thrivent Mid Cap Index Fund - I Actual Institutional Class $1,000 $930 $3.94 0.82% Hypothetical ** Institutional Class $1,000 $1,021 $4.13 0.82% Thrivent Partner International Stock Fund Actual Class A $1,000 $900 $6.02 1.27% Class B $1,000 $895 $11.72 2.48% Institutional Class $1,000 $903 $3.32 0.70% Hypothetical ** Class A $1,000 $1,019 $6.39 1.27% Class B $1,000 $1,013 $12.44 2.48% Institutional Class $1,000 $1,021 $3.53 0.70% Thrivent Large Cap Growth Fund Actual Class A $1,000 $895 $5.53 1.17% Class B $1,000 $891 $9.01 1.91% Institutional Class $1,000 $899 $3.74 0.79% Hypothetical ** Class A $1,000 $1,019 $5.89 1.17% Class B $1,000 $1,015 $9.60 1.91% Institutional Class $1,000 $1,021 $3.98 0.79% 60 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 11/1/2007 4/30/2008 11/1/2007  4/30/2008 Ratio Thrivent Large Cap Value Fund Actual Class A $1,000 $918 $4.73 0.99% Class B $1,000 $912 $10.49 2.20% Institutional Class $1,000 $920 $2.35 0.49% Hypothetical ** Class A $1,000 $1,020 $4.99 0.99% Class B $1,000 $1,014 $11.05 2.20% Institutional Class $1,000 $1,022 $2.47 0.49% Thrivent Large Cap Stock Fund Actual Class A $1,000 $908 $4.80 1.01% Class B $1,000 $904 $8.97 1.89% Institutional Class $1,000 $909 $2.67 0.56% Hypothetical ** Class A $1,000 $1,020 $5.09 1.01% Class B $1,000 $1,016 $9.50 1.89% Institutional Class $1,000 $1,022 $2.82 0.56% Thrivent Large Cap Index Fund Actual Class A $1,000 $901 $2.84 0.60% Hypothetical ** Class A $1,000 $1,022 $3.02 0.60% Thrivent Large Cap Index Fund - I Actual Institutional Class $1,000 $901 $2.65 0.56% Hypothetical ** Institutional Class $1,000 $1,022 $2.82 0.56% Thrivent Balanced Fund Actual Class A $1,000 $940 $5.27 1.09% Class B $1,000 $935 $9.94 2.06% Institutional Class $1,000 $942 $3.00 0.62% Hypothetical ** Class A $1,000 $1,019 $5.49 1.09% Class B $1,000 $1,015 $10.35 2.06% Institutional Class $1,000 $1,022 $3.13 0.62% Thrivent High Yield Fund Actual Class A $1,000 $998 $4.33 0.87% Class B $1,000 $994 $8.60 1.73% Institutional Class $1,000 $998 $2.19 0.44% Hypothetical ** Class A $1,000 $1,021 $4.38 0.87% Class B $1,000 $1,016 $8.70 1.73% Institutional Class $1,000 $1,023 $2.22 0.44% Thrivent Municipal Bond Fund Actual Class A $1,000 $1,013 $3.86 0.77% Class B $1,000 $1,009 $7.36 1.47% Institutional Class $1,000 $1,014 $2.36 0.47% Hypothetical ** Class A $1,000 $1,021 $3.88 0.77% Class B $1,000 $1,018 $7.39 1.47% Institutional Class $1,000 $1,023 $2.37 0.47% 61 Beginning Ending Expenses Account Account Paid During Annualized Value Value Period * Expense 11/1/2007 4/30/2008 11/1/2007  4/30/2008 Ratio Thrivent Income Fund Actual Class A $1,000 $1,001 $3.99 0.80% Class B $1,000 $997 $8.12 1.63% Institutional Class $1,000 $1,003 $1.90 0.38% Hypothetical ** Class A $1,000 $1,021 $4.03 0.80% Class B $1,000 $1,017 $8.20 1.63% Institutional Class $1,000 $1,023 $1.92 0.38% Thrivent Core Bond Fund Actual Class A $1,000 $1,005 $4.10 0.82% Class B $1,000 $999 $9.72 1.95% Institutional Class $1,000 $1,007 $2.45 0.49% Hypothetical ** Class A $1,000 $1,021 $4.13 0.82% Class B $1,000 $1,015 $9.80 1.95% Institutional Class $1,000 $1,022 $2.47 0.49% Thrivent Limited Maturity Bond Fund Actual Class A $1,000 $1,001 $3.39 0.68% Class B $1,000 $1,000 $4.29 0.86% Institutional Class $1,000 $1,003 $1.70 0.34% Hypothetical ** Class A $1,000 $1,022 $3.43 0.68% Class B $1,000 $1,021 $4.33 0.86% Institutional Class $1,000 $1,023 $1.72 0.34% Thrivent Money Market Fund Actual Class A $1,000 $1,020 $2.72 0.54% Class B $1,000 $1,018 $5.08 1.01% Institutional Class $1,000 $1,021 $1.76 0.35% Hypothetical ** Class A $1,000 $1,022 $2.72 0.54% Class B $1,000 $1,020 $5.09 1.01% Institutional Class $1,000 $1,023 $1.77 0.35% Beginning Ending Expenses Account Account Paid During Annualized Value Value Period *** Expense 2/29/2008 4/30/2008 2/29/2008  4/30/2008 Ratio Thrivent Partner Worldwide Allocation Fund Actual Class A $1,000 $1,027 $2.17 1.26% Institutional Class $1,000 $1,028 $1.64 0.95% Hypothetical ** Class A $1,000 $1,006 $2.15 1.26% Institutional Class $1,000 $1,007 $1.62 0.95% * Expenses are equal to the Funds annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Assuming 5% total return before expenses *** Expenses are equal to the Funds annualized expense ratio, multiplied by the average account value over the period, multiplied by 62/365 to reflect the one-half year period. 62 Aggressive Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Value Percentage Equity Funds (92.2%) 498,128 Thrivent Real Estate Securities Fund $5,633,823 1.4% 2,666,576 Thrivent Partner Small Cap Growth Fund # 29,465,666 7.2 991,560 Thrivent Partner Small Cap Value Fund 14,853,570 3.6 2,025,760 Thrivent Small Cap Stock Fund # 31,682,894 7.7 987,201 Thrivent Mid Cap Growth Fund # 16,259,195 3.9 1,356,739 Thrivent Partner Mid Cap Value Fund 15,629,632 3.8 2,198,883 Thrivent Mid Cap Stock Fund 31,927,788 7.8 165,514 Thrivent Partner Worldwide Allocation Fund # 1,701,481 0.4 5,916,849 Thrivent Partner International Stock Fund 76,859,865 18.7 14,322,303 Thrivent Large Cap Growth Fund 82,926,133 20.2 2,045,811 Thrivent Large Cap Value Fund 31,853,272 7.7 1,433,501 Thrivent Large Cap Stock Fund 36,009,555 8.8 400,981 Thrivent Equity Income Plus Fund # 4,094,015 1.0 Total Equity Funds (cost $391,257,071) Debt Funds (7.8%) 1,786,505 Thrivent High Yield Fund 8,628,817 2.1 1,861,198 Thrivent Income Fund 15,429,334 3.7 656,239 Thrivent Limited Maturity Bond Fund 8,058,618 2.0 Total Debt Funds (cost $32,800,908) Total Investments (cost $424,057,979) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,677,032 Gross unrealized depreciation (17,721,353) Net unrealized appreciation (depreciation) ($13,044,321) Cost for federal income tax purposes $424,057,979 The accompanying Notes to Financial Statements are an integral part of this schedule. 63 Moderately Aggressive Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Value Percentage Equity Funds (78.3%) 3,279,745 Thrivent Real Estate Securities Fund $37,093,916 3.8% 2,698,534 Thrivent Partner Small Cap Growth Fund # 29,818,800 3.0 1,501,796 Thrivent Partner Small Cap Value Fund 22,496,905 2.3 3,168,317 Thrivent Small Cap Stock Fund # 49,552,484 5.0 1,249,960 Thrivent Mid Cap Growth Fund # 20,586,844 2.1 1,525,597 Thrivent Partner Mid Cap Value Fund 17,574,872 1.8 2,927,443 Thrivent Mid Cap Stock Fund 42,506,471 4.3 887,970 Thrivent Partner Worldwide Allocation Fund # 9,128,330 0.9 9,898,852 Thrivent Partner International Stock Fund 128,586,084 13.1 25,154,874 Thrivent Large Cap Growth Fund 145,646,719 14.8 8,945,200 Thrivent Large Cap Value Fund 139,276,761 14.1 4,751,645 Thrivent Large Cap Stock Fund 119,361,330 12.1 966,065 Thrivent Equity Income Plus Fund # 9,863,521 1.0 Total Equity Funds (cost $796,211,540) Debt Funds (21.7%) 12,596,929 Thrivent High Yield Fund 60,843,168 6.2 13,398,919 Thrivent Income Fund 111,077,043 11.3 3,359,011 Thrivent Limited Maturity Bond Fund 41,248,661 4.2 Total Debt Funds (cost $216,964,731) Short-Term Investments (<0.1%) 423,823 Thrivent Money Market Fund 423,823 <0.1 Total Short-Term Investments (cost $423,823) Total Investments (cost $1,013,600,094) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,720,448 Gross unrealized depreciation (36,234,810) Net unrealized appreciation (depreciation) ($28,514,362) Cost for federal income tax purposes $1,013,600,094 The accompanying Notes to Financial Statements are an integral part of this schedule. 64 Moderate Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Value Percentage Equity Funds (58.7%) 3,377,704 Thrivent Real Estate Securities Fund $38,201,835 4.0% 1,332,914 Thrivent Partner Small Cap Growth Fund # 14,728,703 1.5 1,162,678 Thrivent Partner Small Cap Value Fund 17,416,923 1.8 1,259,374 Thrivent Small Cap Stock Fund # 19,696,609 2.1 603,175 Thrivent Mid Cap Growth Fund # 9,934,297 1.0 1,124,558 Thrivent Partner Mid Cap Value Fund 12,954,906 1.4 2,091,093 Thrivent Mid Cap Stock Fund 30,362,677 3.2 580,725 Thrivent Partner Worldwide Allocation Fund # 5,969,857 0.6 6,847,274 Thrivent Partner International Stock Fund 88,946,090 9.3 20,613,898 Thrivent Large Cap Growth Fund 119,354,469 12.5 6,566,875 Thrivent Large Cap Value Fund 102,246,245 10.7 3,644,758 Thrivent Large Cap Stock Fund 91,556,328 9.6 946,465 Thrivent Equity Income Plus Fund # 9,663,405 1.0 Total Equity Funds (cost $574,059,364) Debt Funds (39.3%) 12,159,164 Thrivent High Yield Fund 58,728,763 6.1 20,667,650 Thrivent Income Fund 171,334,823 17.9 11,881,632 Thrivent Limited Maturity Bond Fund 145,906,435 15.3 Total Debt Funds (cost $383,626,006) Short-Term Investments (2.0%) 19,566,925 Thrivent Money Market Fund 19,566,925 2.0 Total Short-Term Investments (cost $19,566,925) Total Investments (cost $977,252,295) 100.0% Other Assets and Liabilities, Net (0.0%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,957,697 Gross unrealized depreciation (28,640,702) Net unrealized appreciation (depreciation) ($20,683,005) Cost for federal income tax purposes $977,252,295 The accompanying Notes to Financial Statements are an integral part of this schedule. 65 Moderately Conservative Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Value Percentage Equity Funds (39.9%) 1,330,928 Thrivent Real Estate Securities Fund $15,052,801 4.0% 270,796 Thrivent Partner Small Cap Value Fund 4,056,523 1.1 765,448 Thrivent Small Cap Stock Fund # 11,971,610 3.2 20,013 Thrivent Partner Mid Cap Value Fund 230,551 0.1 849,297 Thrivent Mid Cap Stock Fund 12,331,793 3.3 185,948 Thrivent Partner Worldwide Allocation Fund # 1,911,542 0.5 1,680,212 Thrivent Partner International Stock Fund 21,825,960 5.9 5,476,704 Thrivent Large Cap Growth Fund 31,710,118 8.6 1,761,449 Thrivent Large Cap Value Fund 27,425,759 7.4 704,658 Thrivent Large Cap Stock Fund 17,701,013 4.8 374,527 Thrivent Equity Income Plus Fund # 3,823,918 1.0 Total Equity Funds (cost $149,979,931) Debt Funds (55.9%) 3,907,706 Thrivent High Yield Fund 18,874,221 5.1 6,138,459 Thrivent Income Fund 50,887,825 13.7 11,240,106 Thrivent Limited Maturity Bond Fund 138,028,503 37.1 Total Debt Funds (cost $211,923,313) Short-Term Investments (4.3%) 15,938,739 Thrivent Money Market Fund 15,938,739 4.3 Total Short-Term Investments (cost $15,938,739) Total Investments (cost $377,841,983) 100.1% Other Assets and Liabilities, Net (0.1%) Total Net Assets 100.0% # Non-income producing security. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,788,951 Gross unrealized depreciation (8,860,058) Net unrealized appreciation (depreciation) ($6,071,107) Cost for federal income tax purposes $377,841,983 The accompanying Notes to Financial Statements are an integral part of this schedule. 66 Technology Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (99.2%) Value Shares Common Stock (99.2%) Value Communications Equipment (20.0%) Internet Software & Services (10.4%) 67,900 Cisco Systems, Inc. # $1,740,956 3,400 Google, Inc. # $1,952,586 37,000 Corning, Inc. 988,270 62,000 Yahoo!, Inc. # 1,699,420 28,900 Juniper Networks, Inc. # 798,218 Total Internet Software 38,800 Motorola, Inc. 386,448 & Services 30,500 QUALCOMM, Inc. 1,317,295 15,200 Research in Motion, Ltd. # 1,848,776 IT Consulting & Services (5.9%) Total Communications 9,600 Affiliated Computer Services, Inc. # 508,512 Equipment 23,000 Cognizant Technology Solutions Corporation # 741,750 Computers & Peripherals (16.2%) 11,300 Fidelity National Information 11,700 Apple Computer, Inc. # 2,035,215 Services, Inc. * 407,478 28,000 Data Domain, Inc. #* 609,000 8,400 Fiserv, Inc. # 424,620 197,900 EMC Corporation # 3,047,660 Total IT Consulting & Services Total Computers & Peripherals Materials (0.7%) Consumer Discretionary (2.3%) 2,100 Monsanto Company 239,442 15,600 DIRECTV Group, Inc. # 384,384 Total Materials 11,500 WMS Industries, Inc. # 416,185 Total Consumer Discretionary Semiconductors & Semiconductor Equipment (14.7%) 14,500 Applied Materials, Inc. 270,570 Energy (3.0%) 29,600 Broadcom Corporation # 768,416 7,000 Cameco Corporation 244,930 28,000 FormFactor, Inc. # 539,560 2,700 Vestas Wind Systems # 292,739 73,100 Intel Corporation 1,627,206 14,200 Willbros Group, Inc. * 512,478 18,100 Intersil Corporation 483,632 Total Energy 7,000 MEMC Electronic Materials, Inc. 440,790 46,900 Teradyne, Inc. # 623,301 Health Care (2.9%) 16,500 Xilinx, Inc. 408,705 34,400 Hansen Medical, Inc. #* 600,280 Total Semiconductors & 7,500 Shire Pharmaceuticals Group plc ADR * 412,050 Semiconductor Equipment Total Health Care Software (13.4%) Industrials (5.1%) 15,400 Adobe Systems, Inc. #* 574,266 13,500 American Superconductor Corporation * 341,280 206,600 Compuware Corporation # 1,557,764 1,700 First Solar, Inc. # 496,383 63,400 Lawson Software, Inc. # 506,566 4,600 SunPower Corporation #* 401,442 46,500 Nuance Communications, Inc. #* 943,020 8,400 Suntech Power Holdings 8,900 Salesforce.com, Inc. # 593,897 Company, Ltd. ADR #* 375,732 20,400 TiVo, Inc. #* 167,892 14,300 Vicor Corporation * 172,458 5,600 VMware, Inc. #* 373,184 Total Industrials Total Software Information Technology (1.5%) Telecommunications Services (3.1%) 48,100 Netezza Corporation # 509,860 23,700 Clearwire Corporation #* 358,818 Total Information Technology 89,400 Sprint Nextel Corporation 714,306 Total Telecommunications Services Total Common Stock (cost $35,482,276) The accompanying Notes to Financial Statements are an integral part of this schedule. 67 Technology Fund Schedule of Investments as of April 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (16.8%) Rate (+) Date Value 5,889,000 Thrivent Financial Securities Lending Trust 2.740% N/A $5,889,000 Total Collateral Held for Securities Loaned (cost $5,889,000) Interest Maturity Shares Short-Term Investments (0.8%) Rate (+) Date Value 294,859 Thrivent Money Market Fund 2.700% N/A $294,859 Total Short-Term Investments (at amortized cost) Total Investments (cost $41,666,135) 116.8% Other Assets and Liabilities, Net (16.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $2,996,044 Gross unrealized depreciation (3,620,580) Net unrealized appreciation (depreciation) ($624,536) Cost for federal income tax purposes $41,666,135 The accompanying Notes to Financial Statements are an integral part of this schedule. 68 Partner Small Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.4%) Value Shares Common Stock (95.4%) Value Consumer Discretionary (14.8%) 4,230 W-H Energy Services, Inc. # $326,937 18,030 Aeropostale, Inc. #* $573,174 16,605 Willbros Group, Inc. * 599,274 19,540 AirMedia Group, Inc. ADR #* 388,064 Total Energy 27,641 BJs Restaurants, Inc. # 385,316 6,720 Buckle, Inc. 326,458 Financials (7.8%) 7,800 Capella Education Company # 503,022 13,308 Cohen & Steers, Inc. 371,559 5,990 Chipotle Mexican Grill, Inc. #* 587,799 6,390 Cullen/Frost Bankers, Inc. 356,690 4,860 Deckers Outdoor Corporation # 671,020 15,040 Digital Realty Trust, Inc. * 582,800 25,365 Fossil, Inc. # 907,813 13,000 Dime Community Bancshares 242,710 26,635 Great Wolf Resorts, Inc. # 162,740 29,570 Extra Space Storage, Inc. 497,663 10,650 Gymboree Corporation # 460,293 19,414 Greenhill & Company, Inc. * 1,262,881 20,950 Interactive Data Corporation 565,231 9,320 Investment Technology Group, Inc. # 449,783 13,490 J. Crew Group, Inc. #* 640,775 13,680 MSCI, Inc. # 424,354 15,610 Lennar Corporation * 287,536 6,895 PrivateBancorp, Inc. 234,361 23,570 LKQ Corporation #* 512,883 17,545 Signature Bank # 462,837 8,250 Lululemon Athletica, Inc. #* 255,502 33,589 Texas Capital Bancshares, Inc. # 619,717 3,340 New Oriental Education & Technology 20,960 Waddell & Reed Financial, Inc. 709,706 Group, Inc. ADR # 250,700 4,530 Westamerica Bancorporation * 264,733 13,260 Peets Coffee & Tea, Inc. # 308,030 11,060 Wintrust Financial Corporation 350,823 6,010 Priceline.com, Inc. #* 767,116 Total Financials 15,590 Red Robin Gourmet Burgers, Inc. #* 640,437 7,040 Strayer Education, Inc. 1,307,258 Health Care (17.6%) 15,020 Tempur-Pedic International 166,872 15,780 Acorda Therapeutics, Inc. # 332,169 20,445 Tenneco, Inc. 522,983 4,140 Air Methods Corporation 166,014 8,310 Tractor Supply Company # 295,504 4,230 Alexion Pharmaceuticals, Inc. #* 297,707 18,380 True Religion Apparel, Inc. * 337,457 4,950 Amedisys, Inc. # 256,410 7,370 Tupperware Corporation 290,378 10,385 Angiodynamics, Inc. # 153,490 24,450 WMS Industries, Inc. # 884,846 47,185 Applera Corporation (Celera Group) # 631,335 Total Consumer Discretionary 18,991 ArthroCare Corporation # 855,734 10,670 Auxilium Pharmaceuticals, Inc. #* 328,102 Consumer Staples (2.2%) 18,720 BioMarin Pharmaceutical, Inc. #* 682,531 17,746 Bare Escentuals, Inc. # 404,786 26,510 Cepheid, Inc. # 518,801 7,410 Central European Distribution 8,410 Haemonetics Corporation # 481,304 Corporation * 451,417 9,100 HealthExtras, Inc. # 256,802 8,433 Chattem, Inc. #* 589,298 21,740 Hologic, Inc. #* 634,591 10,920 Darling International, Inc. 166,748 9,210 ICON plc ADR # 663,120 13,985 Flowers Foods, Inc. 362,072 7,725 IDEXX Laboratories, Inc. # 410,970 Total Consumer Staples 10,402 Illumina, Inc. #* 810,212 8,507 Integra LifeSciences Holdings Energy (6.9%) Corporation # 360,442 8,050 Alpha Natural Resources, Inc. # 391,632 8,255 inVentiv Health, Inc. # 245,421 9,240 Arena Resources, Inc. #* 414,876 20,600 K-V Pharmaceutical Company #* 503,464 4,030 Atwood Oceanics, Inc. # 405,781 7,540 Martek Biosciences Corporation 265,860 5,390 Bill Barrett Corporation 277,208 7,234 Mentor Corporation 211,739 31,073 Cal Dive International, Inc. # 378,780 6,080 MWI Veterinary Supply, Inc. # 209,578 21,110 Concho Resources, Inc. # 582,003 50,880 Nighthawk Radiology Holdings, Inc. # 381,600 4,320 Core Laboratories NV # 541,210 12,230 NuVasive, Inc. #* 466,574 20,473 Dril-Quip, Inc. # 1,170,237 2,605 Owens & Minor, Inc. 118,059 7,410 Hornbeck Offshore Services, Inc. #* 369,537 31,080 PAREXEL International Corporation # 789,432 26,010 Petrohawk Energy Corporation # 614,876 6,920 Pediatrix Medical Group, Inc. # 470,698 The accompanying Notes to Financial Statements are an integral part of this schedule. 69 Partner Small Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.4%) Value Shares Common Stock (95.4%) Value Health Care  continued 12,910 Cavium Networks, Inc. #* $265,300 20,890 Perrigo Company * $856,281 37,650 Cirrus Logic, Inc. 269,198 12,435 Phase Forward, Inc. # 228,804 12,074 Comverge, Inc. # 158,411 13,115 PSS World Medical, Inc. # 216,004 15,410 Concur Technologies, Inc. #* 510,687 10,120 Psychiatric Solutions, Inc. #* 351,265 36,160 CyberSource Corporation # 656,304 12,040 Rigel Pharmaceuticals, Inc. * 270,900 31,560 Double-Take Software, Inc. # 469,613 11,960 Savient Pharmaceuticals, Inc. #* 261,206 9,470 DTS, Inc. # 279,365 14,505 Trizetto Group, Inc. 305,330 9,540 EMS Technologies, Inc. 246,704 10,440 United Therapeutics Corporation #* 882,180 40,158 Euronet Worldwide, Inc. # 709,993 5,805 West Pharmaceutical Services, Inc. 272,313 26,760 F5 Networks, Inc. # 605,579 9,140 Xenoport, Inc. # 391,009 20,960 FLIR Systems, Inc. # 719,557 Total Health Care 40,995 Foundry Networks, Inc. 521,866 15,035 Heartland Payment Systems, Inc. 329,266 Industrials (16.1%) 76,908 Informatica Corporation # 1,227,452 34,015 AAR Corporation # 795,951 33,790 Intermec, Inc. # 713,645 18,470 Actuant Corporation * 625,579 23,880 Jack Henry & Associates, Inc. 627,566 12,660 Aecom Technology Corporation # 347,644 69,035 Macrovision Corporation # 1,089,372 17,021 Aircastle, Ltd. 237,954 10,338 Mercadolibre, Inc. # 522,896 10,630 American Superconductor Corporation * 268,726 19,350 MICROS Systems, Inc. # 689,828 5,370 Bucyrus International, Inc. 676,244 15,510 Microsemi Corporation # 379,995 35,412 CoStar Group, Inc. # 1,698,006 10,780 Net 1 UEPS Technology, Inc. # 252,683 21,427 Forward Air Corporation 730,446 32,600 NeuStar, Inc. # 896,826 6,410 FTI Consulting, Inc. #* 410,240 7,635 Nice Systems, Ltd. ADR 243,098 21,202 Genesis Lease, Ltd. 286,227 57,002 Omniture, Inc. #* 1,300,786 3,235 Heico Corporation 166,635 17,051 Perficient, Inc. # 156,528 7,280 Heidrick & Struggles International, Inc. 217,890 14,730 Plexus Corporation # 354,846 12,716 IDEX Corporation 466,550 38,910 PMC-Sierra, Inc. 302,331 8,480 IHS, Inc. #* 560,104 19,625 Quality Systems, Inc. 630,355 14,110 JA Solar Holdings Company, Ltd. ADR # 338,781 13,850 Sybase, Inc. #* 407,467 11,585 Ladish Company, Inc. # 348,245 25,910 Taleo Corporation # 505,245 8,200 Landstar System, Inc. 426,072 21,280 Trimble Navigation, Ltd. # 697,771 4,520 Middleby Corporation #* 283,630 75,707 ValueClick, Inc. # 1,510,355 15,500 Mobile Mini, Inc. # 329,375 30,640 Vasco Data Security 15,050 Orbital Sciences Corporation * 404,996 International, Inc. # 309,158 31,204 Polypore International, Inc. # 730,486 34,682 Veraz Networks, Inc. # 89,133 12,590 RBC Bearings, Inc. # 503,222 16,420 VistaPrint, Ltd. #* 558,773 15,380 Robbins & Myers, Inc. 613,047 11,290 Vocus, Inc. # 313,749 5,630 Teledyne Technologies, Inc. # 330,650 29,940 Websense, Inc. # 582,333 6,725 Tennant Company 229,524 Total Information Technology 14,960 Tetra Tech, Inc. # 316,105 7,880 TransDigm Group, Inc. # 299,204 Materials (3.2%) 12,020 UTI Worldwide, Inc. 264,200 10,590 Century Aluminum Company # 733,781 10,320 Wabtec Corporation 442,522 2,770 CF Industries Holdings, Inc. 370,349 24,285 Woodward Governor Company * 853,132 2,490 Compass Minerals International, Inc. 156,870 Total Industrials 6,920 Greif, Inc. 447,032 31,960 Helca Mining Company * 327,910 Information Technology (24.5%) 8,810 Koppers Holdings, Inc. 426,756 18,350 ANSYS, Inc. # 738,220 8,810 Terra Industries, Inc. * 333,547 13,530 Atheros Communications, Inc. # 360,169 Total Materials 11,075 Blackboard, Inc. # 382,530 The accompanying Notes to Financial Statements are an integral part of this schedule. 70 Partner Small Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.4%) Value Shares Common Stock (95.4%) Value Telecommunications Services (1.8%) Utilities (0.5%) 12,135 Cbeyond, Inc. # $239,545 7,310 ITC Holdings Corporation $407,752 11,050 Cellcom Israel, Ltd. 365,313 Total Utilities 12,350 Cogent Communications Group, Inc. 259,474 43,987 Paetec Holdings Corporation # 339,140 Total Common Stock 25,950 Syniverse Holdings, Inc. # 407,674 (cost $78,958,954) Total Telecommunications Services Interest Maturity Shares Collateral Held for Securities Loaned (18.5%) Rate (+) Date Value 16,308,299 Thrivent Financial Securities Lending Trust 2.740% N/A $16,308,299 Total Collateral Held for Securities Loaned (cost $16,308,299) Interest Maturity Shares Short-Term Investments (4.5%) Rate (+) Date Value 3,961,797 Thrivent Money Market Fund 2.700% N/A $3,961,797 Total Short-Term Investments (at amortized cost) Total Investments (cost $99,229,050) 118.4% Other Assets and Liabilities, Net (18.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $9,318,353 Gross unrealized depreciation (4,261,877) Net unrealized appreciation (depreciation) $5,056,476 Cost for federal income tax purposes $99,229,050 The accompanying Notes to Financial Statements are an integral part of this schedule. 71 Partner Small Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Consumer Discretionary (10.2%) 20,000 Employers Holdings, Inc. $381,600 93,000 Aaron Rents, Inc. * $2,315,700 61,700 First Financial Fund, Inc. * 596,639 31,500 Cavco Industries, Inc. #* 1,257,480 47,600 Glacier Bancorp, Inc. * 979,608 58,500 Corinthian Colleges, Inc. # 663,975 28,400 Hatteras Financial Corporation # 717,952 30,000 CSS Industries, Inc. 938,100 61,800 Hercules Technology Growth 53,700 Dixie Group, Inc. # 418,860 Capital, Inc. * 627,270 34,000 Dorman Products, Inc. # 348,840 33,000 Home Bancshares, Inc. * 766,590 43,700 Drew Industries, Inc. #* 1,065,843 37,800 JMP Group, Inc. 264,600 41,100 Freds, Inc. * 455,388 66,850 Kohlberg Capital Corporation * 671,174 64,400 Haverty Furniture Companies, Inc. * 587,972 40,500 LaSalle Hotel Properties 1,298,835 34,000 Lee Enterprises, Inc. * 262,820 2,200 Markel Corporation # 955,680 32,000 M/I Homes, Inc. * 548,800 52,700 Max Re Capital, Ltd. * 1,233,707 30,900 MarineMax, Inc. #* 352,260 37,100 National Interstate Corporation 844,025 25,300 Matthews International Corporation 1,250,832 32,500 Parkway Properties, Inc. * 1,288,950 46,500 Meritage Homes Corporation #* 882,105 15,400 Piper Jaffray Companies # 573,804 76,700 Regent Communications, Inc. # 84,370 38,700 Potlatch Corporation * 1,734,147 49,900 Saga Communications, Inc. # 274,450 47,300 ProAssurance Corporation # 2,498,859 90,000 Shiloh Industries, Inc. 883,800 43,500 ProCentury Corporation 788,655 37,200 Stanley Furniture Company, Inc. * 456,816 32,400 Sandy Spring Bancorp, Inc. * 826,200 43,000 Steak n Shake Company #* 339,700 35,500 Seabright Insurance Holdings # 550,960 90,500 Stein Mart, Inc. * 482,365 38,000 Strategic Hotel Capital, Inc. * 547,580 61,900 Winnebago Industries, Inc. * 995,971 28,700 SVB Financial Group #* 1,396,542 Total Consumer Discretionary 20,500 Washington Real Estate Investment Trust * 728,365 Consumer Staples (1.9%) 29,400 Wintrust Financial Corporation 932,568 107,000 Alliance One International, Inc. # 658,050 Total Financials 27,300 Caseys General Stores, Inc. * 604,149 32,800 Nash Finch Company * 1,199,824 Health Care (6.0%) 17,200 Winn-Dixie Stores, Inc. #* 304,956 10,600 Analogic Corporation 610,454 Total Consumer Staples 27,500 Angiodynamics, Inc. # 406,450 149,000 Lexicon Pharmaceuticals, Inc. #* 306,940 Energy (9.8%) 99,300 Momenta Pharmaceuticals, Inc. #* 1,388,214 4,900 Atwood Oceanics, Inc. # 493,381 11,000 Myriad Genetics, Inc. #* 456,940 24,500 Carbo Ceramics, Inc. * 1,164,485 22,400 National Healthcare Corporation * 1,122,016 43,000 Forest Oil Corporation # 2,533,991 50,100 Owens & Minor, Inc. * 2,270,532 55,500 Hercules Offshore, Inc. #* 1,462,980 32,500 Triple-S Management Corporation #* 592,800 78,000 Mariner Energy, Inc. # 2,149,680 33,000 West Pharmaceutical Services, Inc. * 1,548,030 152,800 NGAS Resources, Inc. * 1,042,096 Total Health Care 11,500 Superior Well Services, Inc. #* 273,815 35,000 TETRA Technologies, Inc. # 569,100 Industrials (23.6%) 27,200 W-H Energy Services, Inc. #* 2,102,288 86,900 Accuride Corporation #* 692,593 30,900 Whiting Petroleum Corporation # 2,364,468 41,500 Alaska Air Group, Inc. #* 891,420 Total Energy 18,000 Ameron International Corporation 1,778,400 115,000 Beacon Roofing Supply, Inc. * 1,224,750 Financials (17.3%) 36,500 Belden, Inc. * 1,231,510 98,000 Ares Capital Corporation * 1,103,480 50,500 C&D Technologies, Inc. #* 278,760 43,000 Cascade Bancorp * 392,160 18,500 Cascade Corporation * 800,125 111,000 Cedar Shopping Centers, Inc. 1,387,500 32,000 Circor International, Inc. 1,541,440 41,000 Compass Diversified Trust 502,660 20,500 Courier Corporation 482,570 41,000 East West Bancorp, Inc. * 583,840 51,600 Dollar Thrifty Automotive Group, Inc. #* 680,604 The accompanying Notes to Financial Statements are an integral part of this schedule. 72 Partner Small Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Industrials  continued Materials (8.6%) 68,500 Electro Rent Corporation $925,435 31,300 Airgas, Inc. $1,506,469 10,200 Franklin Electric Company, Inc. * 394,944 43,500 AMCOL International Corporation * 1,291,950 19,700 FTI Consulting, Inc. #* 1,260,800 57,500 American Vanguard Corporation * 994,750 32,400 G & K Services, Inc. 1,021,572 53,500 AptarGroup, Inc. 2,362,025 51,700 Genesee & Wyoming, Inc. # 1,844,656 23,700 Arch Chemicals, Inc. 807,459 58,000 Gibraltar Industries, Inc. 606,100 33,500 Carpenter Technology Corporation * 1,717,880 54,500 Hub Group, Inc. # 1,781,605 22,500 Chesapeake Corporation #* 98,550 39,650 IDEX Corporation 1,454,758 8,500 Deltic Timber Corporation * 448,375 45,300 Insituform Technologies, Inc. #* 766,476 38,000 Innospec, Inc. 774,820 43,500 Kirby Corporation # 2,385,540 15,800 Minerals Technologies, Inc. * 1,070,292 62,500 McGrath Rentcorp 1,614,375 67,000 Myers Industries, Inc. 842,860 39,400 Navigant Consulting, Inc. # 792,728 82,000 Wausau-Mosinee Paper Corporation 634,680 35,000 Nordson Corporation 2,066,050 Total Materials 23,000 School Specialty, Inc. #* 677,120 50,000 Sterling Construction Company, Inc. # 1,004,000 Telecommunications Services (1.1%) 32,400 Universal Forest Products, Inc. * 1,124,604 119,400 Kratos Defense & Security 92,500 Vitran Corporation, Inc. # 1,325,525 Solutions, Inc. # 200,592 38,500 Waste Connections, Inc. # 1,234,695 91,100 Premiere Global Services, Inc. # 1,322,772 66,800 Woodward Governor Company * 2,346,684 Total Telecommunications Total Industrials Services Information Technology (11.5%) Utilities (5.2%) 63,600 Advanced Energy Industries, Inc. # 890,400 36,000 Black Hills Corporation 1,404,360 101,800 Ariba, Inc. * 1,208,366 57,300 Cleco Corporation * 1,375,773 17,300 ATMI, Inc. # 509,312 42,500 El Paso Electric Company #* 959,225 67,000 Brooks Automation, Inc. # 694,120 28,200 Empire District Electric Company * 587,406 10,900 Cabot Microelectronics Corporation # 371,145 45,200 Southwest Gas Corporation 1,304,924 54,800 Catapult Communications 31,800 UniSource Energy Corporation 993,432 Corporation #* 395,656 31,700 Vectren Corporation 896,476 65,200 Exar Corporation # 549,636 Total Utilities 34,700 FormFactor, Inc. # 668,669 92,700 GSI Group, Inc. # 755,505 Total Common Stock 22,800 Methode Electronics, Inc. 247,152 (cost $125,828,292) 138,181,172 116,700 MPS Group, Inc. # 1,252,191 97,000 Palm, Inc. * 558,720 47,000 Progress Software Corporation # 1,420,810 345,000 Safeguard Scientifics, Inc. #* 552,000 Shares Preferred Stock (0.8%) Value 33,500 SPSS, Inc. # 1,415,040 568 East West Bancorp, Inc. $623,380 67,000 StarTek, Inc. # 631,810 40,000 National Healthcare Corporation, 55,000 Symyx Technologies, Inc. # 413,050 Convertible 554,000 32,000 Synnex Corporation # 764,160 Total Preferred Stock 35,100 TNS, Inc. # 807,300 (cost $1,109,100) 1,177,380 117,000 Wind River Systems, Inc. #* 964,080 39,900 Xyratex, Ltd. # 784,833 315,800 Zarlink Semiconductor, Inc. #* 268,430 48,700 Zygo Corporation # 567,842 Total Information Technology The accompanying Notes to Financial Statements are an integral part of this schedule. 73 Partner Small Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (35.5%) Rate (+) Date Value 51,533,909 Thrivent Financial Securities Lending Trust 2.740% N/A $51,533,909 Total Collateral Held for Securities Loaned (cost $51,533,909) Interest Maturity Shares Short-Term Investments (4.1%) Rate (+) Date Value 6,010,020 Thrivent Money Market Fund 2.700% N/A $6,010,020 Total Short-Term Investments (at amortized cost) Total Investments (cost $184,481,321) 135.6% Other Assets and Liabilities, Net (35.6%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $29,373,887 Gross unrealized depreciation (16,952,727) Net unrealized appreciation (depreciation) $12,421,160 Cost for federal income tax purposes $184,481,321 The accompanying Notes to Financial Statements are an integral part of this schedule. 74 Small Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Discretionary (13.5%) 106,500 Elizabeth Arden, Inc. # $1,971,315 59,600 Aeropostale, Inc. #* $1,894,684 132,350 Flowers Foods, Inc. * 3,426,542 23,600 American Public Education, Inc. # 760,156 18,800 Fresh Del Monte Produce, Inc. # 595,772 14,900 Buckle, Inc. 723,842 55,200 Inter Parfums, Inc. * 1,598,592 137,000 Burger King Holdings, Inc. 3,822,299 35,300 NBTY, Inc. 993,695 51,200 CEC Entertainment, Inc. # 1,904,640 89,000 Nu Skin Enterprises, Inc. 1,595,770 21,900 Darden Restaurants, Inc. 779,202 35,100 Omega Protein Corporation # 526,500 29,685 Desarrolladora Homex ADR #* 1,768,632 41,300 Ruddick Corporation 1,598,310 49,500 Ethan Allen Interiors, Inc. * 1,359,765 72,100 Sanderson Farms, Inc. * 3,004,407 7,700 Fossil, Inc. # 275,583 31,200 TreeHouse Foods, Inc. # 707,304 91,100 Fuqi International, Inc. # 753,397 27,500 Universal Corporation * 1,765,225 36,700 Gentex Corporation 685,556 Total Consumer Staples 36,300 Group 1 Automotive, Inc. * 968,484 78,400 Gymboree Corporation # 3,388,448 Energy (9.9%) 83,500 Hasbro, Inc. * 2,969,260 33,400 Alpha Natural Resources, Inc. # 1,624,910 111,300 Hovnanian Enterprises, Inc. #* 1,315,566 25,900 Atwood Oceanics, Inc. # 2,607,871 110,800 Jack in the Box, Inc. # 2,963,900 52,800 Bristow Group, Inc. #* 2,785,200 17,900 JAKKS Pacific, Inc. #* 420,471 35,700 Cabot Oil & Gas Corporation 2,033,829 90,500 Leapfrog Enterprises, Inc. # 752,055 54,200 Complete Production Services, Inc. # 1,463,942 39,900 Lennar Corporation * 734,958 13,000 Core Laboratories NV # 1,628,640 129,300 LKQ Corporation #* 2,813,568 40,800 Encore Acquisition Company # 1,861,704 22,400 M.D.C. Holdings, Inc. 976,192 27,500 Forest Oil Corporation # 1,620,575 89,400 Marvel Entertainment, Inc. * 2,564,886 40,600 Helmerich & Payne, Inc. 2,182,250 56,500 Matthews International Corporation * 2,793,360 49,500 Holly Corporation 2,053,260 246,600 Pier 1 Imports, Inc. * 1,923,480 29,600 Hornbeck Offshore Services, Inc. #* 1,476,152 10,700 Polaris Industries, Inc. * 498,085 55,800 Input/Output, Inc. # 888,894 21,900 Priceline.com, Inc. #* 2,795,316 82,300 Mariner Energy, Inc. # 2,268,188 30,100 Red Robin Gourmet Burgers, Inc. # 1,236,508 30,000 Massey Energy Company 1,569,900 130,000 Regal Entertainment Group * 2,464,800 84,400 McMoran Exploration Company #* 2,314,248 72,000 Ross Stores, Inc. 2,411,280 63,700 Oil States International, Inc. # 3,188,822 49,200 Tenneco, Inc. 1,258,536 31,600 Penn Virginia Corporation 1,659,000 97,400 Texas Roadhouse, Inc. #* 1,149,320 107,062 Petrohawk Energy Corporation # 2,530,946 47,600 TJX Companies, Inc. 1,533,672 29,000 Petroleum Development Corporation # 2,181,670 29,300 Toll Brothers, Inc. #* 663,352 31,628 Range Resources Corporation 2,099,467 16,700 Tractor Supply Company #* 593,852 54,300 Southwestern Energy Company # 2,297,433 49,000 Tupperware Corporation 1,930,600 39,300 Swift Energy Company # 2,049,102 32,900 Urban Outfitters, Inc. #* 1,126,825 22,900 Whiting Petroleum Corporation # 1,752,308 71,700 Warnaco Group, Inc. #* 3,308,238 63,700 Willbros Group, Inc. * 2,298,933 104,600 WMS Industries, Inc. # 3,785,474 Total Energy 69,500 Wolverine World Wide, Inc. * 1,997,430 Total Consumer Discretionary Financials (18.3%) 15,100 Alexandria Real Estate Equities, Inc. 1,585,953 Consumer Staples (5.4%) 44,700 Aspen Insurance Holdings, Ltd. 1,161,753 200,400 Alliance One International, Inc. # 1,232,460 37,400 Bank of Hawaii Corporation * 2,050,642 15,300 Andersons, Inc. * 695,385 92,500 BioMed Realty Trust, Inc. * 2,405,000 173,000 Calavo Growers, Inc. * 2,849,310 25,211 BOK Financial Corporation 1,439,548 44,100 Central European Distribution 54,200 Cash America International, Inc. 2,210,818 Corporation * 2,686,572 40,000 City Holding Company 1,663,200 7,100 Chattem, Inc. #* 496,148 55,400 Community Bank System, Inc. 1,412,146 15,900 Coca-Cola Bottling Company 909,798 38,407 Cullen/Frost Bankers, Inc. 2,143,879 The accompanying Notes to Financial Statements are an integral part of this schedule. 75 Small Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Financials  continued Health Care (8.6%) 49,500 Digital Realty Trust, Inc. * $1,918,125 14,100 Alexion Pharmaceuticals, Inc. #* $992,358 109,800 Education Realty Trust, Inc. 1,464,732 72,500 Alpharma, Inc. #* 1,784,225 54,700 Endurance Specialty Holdings, Ltd. 2,031,011 53,900 Amedisys, Inc. #* 2,792,020 122,300 Extra Space Storage, Inc. 2,058,309 67,800 Animal Health International, Inc. # 595,962 50,200 First Midwest Bancorp, Inc. * 1,281,606 78,300 Applera Corporation (Celera Group) # 1,047,654 52,300 First Niagara Financial Group, Inc. * 754,689 54,500 BioMarin Pharmaceutical, Inc. #* 1,987,070 99,200 First State Bancorporation * 922,560 21,500 Bio-Rad Laboratories, Inc. # 1,792,025 70,800 Glacier Bancorp, Inc. * 1,457,064 5,900 C.R. Bard, Inc. 555,603 36,800 Hanover Insurance Group, Inc. 1,651,584 19,200 Cephalon, Inc. #* 1,198,272 32,100 Home Properties, Inc. * 1,687,497 64,400 Community Health Systems, Inc. # 2,416,932 116,800 Inland Real Estate Corporation * 1,886,320 19,500 Covance, Inc. #* 1,633,905 32,500 Investment Technology Group, Inc. # 1,568,450 123,400 Dexcom, Inc. #* 950,180 158,000 Investors Real Estate Trust * 1,611,600 86,200 Gentiva Health Services, Inc. # 1,873,988 52,000 IPC Holdings, Ltd. 1,513,720 23,300 Haemonetics Corporation # 1,333,459 124,400 iShares Dow Jones US Home 34,298 Hansen Medical, Inc. #* 598,500 Construction Index Fund * 2,505,416 20,100 Hospira, Inc. # 827,115 32,800 iShares Russell 2000 Growth 34,200 ImClone Systems, Inc. # 1,595,430 Index Fund * 2,515,760 8,900 Invitrogen Corporation #* 832,773 33,400 iShares Russell 2000 Index Fund * 2,384,426 65,300 K-V Pharmaceutical Company #* 1,595,932 35,800 iShares Russell 2000 Value Fund * 2,440,128 9,500 Magellan Health Services, Inc. # 366,605 51,000 iShares Russell Microcap Index Fund * 2,415,360 23,400 Martek Biosciences Corporation * 825,084 39,300 iShares S&P SmallCap 600 Index Fund 2,455,071 54,750 Masimo Corporation # 1,595,962 20,300 Jones Lang LaSalle, Inc. 1,575,483 45,000 NuVasive, Inc. #* 1,716,750 96,000 Knight Capital Group, Inc. * 1,796,160 30,200 Owens & Minor, Inc. 1,368,664 39,100 Mid-America Apartment 29,500 Pediatrix Medical Group, Inc. # 2,006,590 Communities, Inc. * 2,072,691 23,700 Perrigo Company * 971,463 68,500 National Retail Properties, Inc. 1,569,335 29,400 Shire Pharmaceuticals Group plc ADR * 1,615,236 46,200 Nationwide Health Properties, Inc. * 1,664,124 15,100 United Therapeutics Corporation #* 1,275,950 86,900 New York Community Bancorp, Inc. * 1,622,423 34,800 Universal Health Services, Inc. 2,179,872 36,500 Old National Bancorp * 624,515 20,800 Varian, Inc. # 1,059,344 49,300 Omega Healthcare Investors, Inc. 862,750 21,400 West Pharmaceutical Services, Inc. 1,003,874 38,900 Portfolio Recovery Associates, Inc. * 1,711,989 Total Health Care 31,800 Potlatch Corporation * 1,424,958 23,000 ProAssurance Corporation # 1,215,090 Industrials (16.9%) 69,800 Prosperity Bancshares, Inc. * 2,161,706 7,300 AGCO Corporation # 438,949 55,900 Selective Insurance Group, Inc. 1,191,788 58,800 Applied Industrial Technologies, Inc. 1,420,608 65,200 Senior Housing Property Trust 1,561,540 48,800 BE Aerospace, Inc. # 1,969,568 36,000 Stifel Financial Corporation * 1,701,720 44,900 Bowne & Company, Inc. 747,136 35,700 Tower Group, Inc. 838,593 36,600 Brinks Company 2,662,650 43,600 UMB Financial Corporation * 2,164,304 19,800 Bucyrus International, Inc. * 2,493,414 41,900 United Bankshares, Inc. * 1,218,871 60,200 Chart Industries, Inc. # 2,446,528 67,000 United Community Banks, Inc. * 919,910 24,300 Chicago Bridge and Iron Company 968,112 46,200 United Fire & Casual Company 1,522,290 34,900 Consolidated Graphics, Inc. # 2,030,133 67,900 Waddell & Reed Financial, Inc. 2,299,094 36,000 Curtiss-Wright Corporation 1,709,640 72,189 Washington Federal, Inc. 1,718,820 40,800 Diana Shipping, Inc. * 1,238,688 50,200 Washington Real Estate 46,700 DRS Technologies, Inc. 2,915,948 Investment Trust * 1,783,606 39,400 EMCOR Group, Inc. # 987,364 36,100 Westamerica Bancorporation * 2,109,684 29,300 Esterline Technologies Corporation # 1,630,838 Total Financials 85,300 Euroseas, Ltd. 1,175,434 The accompanying Notes to Financial Statements are an integral part of this schedule. 76 Small Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Indus trials  continued 65,988 FLIR Systems, Inc. #* $2,265,368 23,400 Flowserve Corporation $2,903,706 134,900 Informatica Corporation # 2,153,004 18,200 Foster Wheeler, Ltd. # 1,159,158 142,100 Integrated Device Technology, Inc. # 1,519,049 37,000 FTI Consulting, Inc. #* 2,368,000 61,800 Intersil Corporation 1,651,296 22,400 Gardner Denver, Inc. # 1,040,480 14,400 Itron, Inc. #* 1,340,352 86,500 Genesee & Wyoming, Inc. # 3,086,320 234,900 Lawson Software, Inc. # 1,876,851 55,200 GrafTech International, Ltd. 1,084,680 34,500 ManTech International Corporation # 1,648,065 74,600 Hub Group, Inc. # 2,438,674 86,800 MICROS Systems, Inc. #* 3,094,420 112,300 Interline Brands, Inc. # 2,173,005 10,700 MicroStrategy, Inc. 949,411 46,500 JA Solar Holdings Company, Ltd. ADR #* 1,116,465 92,800 MKS Instruments, Inc. # 2,120,480 31,100 Kaydon Corporation * 1,628,707 140,400 Perot Systems Corporation # 2,195,856 59,000 Kirby Corporation #* 3,235,560 86,100 Plexus Corporation # 2,074,149 61,000 Landstar System, Inc. 3,169,560 73,200 Polycom, Inc. # 1,639,680 25,400 Manitowoc Company, Inc. 960,628 20,700 Progress Software Corporation # 625,761 33,100 Middleby Corporation #* 2,077,025 30,500 Rofin-Sinar Technologies, Inc. # 1,161,440 107,000 Navigant Consulting, Inc. # 2,152,840 235,300 Sapient Corporation 1,675,336 39,400 Northwest Pipe Company # 1,675,288 78,600 ScanSource, Inc. # 1,962,642 35,500 Oshkosh Truck Corporation 1,441,300 78,900 Semiconductor HOLDRs Trust * 2,411,973 88,600 Pacer International, Inc. 1,644,416 126,400 Solera Holdings, Inc. # 3,262,384 20,500 Pall Corporation 712,785 53,100 SPSS, Inc. # 2,242,944 37,700 Pentair, Inc. 1,388,491 107,200 Sybase, Inc. #* 3,153,824 60,700 Polypore International, Inc. # 1,420,987 147,200 Teradyne, Inc. # 1,956,288 9,700 Precision Castparts Corporation 1,140,332 280,400 TIBCO Software, Inc. #* 2,150,668 37,600 Robbins & Myers, Inc. 1,498,736 19,000 Trimble Navigation, Ltd. # 623,010 46,100 Roper Industries, Inc. * 2,863,732 37,200 Varian Semiconductor Equipment 30,400 Teledyne Technologies, Inc. # 1,785,392 Associates, Inc. # 1,362,636 21,700 Titan International, Inc. * 773,171 78,500 Xilinx, Inc. 1,944,445 82,000 Titan Machinery, Inc. #* 1,493,220 Total Information Technology 18,700 Walter Industries, Inc. * 1,297,032 118,025 Waste Connections, Inc. # 3,785,062 Materials (7.4%) 54,600 Watson Wyatt Worldwide, Inc. 3,200,652 15,000 Airgas, Inc. 721,950 33,200 Woodward Governor Company 1,166,316 84,200 AptarGroup, Inc. 3,717,430 Total Industrials 25,500 Arch Chemicals, Inc. 868,785 128,900 Buckeye Technologies, Inc. # 1,112,407 Infor mation Technology (13.7%) 35,757 Century Aluminum Company # 2,477,603 67,800 Actel Corporation # 1,117,344 9,100 CF Industries Holdings, Inc. 1,216,670 116,300 ADC Telecommunications, Inc. 1,630,526 55,500 Commercial Metals Company 1,728,270 40,700 Anixter International, Inc. #* 2,318,679 38,700 FMC Corporation 2,429,586 18,300 ANSYS, Inc. # 736,209 46,600 Greif, Inc. 3,010,360 44,758 Avnet, Inc. # 1,172,212 97,400 Headwaters, Inc. #* 1,113,282 234,400 Brocade Communications # 1,678,304 9,100 Kaiser Aluminum Corporation 624,533 9,900 CACI International, Inc. # 496,188 50,800 Koppers Holdings, Inc. 2,460,752 86,300 Cognex Corporation 2,174,760 31,200 Olympic Steel, Inc. 1,597,440 242,700 Compuware Corporation # 1,829,958 13,700 OM Group, Inc. # 750,212 14,100 Comtech Telecommunications 98,400 Pactiv Corporation # 2,340,936 Corporation #* 546,093 91,800 Rock-Tenn Company 3,114,774 207,800 EarthLink, Inc. * 1,897,214 40,600 Rockwood Holdings, Inc. # 1,498,546 67,600 Emulex Corporation # 884,884 138,500 RPM International, Inc. 3,088,550 72,900 F5 Networks, Inc. # 1,649,727 10,000 Schnitzer Steel Industries, Inc. 880,000 The accompanying Notes to Financial Statements are an integral part of this schedule. 77 Small Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Materials  continued Utilities (3.2%) 20,100 Sigma-Aldrich Corporation $1,146,102 35,300 Alliant Energy Corporation $1,329,751 8,000 Texas Industries, Inc. * 619,280 50,300 California Water Service Group * 1,946,610 Total Materials 82,400 El Paso Electric Company # 1,859,768 33,200 Energen Corporation 2,265,568 Telecommunications Services (1.2%) 34,600 National Fuel Gas Company * 1,770,828 29,350 Iowa Telecommunications Services, Inc. * 508,342 38,600 Otter Tail Corporation * 1,431,288 36,300 NTELOS Holdings Corporation 939,444 29,600 Piedmont Natural Gas Company, Inc. * 778,184 170,700 Premiere Global Services, Inc. # 2,478,564 76,500 UGI Corporation 1,989,000 110,400 Syniverse Holdings, Inc. # 1,734,384 90,700 Vectren Corporation 2,564,996 Total Telecommunications Total Utilities Services Total Common Stock (cost $438,230,364) Interest Maturity Shares Collateral Held for Securities Loaned (30.1%) Rate (+) Date Value 147,459,421 Thrivent Financial Securities Lending Trust 2.740% N/A $147,459,421 Total Collateral Held for Securities Loaned (cost $147,459,421) Shares or Principal Interest Maturity Amount Short-Term Investments (2.9%) Rate (+) Date Value $6,600,000 Falcon Asset Securitization Corporation 2.500% 5/1/2008 $6,600,000 2,100,000 Federal National Mortgage Association 3.812 5/16/2008 2,096,681 5,632,129 Thrivent Money Market Fund 2.700 N/A 5,632,129 Total Short-Term Investments (at amortized cost) Total Investments (cost $600,018,595) 131.1% Other Assets and Liabilities, Net (31.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $53,978,398 Gross unrealized depreciation (10,711,778) Net unrealized appreciation (depreciation) $43,266,620 Cost for federal income tax purposes $600,018,595 The accompanying Notes to Financial Statements are an integral part of this schedule. 78 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Discretionary (13.1%) 1,100 Landrys Restaurants, Inc. $17,567 1,000 4Kids Entertainment, Inc. # $8,850 3,700 La-Z-Boy, Inc. * 23,569 3,975 Aaron Rents, Inc. 98,978 1,100 Libbey, Inc. * 15,620 1,700 Aftermarket Technology Corporation # 38,947 1,100 Lithia Motors, Inc. * 9,900 1,300 AH Belo Corporation 12,675 5,500 Live Nation, Inc. #* 75,845 2,000 Arbitron, Inc.  95,680 8,200 LKQ Corporation # 178,432 1,000 Arctic Cat, Inc. 7,580 800 M/I Homes, Inc. * 13,720 1,400 Audiovox Corporation # 15,288 1,400 Maidenform Brands, Inc. # 20,860 1,000 Bassett Furniture Industries, Inc. 11,940 1,600 Marcus Corporation 26,544 1,600 Big 5 Sporting Goods Corporation 14,704 1,300 MarineMax, Inc. #* 14,820 1,200 Blue Nile, Inc. #* 59,604 3,800 Mens Wearhouse, Inc. 101,194 2,000 Bright Horizons Family Solutions, Inc. # 94,820 2,200 Meritage Homes Corporation #* 41,734 3,250 Brown Shoe Company, Inc. 54,210 1,000 Midas, Inc. # 15,530 1,100 Buffalo Wild Wings, Inc. #* 33,825 2,100 Monaco Coach Corporation * 13,293 2,300 Building Materials Holding Corporation * 10,718 1,000 Monarch Casino & Resort, Inc. # 13,240 2,800 Cabelas, Inc. #* 37,884 1,400 Movado Group, Inc. 30,576 1,900 California Pizza Kitchen, Inc. #* 29,621 1,700 Multimedia Games, Inc. #* 7,242 2,150 Cato Corporation 34,808 500 National Presto Industries, Inc. 27,095 1,950 CEC Entertainment, Inc. # 72,540 2,300 Nautilus Group, Inc. * 8,303 5,600 Champion Enterprises, Inc. #* 57,792 2,400 Nutri/System, Inc. * 48,192 1,500 Charlotte Russe Holding, Inc. # 23,820 1,700 OCharleys, Inc. 19,720 1,800 Childrens Place Retail Stores, Inc. #* 41,850 1,100 Oxford Industries, Inc. * 30,569 2,600 Christopher & Banks Corporation 30,810 1,700 P.F. Changs China Bistro, Inc. #* 52,751 4,000 CKE Restaurants, Inc. 41,960 2,100 Panera Bread Company #* 109,746 2,000 Coinstar, Inc. # 63,780 1,600 Papa Johns International, Inc. # 43,200 500 CPI Corporation 9,430 1,100 Peets Coffee & Tea, Inc. #* 25,553 5,900 Crocs, Inc. #* 60,239 3,000 Pep Boys  Manny, Moe & Jack * 26,760 1,000 Deckers Outdoor Corporation # 138,070 800 Perry Ellis International, Inc. 18,272 3,200 Dress Barn, Inc. #* 43,072 1,700 PetMed Express, Inc. # 19,074 1,400 Drew Industries, Inc. # 34,146 4,300 Pinnacle Entertainment, Inc. # 66,736 2,100 Ethan Allen Interiors, Inc. * 57,687 2,400 Polaris Industries, Inc. * 111,720 3,500 Finish Line, Inc. 22,995 3,375 Pool Corporation * 73,676 4,600 Fleetwood Enterprises, Inc. #* 15,870 700 Pre-Paid Legal Services, Inc. # 30,618 3,300 Fossil, Inc. # 118,107 9,100 Quiksilver, Inc. #* 88,543 2,900 Freds, Inc. * 32,132 5,900 Radio One, Inc. # 5,900 1,700 Genesco, Inc. # 37,672 1,300 RC2 Corporation # 24,050 1,600 Group 1 Automotive, Inc. * 42,688 1,200 Red Robin Gourmet Burgers, Inc. # 49,296 2,100 Gymboree Corporation #* 90,762 1,300 Russ Berrie and Company, Inc. # 18,226 1,600 Haverty Furniture Companies, Inc. * 14,608 1,500 Ruths Chris Steak House, Inc. #* 11,025 2,150 Hibbett Sports, Inc. #* 39,259 3,150 Select Comfort Corporation #* 9,513 4,700 Hillenbrand, Inc. 89,488 2,475 Shuffle Master, Inc. #* 12,152 3,075 Hot Topic, Inc. # 16,328 2,300 Skechers USA, Inc. # 54,395 4,100 Iconix Brand Group, Inc. * 65,272 500 Skyline Corporation 13,760 1,100 IHOP Corporation * 51,304 2,100 Sonic Automotive, Inc. 42,609 4,300 Jack in the Box, Inc. # 115,025 4,375 Sonic Corporation # 96,206 2,000 JAKKS Pacific, Inc. # 46,980 2,300 Spartan Motors, Inc. * 21,597 1,710 Jo-Ann Stores, Inc. # 32,387 3,100 Stage Stores, Inc. 48,794 1,350 Joseph A. Bank Clothiers, Inc. #* 32,954 1,200 Stamps.com, Inc. # 16,452 2,000 K-Swiss, Inc. * 29,300 1,000 Standard Motor Products, Inc. 6,080 The accompanying Notes to Financial Statements are an integral part of this schedule. 79 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Consumer Discretionary  continued Energy (10.0%) 4,700 Standard Pacific Corporation * $23,782 2,000 Atwood Oceanics, Inc. # $201,380 2,100 Steak n Shake Company # 16,590 1,700 Basic Energy Services, Inc. # 39,440 1,900 Stein Mart, Inc. * 10,127 1,800 Bristow Group, Inc. # 94,950 1,600 Sturm, Ruger & Company, Inc. # 12,032 7,000 Cabot Oil & Gas Corporation * 398,789 1,800 Superior Industries 1,500 Carbo Ceramics, Inc. * 71,295 International, Inc. * 36,558 1,900 Dril-Quip, Inc. # 108,604 3,900 Texas Roadhouse, Inc. # 46,020 800 Gulf Island Fabrication, Inc. 31,632 2,300 Tractor Supply Company # 81,788 6,615 Helix Energy Solutions Group, Inc. # 228,548 4,500 Triarc Companies, Inc. * 31,950 1,600 Hornbeck Offshore Services, Inc. # 79,792 2,200 Tuesday Morning Corporation # 11,968 5,900 Input/Output, Inc. # 93,987 1,800 Tween Brands, Inc. # 34,200 1,100 Lufkin Industries, Inc. 82,995 1,100 UniFirst Corporation 51,491 5,800 Massey Energy Company 303,514 1,100 Universal Electronic Inc. 28,270 1,900 Matrix Service Company 38,209 1,600 Universal Technical Institute, Inc. #* 18,144 1,400 NATO Group, Inc. # 70,840 1,100 Volcom, Inc. # 20,889 3,900 Oceaneering International, Inc. # 260,442 2,200 Winnebago Industries, Inc. * 35,398 1,900 Patriot Coal Corporation # 125,495 3,100 WMS Industries, Inc. # 112,189 3,000 Penn Virginia Corporation 157,500 3,650 Wolverine World Wide, Inc. * 104,901 1,000 Petroleum Development Corporation # 75,230 3,000 Zale Corporation #* 62,160 3,100 PetroQuest Energy, Inc. 64,418 1,300 Zumiez, Inc. * 27,235 3,600 Pioneer Drilling Company # 58,788 Total Consumer Discretionary 1,600 SEACOR Holdings, Inc. #* 136,176 4,500 St. Mary Land & Exploration Company 196,740 Consumer Staples (3.4%) 2,000 Stone Energy Corporation # 121,880 6,400 Alliance One International, Inc. # 39,360 1,200 Superior Well Services, Inc. #* 28,572 1,400 Andersons, Inc. 63,630 2,100 Swift Energy Company # 109,494 700 Boston Beer Company, Inc. # 31,010 5,300 TETRA Technologies, Inc. # 86,178 3,600 Caseys General Stores, Inc. 79,668 3,400 Unit Corporation # 215,934 5,200 Central Garden & Pet Company # 26,104 2,200 W-H Energy Services, Inc. # 170,038 1,300 Chattem, Inc. #* 90,844 2,000 World Fuel Services Corporation 49,120 5,712 Flowers Foods, Inc. 147,884 Total Energy 1,700 Great Atlantic & Pacific Tea Company, Inc. # 46,784 Financials (16.3%) 2,900 Hain Celestial Group, Inc. # 71,572 2,400 Acadia Realty Trust  61,536 1,100 J & J Snack Foods Corporation 31,504 1,300 Anchor BanCorp Wisconsin, Inc. 19,747 2,200 Lance, Inc. 46,112 3,700 Bank Mutual Corporation 41,403 2,200 Longs Drug Stores Corporation * 88,132 3,000 BankAtlantic Bancorp, Inc. 9,240 1,200 Mannatech, Inc. * 7,836 2,300 BankUnited Financial Corporation * 9,039 1,000 Nash Finch Company 36,580 5,300 BioMed Realty Trust, Inc. 137,800 2,600 Performance Food Group Company # 86,996 2,700 Boston Private Financial 1,900 Ralcorp Holdings, Inc. # 115,976 Holdings, Inc. * 25,110 1,100 Sanderson Farms, Inc. 45,837 4,300 Brookline Bancorp, Inc. 46,440 1,500 Spartan Stores, Inc. 31,320 2,000 Cascade Bancorp * 18,240 2,900 Spectrum Brands, Inc. #* 13,021 2,100 Cash America International, Inc. 85,659 2,300 TreeHouse Foods, Inc. # 52,141 2,100 Central Pacific Financial Corporation 38,556 3,200 United Natural Foods, Inc. #* 63,360 3,400 Colonial Properties Trust * 82,382 700 USANA Health Sciences, Inc. #* 13,650 1,400 Columbia Banking System, Inc. 37,912 1,300 WD-40 Company 40,456 2,200 Community Bank System, Inc. 56,078 Total Consumer Staples 2,300 Corus Bankshares, Inc. * 16,859 The accompanying Notes to Financial Statements are an integral part of this schedule. 80 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Financials  continued 2,900 Pennsylvania Real Estate 3,100 Delphi Financial Group, Inc. $84,382 Investment Trust * $73,022 6,800 DiamondRock Hospitality Company * 86,700 4,300 Philadelphia Consolidated Holding 1,850 Dime Community Bancshares 34,540 Corporation # 158,584 1,500 Downey Financial Corporation * 21,210 1,100 Piper Jaffray Companies # 40,986 4,500 East West Bancorp, Inc. 64,080 1,000 Portfolio Recovery Associates, Inc. * 44,010 1,900 EastGroup Properties, Inc. 90,649 1,700 Presidential Life Corporation 28,832 2,300 Entertainment Properties Trust 122,728 1,800 PrivateBancorp, Inc. * 61,182 1,800 Essex Property Trust, Inc. 214,200 2,400 ProAssurance Corporation # 126,792 4,800 Extra Space Storage, Inc. 80,784 2,700 Prosperity Bancshares, Inc. 83,619 1,800 Financial Federal Corporation 42,030 2,255 Provident Bankshares Corporation * 28,887 5,400 First BanCorp * 55,566 1,200 PS Business Parks, Inc. 68,688 1,900 First Cash Financial Services, Inc. # 28,196 2,000 Rewards Network, Inc. # 9,640 4,600 First Commonwealth Financial 1,400 RLI Corporation 67,200 Corporation * 57,270 1,200 Safety Insurance Group, Inc. 43,080 2,400 First Financial Bancorp 31,488 700 SCPIE Holdings, Inc. # 19,446 3,500 First Midwest Bancorp, Inc. * 89,355 3,900 Selective Insurance Group, Inc. 83,148 900 FirstFed Financial Corporation #* 13,752 6,800 Senior Housing Property Trust 162,860 2,600 Flagstar Bancorp, Inc. * 15,912 2,200 Signature Bank #* 58,036 2,500 Forestar Real Estate Group, Inc. # 62,250 5,200 South Financial Group, Inc. * 31,408 1,900 Franklin Bank Corporation #* 2,945 1,600 Sovran Self Storage, Inc. * 71,520 2,900 Frontier Financial Corporation * 46,400 1,300 Sterling Bancorp 21,333 3,900 Glacier Bancorp, Inc. * 80,262 5,375 Sterling Bancshares, Inc. 55,846 2,500 Guaranty Financial Group, Inc. # 19,125 3,720 Sterling Financial Corporation 45,421 1,700 Hancock Holding Company * 70,159 1,300 Stewart Information Services Corporation 31,837 2,700 Hanmi Financial Corporation 18,873 6,300 Susquehanna Bancshares, Inc. * 125,307 2,700 Hilb, Rogal and Hobbs Company * 78,111 1,689 SWS Group, Inc. 22,160 2,300 Home Properties, Inc. * 120,911 2,200 Tanger Factory Outlet Centers, Inc. * 88,748 1,585 Independent Bank Corporation * 12,648 1,400 Tower Group, Inc. 32,886 1,200 Infinity Property & Casualty 2,000 Tradestation Group, Inc. # 18,660 Corporation * 46,512 5,533 TrustCo Bank Corporation NY * 48,303 4,300 Inland Real Estate Corporation * 69,445 7,500 UCBH Holdings, Inc. * 54,600 3,100 Investment Technology Group, Inc. # 149,606 2,600 UMB Financial Corporation 129,064 1,400 Irwin Financial Corporation 8,176 4,400 Umpqua Holdings Corporation * 64,900 2,300 Kilroy Realty Corporation 120,336 2,800 United Bankshares, Inc. 81,452 2,200 Kite Realty Group Trust 29,876 2,900 United Community Banks, Inc. * 39,817 3,900 LaBranche & Company, Inc. #* 24,921 1,500 United Fire & Casual Company 49,425 1,100 LandAmerica Financial Group, Inc. * 31,570 4,675 Whitney Holding Corporation 109,442 4,500 Lexington Corporate Properties Trust * 64,800 1,300 Wilshire Bancorp, Inc. 10,712 1,500 LTC Properties, Inc. 40,845 1,800 Wintrust Financial Corporation 57,096 4,600 Medical Properties Trust, Inc. * 55,890 1,194 World Acceptance Corporation # 47,020 1,900 Mid-America Apartment 2,600 Zenith National Insurance Corporation 96,564 Communities, Inc. 100,719 Total Financials 1,700 Nara Bancorp, Inc. 22,321 5,700 National penn Bancshares, Inc. * 95,133 Health Care (11.5%) 5,200 National Retail Properties, Inc. 119,132 1,500 Abaxis, Inc. # 38,220 1,000 Navigators Group, Inc. 49,000 800 Air Methods Corporation 32,080 4,800 Old National Bancorp * 82,128 4,100 Allscripts Healthcare Solutions, Inc. #* 45,756 3,100 optionsXpress Holdings, Inc. 66,557 3,200 Alpharma, Inc. #* 78,752 1,200 Parkway Properties, Inc. 47,592 The accompanying Notes to Financial Statements are an integral part of this schedule. 81 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Health Care  continued 2,350 Odyssey Healthcare, Inc. # $21,502 1,833 Amedisys, Inc. # $94,949 2,400 Omnicell, Inc. # 28,848 5,300 American Medical Systems 1,300 Osteotech, Inc. # 6,578 Holdings, Inc. #* 74,730 2,900 Owens & Minor, Inc. 131,428 3,800 AMERIGROUP Corporation # 98,762 1,300 Palomar Medical Technologies, Inc. #* 18,330 2,100 AMN Healthcare Services, Inc. # 30,639 4,000 PAREXEL International Corporation # 101,600 2,200 AmSurg Corporation # 56,188 3,500 Pediatrix Medical Group, Inc. # 238,070 1,050 Analogic Corporation 60,470 2,300 PharMerica Corporation #* 39,169 2,700 ArQule, Inc. #* 10,395 1,400 Pharmnet Development Group # 33,404 1,900 ArthroCare Corporation #* 85,614 3,100 Phase Forward, Inc. # 57,040 1,800 BioLase Technology, Inc. #* 4,680 4,600 PSS World Medical, Inc. #* 75,762 2,100 Cambrex Corporation 12,285 4,500 Regeneron Pharmaceuticals, Inc. # 88,290 3,100 Centene Corporation # 56,947 1,400 RehabCare Group, Inc. # 23,800 1,800 Chemed Corporation 61,380 1,900 Res-Care, Inc. 30,951 2,000 CONMED Corporation # 51,040 3,500 Salix Pharmaceuticals, Ltd. * 24,570 3,200 Cooper Companies, Inc. * 112,000 3,100 Savient Pharmaceuticals, Inc. #* 67,704 2,300 Cross Country Healthcare, Inc. # 27,508 2,700 Sciele Pharma, Inc. #* 52,029 1,850 CryoLife, Inc. # 19,647 3,200 Sunrise Senior Living, Inc. #* 68,640 4,000 Cubist Pharmaceuticals, Inc. * 77,440 1,200 SurModics, Inc. #* 53,364 1,700 Cyberonics, Inc. #* 26,860 2,500 Symmetry Medical, Inc. # 35,075 900 Datascope Corporation 33,714 2,500 Theragenics Corporation # 10,625 1,300 Dionex Corporation # 101,686 5,000 ViroPharma, Inc. #* 45,800 2,322 Enzo Biochem, Inc. #* 18,994 700 Vital Signs, Inc. 36,631 2,100 Gentiva Health Services, Inc. # 45,654 2,300 West Pharmaceutical Services, Inc. 107,893 1,600 Greatbatch Technologies, Inc. # 29,088 1,500 Zoll Medical Corporation 50,070 1,900 Haemonetics Corporation # 108,737 Total Health Care 2,600 HealthExtras, Inc. # 73,372 2,600 Healthways, Inc. # 94,978 Industrials (17.1%) 1,500 HMS Holding Corporation 38,655 1,500 A.O. Smith Corporation 46,410 900 ICU Medical, Inc. #* 22,608 2,700 AAR Corporation # 63,180 4,400 IDEXX Laboratories, Inc. # 234,080 3,200 ABM Industries, Inc. 67,008 5,012 Immucor, Inc. #* 135,224 3,000 Acuity Brands, Inc.  143,520 1,300 Integra LifeSciences Holdings 1,700 Administaff, Inc.  44,523 Corporation #* 55,081 1,900 Albany International Corporation 68,970 2,400 Invacare Corporation * 43,296 900 Angelica Corporation 14,544 2,400 inVentiv Health, Inc. # 71,352 2,100 Apogee Enterprises, Inc. 46,851 1,000 Kendle International, Inc. # 42,690 2,575 Applied Industrial Technologies, Inc. 62,212 900 Kensey Nash Corporation # 26,244 1,100 Applied Signal Technology, Inc. 12,584 1,400 LCA-Vision, Inc. * 14,154 1,800 Arkansas Best Corporation 71,064 1,100 LHC Group, Inc. # 17,160 1,300 Astec Industries, Inc. # 47,645 2,200 LifeCell Corporation # 111,716 3,400 Baldor Electric Company 110,160 2,300 Martek Biosciences Corporation * 81,098 3,200 Barnes Group, Inc. * 83,456 1,600 Matria Healthcare, Inc. # 40,800 3,125 Belden, Inc.  105,438 900 MedCath Corporation #* 16,704 1,900 Bowne & Company, Inc. 31,616 2,400 Mentor Corporation * 70,248 4,000 Brady Corporation 135,800 2,850 Meridian Bioscience, Inc. 76,750 3,600 Briggs & Stratton Corporation * 54,792 1,900 Merit Medical Systems, Inc. # 27,949 1,900 C&D Technologies, Inc. #* 10,488 1,100 Molina Healthcare, Inc. #* 27,313 625 Cascade Corporation 27,031 1,700 Noven Pharmaceuticals, Inc. # 15,470 900 CDI Corporation 24,480 The accompanying Notes to Financial Statements are an integral part of this schedule. 82 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Industrials  continued 4,200 Tetra Tech, Inc. # $88,746 2,050 Ceradyne, Inc. # $79,868 2,700 Toro Company * 114,453 3,800 CLARCOR, Inc. 159,448 1,500 Tredegar Corporation 24,510 900 Consolidated Graphics, Inc. # 52,353 1,300 Triumph Group, Inc. * 76,531 1,200 Cubic Corporation 32,532 3,200 TrueBlue, Inc. # 40,736 3,200 Curtiss-Wright Corporation 151,968 1,700 United Stationers, Inc. # 74,953 4,800 EMCOR Group, Inc. # 120,288 1,400 Universal Forest Products, Inc. * 48,594 1,500 EnPro Industries, Inc. #* 54,450 1,300 Valmont Industries, Inc. 127,998 2,200 Esterline Technologies Corporation # 122,452 1,400 Viad Corporation 44,044 2,100 Forward Air Corporation * 71,589 1,400 Vicor Corporation 16,884 1,500 G & K Services, Inc. 47,295 1,050 Volt Information Sciences, Inc. # 14,007 3,900 Gardner Denver, Inc. # 181,155 2,200 Wabash National Corporation 18,436 4,000 GenCorp, Inc. #* 34,280 4,775 Waste Connections, Inc. # 153,134 2,100 Gibraltar Industries, Inc. 21,945 1,800 Watsco, Inc. * 81,666 1,920 Griffon Corporation # 17,952 3,000 Watson Wyatt Worldwide, Inc. 175,860 3,025 Healthcare Services Group, Inc. * 46,162 2,200 Watts Water Technologies, Inc. * 59,114 4,201 Heartland Express, Inc. * 64,989 4,300 Woodward Governor Company 151,059 1,200 Heidrick & Struggles International, Inc. 35,916 Total Industrials 2,700 Hub Group, Inc. # 88,263 1,900 Insituform Technologies, Inc. #* 32,148 Info rmation Technology (18.0%) 4,000 Interface, Inc. 51,360 1,900 Actel Corporation # 31,312 1,900 Kaman Corporation 51,490 8,700 Adaptec, Inc. # 24,273 2,000 Kaydon Corporation 104,740 2,500 Advanced Energy Industries, Inc. # 35,000 3,800 Kirby Corporation # 208,392 1,600 Agilysys, Inc. * 17,536 4,125 Knight Transportation, Inc. * 70,084 2,200 Anixter International, Inc. # 125,334 3,800 Landstar System, Inc. 197,448 1,200 Ansoft Corporation 39,792 500 Lawson Products, Inc. 12,690 5,600 ANSYS, Inc. # 225,288 4,400 Lennox International, Inc. 145,816 9,796 Arris Group, Inc. #* 79,344 800 Lindsay Manufacturing Company * 83,296 2,300 ATMI, Inc. # 67,712 1,200 Lydall, Inc. # 13,980 2,247 Avid Technology, Inc. #* 46,895 2,300 MagneTek, Inc. # 8,050 7,400 Axcelis Technologies, Inc. # 39,960 2,500 Mobile Mini, Inc. # 53,125 1,000 Bankrate, Inc. #* 52,240 3,125 Moog, Inc. # 134,719 1,000 Bel Fuse, Inc. 26,070 2,600 Mueller Industries, Inc. * 84,162 5,050 Benchmark Electronics, Inc. # 89,789 1,500 NCI Building Systems, Inc. #* 36,210 1,200 Black Box Corporation 35,676 2,000 Old Dominion Freight Line, Inc. #* 61,400 3,300 Blackbaud, Inc. 77,517 2,500 On Assignment, Inc. # 17,575 2,700 Blue Coat Systems, Inc. #* 56,997 4,300 Orbital Sciences Corporation 115,713 3,720 Brightpoint, Inc. # 34,075 2,675 Quanex Building Products Corporation # 45,475 4,653 Brooks Automation, Inc. # 48,205 2,200 Regal-Beloit Corporation 81,598 1,800 Cabot Microelectronics Corporation #* 61,290 2,400 Robbins & Myers, Inc. 95,664 2,100 CACI International, Inc. # 105,252 1,300 School Specialty, Inc. # 38,272 2,000 Captaris, Inc. # 9,660 5,900 Shaw Group, Inc. # 291,578 800 Catapult Communications Corporation # 5,776 2,700 Simpson Manufacturing Company, Inc. * 71,253 2,900 Checkpoint Systems, Inc. # 75,197 4,300 SkyWest, Inc. 81,829 3,800 CIBER, Inc. # 23,788 4,000 Spherion Corporation # 19,760 3,200 Cognex Corporation 80,640 1,100 Standard Register Company 10,428 1,700 Cohu, Inc. 29,529 1,000 Standex International Corporation 21,080 1,700 Comtech Telecommunications 2,600 Teledyne Technologies, Inc. # 152,698 Corporation # 65,841 The accompanying Notes to Financial Statements are an integral part of this schedule. 83 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Information Technology  continued 2,400 Novatel Wireless, Inc. #* $21,408 3,100 Concur Technologies, Inc. #* $102,734 1,400 Park Electrochemical Corporation 37,940 2,600 CTS Corporation 29,250 1,600 PC TEL, Inc. # 13,152 5,054 CyberSource Corporation # 91,730 2,400 Perficient, Inc. # 22,032 2,100 Cymer, Inc. # 54,579 1,900 Pericom Semiconductor Corporation # 32,376 2,400 Daktronics, Inc. * 35,496 1,900 Phoenix Technologies, Ltd. # 22,401 2,200 DealerTrack Holdings, Inc. # 42,328 1,300 Photon Dynamics, Inc. # 14,391 1,900 Digi International, Inc. # 15,656 3,000 Photronics, Inc. # 31,800 2,350 Diodes, Inc. #* 63,544 1,300 Planar Systems, Inc. # 2,964 1,900 Ditech Networks, Inc. #* 5,415 3,300 Plexus Corporation # 79,497 2,300 DSP Group, Inc. # 30,199 3,000 Progress Software Corporation # 90,690 2,000 Electro Scientific Industries, Inc. # 32,820 1,200 Quality Systems, Inc. 38,544 4,200 Epicor Software Corporation # 33,600 2,000 Radiant Systems, Inc. # 26,980 2,200 EPIQ Systems, Inc. # 33,968 1,700 RadiSys Corporation # 16,031 3,300 Exar Corporation # 27,819 1,300 Rogers Corporation # 41,522 3,000 FactSet Research Systems, Inc. * 180,090 2,200 Rudolph Technologies, Inc. # 22,352 1,300 Faro Technologies, Inc. # 45,812 1,900 ScanSource, Inc. # 47,443 2,600 FEI Company # 56,862 4,100 Secure Computing Corporation # 27,142 9,900 FLIR Systems, Inc. #* 339,867 1,000 SI International, Inc. # 22,940 1,900 Gerber Scientific, Inc. # 17,613 11,700 Skyworks Solutions, Inc. # 101,673 1,700 Gevity HR, Inc. 11,594 2,100 Smith Micro Software, Inc. #* 18,123 6,700 Harmonic, Inc. # 55,409 1,900 Sonic Solutions, Inc. #* 17,461 2,000 Hutchinson Technology, Inc. #* 28,280 1,300 SPSS, Inc. # 54,912 6,300 Informatica Corporation # 100,548 1,600 Standard Microsystems Corporation # 47,440 2,500 InfoSpace, Inc. 30,150 1,000 StarTek, Inc. # 9,430 3,450 Insight Enterprises, Inc. #* 41,607 1,600 Stratasys, Inc. #* 31,104 1,500 Intevac, Inc. # 19,920 1,000 Supertex, Inc. #* 21,460 2,200 Itron, Inc. #* 204,776 2,300 Sykes Enterprises, Inc. # 38,226 3,500 J2 Global Communication, Inc. # 74,900 3,350 Symmetricom, Inc. # 14,372 2,000 JDA Software Group, Inc. # 37,800 1,800 Synaptics, Inc. # 61,092 1,100 Keithley Instruments, Inc. 11,572 1,300 Synnex Corporation # 31,044 2,000 Knot, Inc. # 23,480 5,550 Take-Two Interactive Software, Inc. #* 145,632 5,000 Kopin Corporation # 14,900 3,000 Technitrol, Inc. 63,000 3,800 Kulicke and Soffa Industries, Inc. #* 25,042 4,800 THQ, Inc. #* 102,144 1,600 Littelfuse, Inc. # 58,816 1,100 Tollgrade Communications, Inc. # 5,544 1,400 LoJack Corporation # 13,846 8,700 Trimble Navigation, Ltd. # 285,273 1,700 Manhattan Associates, Inc. # 44,217 3,100 TTM Technologies, Inc. # 41,261 1,500 ManTech International Corporation # 71,655 2,400 Tyler Technologies, Inc. 34,728 1,400 MAXIMUS, Inc. 53,088 1,700 Ultratech, Inc. # 24,242 1,800 Mercury Computer Systems, Inc. # 14,436 4,900 United Online, Inc. * 52,332 2,700 Methode Electronics, Inc. 29,268 5,475 Varian Semiconductor Equipment 3,700 Micrel, Inc. 36,334 Associates, Inc. # 200,549 6,000 MICROS Systems, Inc. # 213,900 2,400 Veeco Instruments, Inc. #* 45,192 5,700 Microsemi Corporation # 139,650 2,000 ViaSat, Inc. # 44,200 3,300 MKS Instruments, Inc. # 75,405 3,200 Websense, Inc. # 62,240 1,200 MTS Systems Corporation 41,256 2,800 Wright Express Corporation # 92,400 2,500 NETGEAR, Inc. # 40,525 2,200 X-Rite, Inc. # 5,544 2,200 Network Equipment Technologies, Inc. #* 14,300 Total Information Technology 2,700 Newport Corporation #* 31,077 The accompanying Notes to Financial Statements are an integral part of this schedule. 84 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.1%) Value Shares Common Stock (98.1%) Value Materials (3.6%) Telecommunications Services (0.3%) 2,100 A. Schulman, Inc. $44,520 8,300 FairPoint Communications, Inc. $76,443 1,200 A.M. Castle & Company 37,092 3,300 General Communication, Inc. # 20,493 1,700 AMCOL International Corporation 50,490 Total Telecommunications 1,800 Arch Chemicals, Inc. 61,326 Services 1,400 Brush Engineered Materials, Inc. # 43,414 2,800 Buckeye Technologies, Inc. # 24,164 Utilities (4.8%) 2,100 Century Aluminum Company # 145,509 2,000 ALLETE, Inc.  83,540 1,600 Chesapeake Corporation # 7,008 1,300 American States Water Company 45,526 700 Deltic Timber Corporation 36,925 6,500 Atmos Energy Corporation 179,920 2,400 Georgia Gulf Corporation 14,424 3,900 Avista Corporation 80,067 4,100 H.B. Fuller Company 94,628 800 Central Vermont Public Service 3,000 Headwaters, Inc. #* 34,290 Corporation 18,640 1,100 Material Sciences Corporation # 8,734 1,000 CH Energy Group, Inc. * 35,360 1,998 Myers Industries, Inc. 25,135 4,400 Cleco Corporation 105,644 1,100 Neenah Paper, Inc. 25,278 3,300 El Paso Electric Company # 74,481 900 NewMarket Corporation 58,437 1,600 Laclede Group, Inc. 60,512 2,100 OM Group, Inc. # 114,996 3,100 New Jersey Resources Corporation 98,735 3,100 OMNOVA Solutions, Inc. # 10,571 2,100 Northwest Natural Gas Company * 94,227 900 Penford Corporation 19,764 5,400 Piedmont Natural Gas Company, Inc. * 141,966 6,700 PolyOne Corporation # 49,446 2,300 South Jersey Industries, Inc. 83,973 800 Quaker Chemical Corporation 24,800 8,956 Southern Union Company  229,453 2,500 Rock-Tenn Company 84,825 3,200 Southwest Gas Corporation 92,384 1,600 RTI International Metals, Inc. #* 65,904 7,700 UGI Corporation 200,200 1,300 Schweitzer-Mauduit International, Inc. 28,769 1,899 UIL Holdings Corporation * 59,439 2,000 Texas Industries, Inc. * 154,820 2,600 UniSource Energy Corporation 81,224 3,000 Tronox, Inc. 8,970 Total Utilities 3,600 Wausau-Mosinee Paper Corporation 27,864 1,600 Zep, Inc. 23,712 Total Common Stock Total Materials (cost $28,074,356) Interest Maturity Shares Collateral Held for Securities Loaned (20.0%) Rate (+) Date Value 7,419,476 Thrivent Financial Securities Lending Trust 2.740% N/A $7,419,476 Total Collateral Held for Securities Loaned (cost $7,419,476) Shares or Principal Interest Maturity Amount Short-Term Investments (1.8%) Rate (+) Date Value $125,000 Federal National Mortgage Association  4.030% 5/16/2008 $124,792 536,879 Thrivent Money Market Fund 2.700 N/A 536,879 Total Short-Term Investments (at amortized cost) Total Investments (cost $36,155,503) 119.9% Other Assets and Liabilities, Net (19.9%) Total Net Assets 100.0% The accompanying Notes to Financial Statements are an integral part of this schedule. 85 Small Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) Russell 2000 Index Mini-Futures 9 June 2008 $631,485 $645,750 $14,265 Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At April 30, 2008, $124,792 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,663,843 of investments were earmarked as collateral to cover open financial futures contracts. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $12,675,954 Gross unrealized depreciation (4,396,363) Net unrealized appreciation (depreciation) $8,279,591 Cost for federal income tax purposes $36,155,503 The accompanying Notes to Financial Statements are an integral part of this schedule. 86 Mid Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (94.5%) Value Shares Common Stock (94.5%) Value Consumer Discretionary (14.1%) Financials (6.9%) 12,976 Abercrombie & Fitch Company * $964,247 2,000 CME Group, Inc. $914,900 67,400 Aeropostale, Inc. # 2,142,646 132,400 Hudson City Bancorp, Inc. 2,532,812 19,800 Apollo Group, Inc. # 1,007,820 9,700 IntercontinentalExchange, Inc. # 1,504,955 133,800 Burger King Holdings, Inc. 3,733,020 35,900 Lazard, Ltd. * 1,405,126 14,400 Central European Media 84,100 Marshall & Ilsley Corporation 2,100,818 Enterprises, Ltd. * 1,526,688 121,800 New York Community Bancorp, Inc. * 2,274,006 245,750 Coldwater Creek, Inc. #* 1,312,305 48,000 Northern Trust Corporation 3,557,280 214,700 Corinthian Colleges, Inc. #* 2,436,845 13,700 Nymex Holdings, Inc. 1,268,620 39,600 Crocs, Inc. #* 404,316 17,000 Principal Financial Group, Inc. 912,220 57,700 DeVry, Inc. 3,288,900 95,100 T. Rowe Price Group, Inc. * 5,569,056 98,000 Discovery Holding Company # 2,269,680 Total Financials 46,800 Fossil, Inc. # 1,674,972 17,500 GameStop Corporation 963,200 H ealth Care (16.7%) 58,300 Gentex Corporation 1,089,044 79,100 Advanced Medical Optics, Inc. #* 1,661,100 36,800 Goodyear Tire & Rubber Company # 985,504 89,300 Affymetrix, Inc. #* 974,263 64,500 Hasbro, Inc. 2,293,620 62,100 Alkermes, Inc. # 771,903 75,600 International Game Technology 2,626,344 59,400 Amylin Pharmaceuticals, Inc. #* 1,638,252 16,500 ITT Educational Services, Inc. #* 1,264,890 46,500 BioMarin Pharmaceutical, Inc. #* 1,695,390 94,600 Leapfrog Enterprises, Inc. #* 786,126 44,600 C.R. Bard, Inc. 4,199,982 171,200 Quiksilver, Inc. #* 1,665,776 42,300 Cephalon, Inc. #* 2,639,943 27,500 Scientific Games Corporation #* 774,400 39,975 Coventry Health Care, Inc. # 1,788,082 54,200 Shuffle Master, Inc. #* 266,122 54,000 Elan Corporation plc ADR * 1,419,660 138,600 Texas Roadhouse, Inc. #* 1,635,480 23,200 Express Scripts, Inc. # 1,624,464 79,400 TJX Companies, Inc. 2,558,268 41,400 Gen-Probe, Inc. # 2,333,304 39,900 Volcom, Inc. #* 757,701 42,000 Genzyme Corporation # 2,954,700 113,000 WMS Industries, Inc. # 4,089,470 79,300 Gilead Sciences, Inc. # 4,104,568 26,100 Yum! Brands, Inc. 1,061,748 117,800 Hologic, Inc. #* 3,438,582 75,300 Zumiez, Inc. * 1,577,535 34,800 Illumina, Inc. #* 2,710,572 Total Consumer Discretionary 7,600 Intuitive Surgical, Inc. # 2,198,376 32,500 Millipore Corporation #* 2,278,250 Consumer Staples (2.3%) 110,000 Mylan Laboratories, Inc. * 1,448,700 68,200 Coca-Cola Enterprises, Inc. 1,534,500 67,900 NuVasive, Inc. #* 2,590,385 87,600 H.J. Heinz Company 4,122,456 38,300 Sepracor, Inc. # 825,365 39,500 Longs Drug Stores Corporation * 1,582,370 39,500 Shire Pharmaceuticals Group plc ADR * 2,170,130 Total Consumer Staples 91,800 St. Jude Medical, Inc. # 4,019,004 19,100 Thermo Electron Corporation # 1,105,317 Energy (8.5%) 47,700 Thoratec Corporation * 762,723 38,000 Cameron International Corporation # 1,870,740 23,200 United Therapeutics Corporation #* 1,960,400 26,000 Devon Energy Corporation 2,948,400 Total Health Care 30,800 Diamond Offshore Drilling, Inc. * 3,862,628 44,300 Dril-Quip, Inc. # 2,532,188 Industrials (13.7%) 25,500 National Oilwell Varco, Inc. # 1,745,475 12,600 AGCO Corporation #* 757,638 97,900 Petrohawk Energy Corporation # 2,314,356 210,000 AMR Corporation * 1,841,700 87,800 Southwestern Energy Company # 3,714,818 70,600 BE Aerospace, Inc. # 2,849,416 44,100 Sunoco, Inc. * 2,046,681 25,100 Burlington Northern Santa Fe 36,400 Ultra Petroleum Corporation # 3,023,748 Corporation 2,574,005 45,236 Willbros Group, Inc. * 1,632,567 31,100 C.H. Robinson Worldwide, Inc. 1,949,348 25,177 XTO Energy, Inc. 1,557,449 24,140 Expeditors International of Total Energy Washington, Inc. * 1,124,683 The accompanying Notes to Financial Statements are an integral part of this schedule. 87 Mid Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (94.5%) Value Shares Common Stock (94.5%) Value Industrials  continued 97,600 NETAPP, Inc. #* $2,361,920 33,000 Flowserve Corporation $4,094,970 98,200 Nuance Communications, Inc. #* 1,991,496 60,700 Foster Wheeler, Ltd. # 3,865,983 106,900 NVIDIA Corporation # 2,196,795 23,500 FTI Consulting, Inc. #* 1,504,000 88,400 Omniture, Inc. #* 2,017,288 15,000 Huron Consulting Group, Inc. #* 627,900 172,500 ON Semiconductor Corporation #* 1,288,575 49,500 ITT Corporation * 3,168,000 435,300 RF Micro Devices, Inc. #* 1,466,961 12,400 Jacobs Engineering Group, Inc. # 1,070,492 66,800 SanDisk Corporation # 1,809,612 37,000 Joy Global, Inc. 2,747,250 146,000 Seagate Technology 2,755,020 68,200 Monster Worldwide, Inc. #* 1,659,306 65,400 Synaptics, Inc. #* 2,219,676 30,300 Precision Castparts Corporation 3,562,068 120,600 Synopsys, Inc. # 2,787,066 30,800 Rockwell Collins, Inc. 1,943,788 257,300 Tellabs, Inc. # 1,327,668 26,300 Roper Industries, Inc. * 1,633,756 55,000 Tyco Electronics, Ltd. 2,057,550 50,700 Stericycle, Inc. # 2,706,366 143,800 Western Union Company 3,307,400 22,900 Terex Corporation # 1,595,672 102,000 Xilinx, Inc. 2,526,540 30,200 Textron, Inc. 1,842,502 Total Information Technology 92,300 US Airways Group, Inc. #* 792,857 Total Industrials Materials (5.7%) 35,000 Air Products and Chemicals, Inc. 3,445,050 Information Technology (22.5%) 9,400 Allegheny Technologies, Inc. * 647,002 193,200 Activision, Inc. # 5,226,060 76,900 Bemis Company, Inc. * 2,022,470 119,334 Adobe Systems, Inc. #* 4,449,965 60,800 Celanese Corporation 2,720,800 66,400 Akamai Technologies, Inc. #* 2,375,128 18,400 Newmont Mining Corporation 813,464 164,600 Broadcom Corporation # 4,273,016 99,500 Pactiv Corporation # 2,367,105 154,500 CNET Networks, Inc. #* 1,197,375 62,200 Praxair, Inc. 5,679,481 36,600 Corning, Inc. 977,586 32,200 Titanium Metals Corporation * 490,728 29,900 Dolby Laboratories, Inc. # 1,200,485 Total Materials 58,900 Electronic Arts, Inc. # 3,031,583 72,000 Emulex Corporation # 942,480 Teleco mmunications Services (4.1%) 144,400 F5 Networks, Inc. # 3,267,772 67,010 American Tower Corporation # 2,909,574 45,800 FormFactor, Inc. # 882,566 76,300 Clearwire Corporation #* 1,155,182 31,000 Hittite Microwave Corporation # 1,230,700 67,500 NII Holdings, Inc. #* 3,087,450 169,100 Integrated Device Technology, Inc. # 1,807,679 93,100 SBA Communications Corporation #* 3,010,854 94,700 Intersil Corporation 2,530,384 147,300 Time Warner Telecom, Inc. #* 2,887,080 179,300 Lawson Software, Inc. # 1,432,607 Total Telecommunications 32,400 Linear Technology Corporation * 1,132,704 Services 275,900 Marvell Technology Group, Ltd. # 3,572,905 46,600 Maxim Integrated Products, Inc. 979,998 Total Common Stock 44,500 Molex, Inc. 1,262,910 (cost $275,530,613) The accompanying Notes to Financial Statements are an integral part of this schedule. 88 Mid Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (26.8%) Rate (+) Date Value 85,693,458 Thrivent Financial Securities Lending Trust 2.740% N/A $85,693,458 Total Collateral Held for Securities Loaned (cost $85,693,458) Interest Maturity Shares Short-Term Investments (6.1%) Rate (+) Date Value 19,637,056 Thrivent Money Market Fund 2.700% N/A $19,637,056 Total Short-Term Investments (at amortized cost) Total Investments (cost $380,861,127) 127.4% Other Assets and Liabilities, Net (27.4%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $54,197,037 Gross unrealized depreciation (27,693,989) Net unrealized appreciation (depreciation) $26,503,048 Cost for federal income tax purposes $380,861,127 The accompanying Notes to Financial Statements are an integral part of this schedule. 89 Partner Mid Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value Consumer Discretionary (10.2%) 5,415 Camden Property Trust $286,508 10,064 BorgWarner, Inc. $494,646 13,378 CIT Group, Inc. * 145,686 23,549 Cablevision Systems New York Group 541,627 12,158 Comerica, Inc. 422,247 96,300 Charter Communications, Inc. #* 103,041 10,056 Commerce Bancshares, Inc. 437,436 13,753 DISH Network Corporation # 410,390 31,066 DCT Industrial Trust, Inc. * 310,660 13,095 Fortune Brands, Inc. * 885,484 7,918 Everest Re Group, Ltd. 715,391 29,623 H&R Block, Inc. * 647,855 23,061 Genworth Financial, Inc. 531,787 7,701 J.C. Penney Company, Inc. 13,424 Highwoods Properties, Inc. 470,377 (Holding Company) 327,292 15,767 Hudson City Bancorp, Inc. 301,623 15,194 Johnson Controls, Inc. 535,740 11,851 KeyCorp 285,965 3,650 Lennar Corporation * 67,233 4,050 Lazard, Ltd. * 158,517 3,071 M.D.C. Holdings, Inc. 133,834 5,756 Legg Mason, Inc. 346,972 17,041 Mattel, Inc. 319,519 6,939 Lincoln National Corporation 373,041 31,675 Newell Rubbermaid, Inc. 650,288 4,313 M&T Bank Corporation 402,101 432 NVR, Inc. # 265,032 10,330 Northern Trust Corporation 765,556 8,266 Ross Stores, Inc. 276,828 6,348 PartnerRe, Ltd. 469,625 6,007 Tenneco, Inc. 153,659 15,039 Pennsylvania Real Estate Investment Total Consumer Discretionary Trust * 378,682 9,717 Philadelphia Consolidated Holding Consumer Staples (6.9%) Corporation # 358,363 7,791 Campbell Soup Company 271,127 5,324 Principal Financial Group, Inc. 285,686 15,289 Clorox Company 810,317 2,047 Realty Income Corporation * 53,857 9,442 Coca-Cola Enterprises, Inc. 212,445 4,596 RenaissanceRe Holdings, Ltd. 236,418 22,343 ConAgra Foods, Inc. 526,401 15,293 SLM Corporation # 283,379 1,753 Energizer Holdings, Inc. # 138,592 21,250 Synovus Financial Corporation 251,600 5,074 General Mills, Inc. 306,470 4,550 Torchmark Corporation 294,567 2,857 Loews Corporation  Carolina Group 187,619 18,338 UnumProvident Corporation 425,625 3,298 Reynolds American, Inc. * 177,597 10,557 Vornado Realty Trust 982,751 11,079 Safeway, Inc. 350,096 9,190 W.R. Berkley Corporation 236,091 28,372 SUPERVALU, Inc. 939,113 14,447 Webster Financial Corporation 376,344 Total Consumer Staples 14,303 Willis Group Holdings, Ltd. 497,029 5,074 XL Capital, Ltd. 177,032 Energy (15.1%) Total Financials 4,675 Dril-Quip, Inc. # 267,223 17,542 EXCO Resources, Inc. # 391,537 Health Care (4.4%) 16,213 Hess Corporation * 1,721,821 2,685 Coventry Health Care, Inc. # 120,100 8,614 Oil States International, Inc. # 431,217 10,193 Edwards Lifesciences Corporation #* 564,896 2,650 Petroleum Development Corporation # 199,360 2,867 Health Net, Inc. # 83,974 16,859 Quicksilver Resources, Inc. #* 699,480 19,840 IMS Health, Inc. 491,040 29,753 Range Resources Corporation 1,975,007 10,284 Laboratory Corporation of America 7,614 Smith International, Inc. * 582,547 Holdings #* 777,676 11,285 W-H Energy Services, Inc. # 872,218 18,361 PerkinElmer, Inc. 487,668 42,207 Williams Companies, Inc. 1,498,348 Total Health Care Total Energy Industrials (7.3%) Financials (22.3%) 2,730 Alliant Techsystems, Inc. #* 299,645 16,700 Annaly Capital Management, Inc. * 279,892 72,739 Allied Waste Industries, Inc. #* 899,054 17,837 Apartment Investment & Management 4,209 Chicago Bridge and Iron Company 167,687 Company * 659,612 6,280 Cooper Industries, Ltd. 266,209 7,827 Assurant, Inc. 508,755 5,847 Eaton Corporation 513,600 The accompanying Notes to Financial Statements are an integral part of this schedule. 90 Partner Mid Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (97.2%) Value Shares Common Stock (97.2%) Value In dustrials  continued Telecom munications Services (1.3%) 4,150 General Cable Corporation $278,050 28,483 Cincinnati Bell, Inc. #* $132,161 6,484 KBR, Inc. 186,999 14,457 Embarq Corporation 600,977 3,231 Landstar System, Inc. 167,883 Total Telecommunications 5,427 Lennox International, Inc. 179,851 Services 5,932 Monster Worldwide, Inc. # 144,326 7,144 Parker-Hannifin Corporation 570,448 Utilities (15.3%) 2,798 Rockwell Collins, Inc. 176,582 13,469 American Electric Power Company, Inc. 601,121 4,778 Ryder System, Inc. * 327,150 10,384 CMS Energy Corporation 151,399 Total Industrials 2,183 Constellation Energy Group, Inc. 184,791 34,765 DPL, Inc. * 967,510 Information Technology (8.6%) 18,201 Edison International, Inc. 949,546 21,365 Activision, Inc. # 577,923 11,844 Entergy Corporation 1,360,402 35,519 Amphenol Corporation 1,640,267 10,193 Equitable Resources, Inc. 676,509 12,992 CommScope, Inc. # 617,770 11,216 FirstEnergy Corporation 848,378 10,343 Intuit, Inc. # 278,951 17,928 PG&E Corporation 717,120 28,200 Iron Mountain, Inc. * 774,654 29,760 PPL Corporation 1,429,075 44,493 Seagate Technology 839,583 1,368 SCANA Corporation 53,940 10,147 Tessera Technologies, Inc. #* 205,375 5,233 Sempra Energy 296,554 Total Information Technology 10,418 Wisconsin Energy Corporation 494,438 Total Utilities Materials (5.8%) 14,905 Albemarle Corporation 557,596 Total Common Stock 11,285 Celanese Corporation 505,004 (cost $52,185,845) 2,113 CF Industries Holdings, Inc. 282,508 7,895 Rockwood Holdings, Inc. # 291,404 10,501 Steel Dynamics, Inc. 365,960 8,618 United States Steel Corporation 1,326,741 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 91 Partner Mid Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (16.6%) Rate (+) Date Value 9,474,175 Thrivent Financial Securities Lending Trust 2.740% N/A $9,474,175 Total Collateral Held for Securities Loaned (cost $9,474,175) Interest Maturity Shares Short-Term Investments (6.0%) Rate (+) Date Value 3,411,833 Thrivent Money Market Fund 2.700% N/A $3,411,833 Total Short-Term Investments (at amortized cost) Total Investments (cost $65,071,853) 119.8% Other Assets and Liabilities, Net (19.8%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $6,579,678 Gross unrealized depreciation (3,254,850) Net unrealized appreciation (depreciation) $3,324,828 Cost for federal income tax purposes $65,071,853 The accompanying Notes to Financial Statements are an integral part of this schedule. 92 Mid Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Consumer Discretionary (5.9%) He alth Care (9.8%) 640,700 Burger King Holdings, Inc. $17,875,530 120,000 AmerisourceBergen Corporation $4,866,000 312,700 Hasbro, Inc. * 11,119,612 242,600 Applera Corporation (Celera Group) #* 3,245,988 261,200 International Game Technology * 9,074,088 96,200 Beckman Coulter, Inc. 6,570,460 564,000 WMS Industries, Inc. #* 20,411,160 104,800 BioMarin Pharmaceutical, Inc. #* 3,821,008 Total Consumer Discretionary 111,400 C.R. Bard, Inc. * 10,490,538 308,800 Community Health Systems, Inc. # 11,589,264 Consumer Staples (11.8%) 29,800 Covance, Inc. # 2,496,942 159,000 Church & Dwight Company, Inc. 9,034,380 112,600 Coventry Health Care, Inc. #* 5,036,598 411,200 Coca-Cola Enterprises, Inc. 9,252,000 66,000 DaVita, Inc. # 3,459,060 140,900 Energizer Holdings, Inc. # 11,139,554 131,100 Endo Pharmaceutical Holdings, Inc. # 3,255,213 198,800 Flowers Foods, Inc. 5,146,932 125,500 ImClone Systems, Inc. # 5,854,575 876,400 H.J. Heinz Company 41,243,384 8,500 Intuitive Surgical, Inc. # 2,458,710 282,300 Kellogg Company 14,445,291 37,100 Invitrogen Corporation #* 3,471,447 194,000 Kimberly-Clark Corporation 12,414,060 76,500 ResMed, Inc. # 3,298,680 646,500 TreeHouse Foods, Inc. #* 14,656,155 108,900 Sepracor, Inc. # 2,346,795 Total Consumer Staples 82,900 Shire Pharmaceuticals Group plc ADR * 4,554,526 143,400 STERIS Corporation * 3,973,614 Energy (2.2%) 34,900 United Therapeutics Corporation #* 2,949,050 173,400 El Paso Corporation 2,972,076 202,600 Varian Medical Systems, Inc. # 9,497,888 75,400 Pride International, Inc. # 3,200,730 164,900 Vertex Pharmaceuticals, Inc. #* 4,208,248 331,200 Valero Energy Corporation 16,179,120 Total Health Care Total Energy Industrials (6.2%) Financials (17.3%) 209,400 C.H. Robinson Worldwide, Inc. 13,125,192 922,000 Colonial BancGroup, Inc. * 7,505,080 66,500 Danaher Corporation * 5,188,330 180,995 Commerce Bancshares, Inc. 7,873,282 511,406 Hub Group, Inc. # 16,717,862 128,000 Cousins Properties, Inc. * 3,252,480 53,100 McDermott International, Inc. # 2,845,098 89,800 Cullen/Frost Bankers, Inc. 5,012,636 211,300 Roper Industries, Inc. 13,125,956 62,100 Eaton Vance Corporation 2,272,860 189,300 Stericycle, Inc. # 10,104,834 74,400 Endurance Specialty Holdings, Ltd. 2,762,472 Total Industrials 234,600 Equity One, Inc. * 5,794,620 771,950 HCC Insurance Holdings, Inc. 19,051,726 Information Technology (15.4%) 232,000 Host Marriott Corporation * 3,990,400 187,800 Activision, Inc. # 5,079,990 416,500 Marshall & Ilsley Corporation 10,404,170 2,200,900 Atmel Corporation # 8,187,348 564,900 MGIC Investment Corporation * 7,360,647 1,977,800 Compuware Corporation #* 14,912,612 1,242,700 New York Community Bancorp, Inc. * 23,201,209 124,300 Data Domain, Inc. #* 2,703,525 96,400 PartnerRe, Ltd. * 7,131,672 133,000 Electronic Arts, Inc. # 6,845,510 145,000 Philadelphia Consolidated Holding 235,500 F5 Networks, Inc. # 5,329,365 Corporation # 5,347,600 345,800 Fair Isaac Corporation * 8,565,466 80,200 Protective Life Corporation 3,418,124 384,600 FormFactor, Inc. #* 7,411,242 208,900 Raymond James Financial, Inc. * 6,010,053 475,700 Foundry Networks, Inc. * 6,055,661 156,900 Rayonier, Inc. REIT * 6,594,507 287,400 Intersil Corporation 7,679,328 225,600 Strategic Hotel Capital, Inc. * 3,250,896 99,000 Lam Research Corporation # 4,043,160 724,400 U-Store-It Trust * 8,743,508 158,800 McAfee, Inc. # 5,280,100 360,950 W.R. Berkley Corporation 9,272,806 254,200 MKS Instruments, Inc. # 5,808,470 225,800 Westamerica Bancorporation * 13,195,752 159,900 Paychex, Inc. 5,815,563 227,500 Zions Bancorporation * 10,544,625 1,191,200 PMC-Sierra, Inc. * 9,255,624 Total Financials 364,300 Polycom, Inc. #* 8,160,320 372,200 Quest Software, Inc. 4,957,704 The accompanying Notes to Financial Statements are an integral part of this schedule. 93 Mid Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.3%) Value Shares Common Stock (96.3%) Value Information Te chnology  continued Telecom munications Services (0.9%) 226,500 Synopsys, Inc. # $5,234,415 1,128,400 Cincinnati Bell, Inc. #* $5,235,776 1,395,100 Teradyne, Inc. # 18,540,879 94,300 Embarq Corporation * 3,920,051 199,800 Xilinx, Inc. 4,949,046 Total Telecommunications 206,600 Zebra Technologies Corporation # 7,592,550 Services Total Information Technology Utilities (8.1%) Materials (18.7%) 701,400 AGL Resources, Inc. 23,847,600 742,300 Ball Corporation 39,920,894 1,764,300 CMS Energy Corporation * 25,723,494 1,372,700 Crown Holdings, Inc. # 36,843,268 301,200 SCANA Corporation * 11,876,316 473,400 Owens-Illinois, Inc. #* 26,108,010 394,000 Vectren Corporation * 11,142,320 144,600 Packaging Corporation of America 3,178,308 160,000 Wisconsin Energy Corporation 7,593,600 1,496,803 Pactiv Corporation # 35,608,943 Total Utilities 812,385 Silgan Holdings, Inc. 43,283,873 Total Materials Total Common Stock (cost $953,994,961) Interest Maturity Shares Collateral Held for Securities Loaned (25.5%) Rate (+) Date Value 252,315,180 Thrivent Financial Securities Lending Trust 2.740% N/A $252,315,180 Total Collateral Held for Securities Loaned (cost $252,315,180) The accompanying Notes to Financial Statements are an integral part of this schedule. 94 Mid Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (4.3%) Rate (+) Date Value $22,400,000 Rabobank USA Finance Corporation 2.310% 5/1/2008 $22,400,000 19,764,809 Thrivent Money Market Fund 2.700 N/A 19,764,809 Total Short-Term Investments (at amortized cost) Total Investments (cost $1,248,474,950) 126.1% Other Assets and Liabilities, Net (26.1%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $54,951,988 Gross unrealized depreciation (53,549,545) Net unrealized appreciation (depreciation) $1,402,443 Cost for federal income tax purposes $1,248,474,950 The accompanying Notes to Financial Statements are an integral part of this schedule. 95 Mid Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Consumer Discretionary (12.4%) 1,650 Modine Manufacturing Company $28,990 2,100 99 Cents Only Stores #* $19,971 2,560 Mohawk Industries, Inc. #* 195,046 4,300 Advance Auto Parts, Inc.  149,124 2,000 Netflix, Inc. #* 63,960 3,100 Aeropostale, Inc. # 98,549 300 NVR, Inc. # 184,050 9,850 American Eagle Outfitters, Inc.  180,944 5,300 OReilly Automotive, Inc. # 153,011 2,500 American Greetings Corporation 44,750 3,200 Pacific Sunwear of California, Inc. # 42,912 2,900 AnnTaylor Stores Corporation # 73,370 5,900 PETsMART, Inc. * 132,042 3,317 ArvinMeritor, Inc. * 49,556 2,400 Phillips-Van Heusen Corporation 101,304 2,160 Barnes & Noble, Inc. 69,725 2,000 Regis Corporation 58,400 4,110 Belo Corporation 41,511 3,100 Rent-A-Center, Inc. # 66,743 1,310 Blyth, Inc. 22,060 6,300 Ross Stores, Inc. 210,987 1,510 Bob Evans Farms, Inc. * 42,386 2,400 Ruby Tuesday, Inc. * 20,424 2,760 Borders Group, Inc. * 17,388 1,900 Ryland Group, Inc. 60,762 5,480 BorgWarner, Inc. 269,342 6,510 Saks, Inc. # 84,695 2,700 Boyd Gaming Corporation 50,625 1,280 Scholastic Corporation # 36,032 4,662 Brinker International, Inc. 105,781 3,100 Scientific Games Corporation # 87,296 3,150 Callaway Golf Company 43,281 12,100 Service Corporation International 134,431 4,100 Career Education Corporation #* 82,615 3,100 Sothebys Holdings, Inc. 85,870 10,200 CarMax, Inc. #* 211,650 600 Strayer Education, Inc. 111,414 1,100 CBRL Group, Inc. 40,634 1,600 Thor Industries, Inc. * 48,512 5,400 Charming Shoppes, Inc. #* 27,864 2,200 Timberland Company # 32,120 3,200 Cheesecake Factory, Inc. # 72,416 5,900 Toll Brothers, Inc. #* 133,576 8,100 Chicos FAS, Inc. # 57,267 2,800 Tupperware Corporation 110,320 1,600 Chipotle Mexican Grill, Inc. #* 157,008 5,200 Urban Outfitters, Inc. # 178,100 2,700 Coldwater Creek, Inc. #* 14,418 2,260 Valassis Communications, Inc. #* 32,092 3,070 Collective Brands, Inc. # 37,976 2,000 Warnaco Group, Inc. # 92,280 3,900 Corinthian Colleges, Inc. # 44,265 4,060 Williams-Sonoma, Inc. 107,184 2,690 DeVry, Inc. 153,330 Total Consumer Discretionary 3,800 Dicks Sporting Goods, Inc. # 108,680 4,170 Dollar Tree, Inc. # 131,772 Consumer Staples (3.2%) 1,300 Entercom Communications Corporation 13,780 3,900 Alberto-Culver Company 98,163 7,200 Foot Locker, Inc. 91,080 3,020 BJs Wholesale Club, Inc. # 115,122 2,220 Furniture Brands International, Inc. * 30,081 3,080 Church & Dwight Company, Inc. 175,006 6,600 Gentex Corporation 123,288 3,500 Corn Products International, Inc. 162,330 2,300 Getty Images, Inc. # 75,095 2,650 Energizer Holdings, Inc. # 209,509 2,600 Guess ?, Inc. * 99,528 2,900 Hansen Natural Corporation #* 102,631 4,400 Hanesbrands, Inc. # 154,088 3,400 Hormel Foods Corporation 133,994 2,220 Harte-Hanks, Inc. 30,325 2,588 J.M. Smucker Company 129,089 1,700 Hovnanian Enterprises, Inc. #* 20,094 1,030 Lancaster Colony Corporation 39,336 1,550 International Speedway Corporation 65,751 2,600 NBTY, Inc. 73,190 1,400 ITT Educational Services, Inc. # 107,324 2,660 PepsiAmericas, Inc. 68,362 2,000 John Wiley and Sons, Inc. 92,100 1,790 Ruddick Corporation 69,273 3,700 Lamar Advertising Company * 146,298 5,400 Smithfield Foods, Inc. # 154,872 3,500 Lear Corporation * 99,995 1,296 Tootsie Roll Industries, Inc. * 31,521 1,970 Lee Enterprises, Inc. * 15,228 1,240 Universal Corporation 79,596 1,500 Life Time Fitness, Inc. #* 54,525 Total Consumer Staples 1,600 M.D.C. Holdings, Inc. 69,728 1,600 Matthews International Corporation 79,104 1,110 Media General, Inc. * 16,295 The accompanying Notes to Financial Statements are an integral part of this schedule. 96 Mid Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Energy (10.1%) 2,990 Everest Re Group, Ltd. $270,146 6,600 Arch Coal, Inc. * $378,576 2,700 Federal Realty Investment Trust * 221,805 1,600 Bill Barrett Corporation 82,288 9,872 Fidelity National Financial, Inc. * 157,853 3,800 Cimarex Energy Company 236,740 4,200 First American Corporation 137,760 11,300 Denbury Resources, Inc. # 345,328 1,200 First Community Bancorp, Inc. 25,788 2,500 Encore Acquisition Company # 114,075 4,900 First Niagara Financial Group, Inc. 70,707 3,016 Exterran Holdings, Inc. # 201,439 3,850 FirstMerit Corporation 79,002 6,000 FMC Technologies, Inc. # 403,200 2,460 Hanover Insurance Group, Inc. 110,405 4,100 Forest Oil Corporation # 241,613 5,300 HCC Insurance Holdings, Inc. 130,804 4,800 Frontier Oil Corporation 119,280 4,100 Health Care REIT, Inc. * 198,645 4,740 Helmerich & Payne, Inc. 254,775 2,700 Highwoods Properties, Inc. 94,608 6,100 Newfield Exploration Company # 370,636 2,050 Horace Mann Educators Corporation 34,686 1,190 Overseas Shipholding Group, Inc. 89,559 4,400 Hospitality Properties Trust 141,372 7,100 Patterson-UTI Energy, Inc. 198,374 3,800 IndyMac Bancorp, Inc. 12,350 5,450 Pioneer Natural Resources Company 314,628 5,500 Jefferies Group, Inc. * 103,400 5,142 Plains Exploration & Production 1,500 Jones Lang LaSalle, Inc. 116,415 Company # 320,244 4,200 Liberty Property Trust 147,126 7,700 Pride International, Inc. # 326,865 3,300 Macerich Company 241,329 4,700 Quicksilver Resources, Inc. #* 195,003 3,200 Mack-Cali Realty Corporation 124,864 15,800 Southwestern Energy Company # 668,498 1,700 Mercury General Corporation 84,813 3,700 Superior Energy Services, Inc. # 164,206 4,400 Nationwide Health Properties, Inc. * 158,488 2,510 Tidewater, Inc. 163,702 15,010 New York Community Bancorp, Inc. * 280,237 Total Energy 10,606 Old Republic International Corporation * 152,196 3,740 PMI Group, Inc. * 21,056 Financials (16.0%) 1,855 Potlatch Corporation 83,123 1,700 Affiliated Managers Group, Inc. # 168,878 3,350 Protective Life Corporation 142,777 1,500 Alexandria Real Estate Equities, Inc. 157,545 3,700 Radian Group, Inc. * 19,980 4,500 AMB Property Corporation  259,875 4,525 Raymond James Financial, Inc. * 130,184 3,350 American Financial Group, Inc. 91,857 3,628 Rayonier, Inc. REIT 152,485 5,300 AmeriCredit Corporation #* 73,988 4,600 Realty Income Corporation * 121,026 5,500 Apollo Investment Corporation 88,990 3,200 Regency Centers Corporation 229,024 4,200 Arthur J. Gallagher & Company 103,194 5,900 SEI Investments Company 137,293 5,878 Associated Banc-Corp 166,171 2,400 StanCorp Financial Group, Inc. 122,976 3,820 Astoria Financial Corporation 90,534 1,600 SVB Financial Group # 77,856 2,270 Bank of Hawaii Corporation 124,464 15,300 Synovus Financial Corporation 181,152 2,300 BRE Properties, Inc. * 110,285 4,980 TCF Financial Corporation 86,652 5,300 Brown & Brown, Inc. 101,760 6,100 UDR, Inc. 154,208 2,400 Camden Property Trust 126,984 2,490 Unitrin, Inc. 94,471 2,300 Cathay General Bancorp * 39,215 7,150 W.R. Berkley Corporation 183,684 2,000 City National Corporation 97,040 4,000 Waddell & Reed Financial, Inc. 135,440 9,100 Colonial BancGroup, Inc. * 74,074 4,096 Washington Federal, Inc. 97,526 2,100 Commerce Group, Inc. 76,524 2,450 Webster Financial Corporation 63,822 1,800 Cousins Properties, Inc. * 45,738 3,400 Weingarten Realty Investors 125,426 2,800 Cullen/Frost Bankers, Inc. 156,296 1,510 Westamerica Bancorporation * 88,244 6,800 Duke Realty Corporation * 166,056 3,240 Wilmington Trust Corporation 106,531 5,300 Eaton Vance Corporation 193,980 Total Financials 1,800 Equity One, Inc. * 44,460 The accompanying Notes to Financial Statements are an integral part of this schedule. 97 Mid Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Health Care (11.8%) Industrials (16.1%) 2,856 Advanced Medical Optics, Inc. # $59,976 4,210 AGCO Corporation # $253,147 3,300 Affymetrix, Inc. #* 36,003 5,400 AirTran Holdings, Inc. #* 18,414 1,940 Apria Healthcare Group, Inc. # 34,183 1,720 Alaska Air Group, Inc. # 36,946 2,900 Beckman Coulter, Inc.  198,070 1,950 Alexander & Baldwin, Inc. 97,948 3,100 Cephalon, Inc. #* 193,471 1,600 Alliant Techsystems, Inc. #* 175,616 3,000 Cerner Corporation #* 138,810 4,960 AMETEK, Inc. 240,659 3,100 Charles River Laboratories 4,800 Avis Budget Group, Inc. # 63,744 International, Inc. # 179,955 4,300 BE Aerospace, Inc. # 173,548 4,400 Community Health Systems, Inc. # 165,132 2,140 Brinks Company 155,685 2,890 Covance, Inc. #* 242,153 2,720 Carlisle Companies, Inc. 78,554 6,920 Dentsply International, Inc. 268,980 3,133 ChoicePoint, Inc. # 151,481 2,590 Edwards Lifesciences Corporation # 143,538 2,010 Con-way, Inc. 92,962 6,300 Endo Pharmaceutical Holdings, Inc. # 156,429 3,200 Copart, Inc. # 130,784 2,500 Gen-Probe, Inc. # 140,900 1,600 Corporate Executive Board Company 69,712 11,200 Health Management Associates, Inc. # 79,856 5,700 Corrections Corporation of America # 145,350 5,040 Health Net, Inc. # 147,622 2,500 Crane Company 102,350 4,200 Henry Schein, Inc. # 232,554 2,400 Deluxe Corporation 51,024 2,930 Hill-Rom Holdings, Inc. 73,631 3,280 Donaldson Company, Inc. 142,811 11,800 Hologic, Inc. #* 344,442 2,000 DRS Technologies, Inc. 124,880 1,800 Intuitive Surgical, Inc. # 520,668 2,700 Dun & Bradstreet Corporation 227,610 2,200 Invitrogen Corporation #* 205,854 5,780 Fastenal Company * 282,122 1,300 Kindred Healthcare, Inc. 30,849 2,280 Federal Signal Corporation 31,646 2,600 Kinetic Concepts, Inc. # 103,116 2,620 Flowserve Corporation 325,116 2,600 LifePoint Hospitals, Inc. # 78,312 2,200 GATX Corporation 96,800 3,400 Lincare Holdings, Inc. # 82,756 2,950 Graco, Inc. 122,160 2,600 Medicis Pharmaceutical Corporation 53,560 1,445 Granite Construction, Inc. 49,564 15,038 Millennium Pharmaceuticals, Inc. # 373,995 3,980 Harsco Corporation 236,133 5,580 Omnicare, Inc. 113,553 2,670 Herman Miller, Inc. 62,291 1,600 Par Pharmaceutical Companies, Inc. # 27,280 2,010 HNI Corporation * 43,758 5,400 PDL BioPharma, Inc. # 71,604 2,630 Hubbell, Inc. 117,640 3,520 Perrigo Company 144,285 3,800 IDEX Corporation 139,422 4,800 Pharmaceutical Product 3,900 JB Hunt Transport Services, Inc. 132,483 Development, Inc. * 198,816 8,500 JetBlue Airways Corporation #* 42,840 2,600 Psychiatric Solutions, Inc. # 90,246 4,950 Joy Global, Inc. 367,538 3,700 ResMed, Inc. # 159,544 3,500 Kansas City Southern, Inc. 157,780 5,220 Sepracor, Inc. # 112,491 7,800 KBR, Inc. 224,952 2,870 STERIS Corporation 79,528 1,100 Kelly Services, Inc. 24,475 1,900 Techne Corporation # 137,788 3,520 Kennametal, Inc. 122,390 2,400 Universal Health Services, Inc. 150,336 2,100 Korn/Ferry International # 39,186 4,170 Valeant Pharmaceuticals International #* 55,378 2,000 Lincoln Electric Holdings, Inc. 152,600 1,400 Varian, Inc. # 71,302 3,740 Manpower, Inc. 251,066 3,900 VCA Antech, Inc. # 126,243 1,300 Mine Safety Appliances Company 48,321 6,100 Vertex Pharmaceuticals, Inc. #* 155,672 2,200 MSC Industrial Direct Company, Inc. 107,272 2,000 Wellcare Health Plans, Inc. # 87,560 2,100 Navigant Consulting, Inc. # 42,252 Total Health Care 1,580 Nordson Corporation 93,267 3,400 Oshkosh Truck Corporation 138,040 4,620 Pentair, Inc. 170,155 The accompanying Notes to Financial Statements are an integral part of this schedule. 98 Mid Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Industrials  continued 3,600 Global Payments, Inc. $159,336 7,990 Quanta Services, Inc. #* $212,055 6,280 Harris Corporation 339,308 7,300 Republic Services, Inc. 232,067 1,400 Imation Corporation 32,732 2,043 Rollins, Inc. 32,545 6,900 Ingram Micro, Inc. # 117,369 4,200 Roper Industries, Inc. * 260,904 8,790 Integrated Device Technology, Inc. # 93,965 2,540 SPX Corporation 312,420 3,300 International Rectifier Corporation # 75,108 4,100 Stericycle, Inc. # 218,858 5,800 Intersil Corporation 154,976 1,720 Teleflex, Inc. 94,755 3,500 Jack Henry & Associates, Inc. 91,980 2,300 Thomas & Betts Corporation # 86,158 3,900 KEMET Corporation # 15,873 4,500 Timken Company 162,675 5,700 Lam Research Corporation # 232,788 3,695 Trinity Industries, Inc. * 112,328 2,500 Macrovision Corporation # 39,450 3,500 United Rentals, Inc. # 65,940 7,480 McAfee, Inc. # 248,710 3,800 URS Corporation 153,292 4,140 Mentor Graphics Corporation # 41,690 2,300 Wabtec Corporation 98,624 4,200 Metavante Technologies, Inc. # 98,994 2,100 Werner Enterprises, Inc. * 40,845 4,520 MPS Group, Inc. # 48,500 2,600 YRC Worldwide, Inc. #* 42,250 2,750 National Instruments Corporation 80,905 Total Industrials 8,100 NCR Corporation 199,503 3,600 NeuStar, Inc. # 99,036 Information Technology (13.2%) 4,900 Palm, Inc. * 28,224 17,800 3Com Corporation # 42,542 5,400 Parametric Technology Corporation # 94,122 1,680 ACI Worldwide, Inc. # 37,128 2,200 Plantronics, Inc. 54,802 13,600 Activision, Inc. # 367,880 4,000 Polycom, Inc. # 89,600 3,130 Acxiom Corporation 37,028 13,500 RF Micro Devices, Inc. # 45,495 5,500 ADC Telecommunications, Inc. 77,110 3,060 Semtech Corporation # 49,694 2,660 ADTRAN, Inc. * 62,936 2,400 Silicon Laboratories, Inc. # 81,048 900 Advent Software, Inc. # 35,874 2,000 SRA International, Inc. # 52,540 3,600 Alliance Data Systems Corporation # 206,676 3,760 Sybase, Inc. # 110,619 8,200 Amphenol Corporation  378,676 6,580 Synopsys, Inc. # 152,064 5,720 Arrow Electronics, Inc. # 155,641 2,440 Tech Data Corporation # 82,008 20,560 Atmel Corporation # 76,483 6,579 TriQuint Semiconductor, Inc. # 43,356 6,940 Avnet, Inc. # 181,759 4,500 ValueClick, Inc. # 89,775 2,110 Avocent Corporation # 41,166 8,570 Vishay Intertechnology, Inc. # 80,986 6,400 Broadridge Financial Solutions, LLC 119,168 10,200 Western Digital Corporation #* 295,698 12,880 Cadence Design Systems, Inc. # 143,354 3,600 Wind River Systems, Inc. # 29,664 3,166 CommScope, Inc. # 150,543 3,000 Zebra Technologies Corporation # 110,250 4,000 Cree, Inc. #* 104,000 Total Information Technology 1,640 CSG Systems International, Inc. # 19,844 7,010 Cypress Semiconductor Corporation # 197,121 Materials (7.5%) 3,000 Diebold, Inc. 117,600 3,790 Airgas, Inc.  182,413 1,900 Digital River, Inc. # 62,415 3,580 Albemarle Corporation  133,928 2,260 DST Systems, Inc. #* 135,238 3,100 AptarGroup, Inc. 136,865 1,800 Dycom Industries, Inc. # 25,884 2,970 Cabot Corporation 86,605 3,900 F5 Networks, Inc. # 88,257 2,200 Carpenter Technology Corporation 112,816 2,350 Fair Isaac Corporation * 58,210 2,200 CF Industries Holdings, Inc. 294,140 5,700 Fairchild Semiconductor 11,170 Chemtura Corporation 77,296 International, Inc. # 74,328 2,000 Cleveland-Cliffs, Inc. 320,800 7,000 Foundry Networks, Inc. 89,110 5,500 Commercial Metals Company 171,270 3,000 Gartner Group, Inc. # 68,760 1,950 Cytec Industries, Inc. 115,070 The accompanying Notes to Financial Statements are an integral part of this schedule. 99 Mid Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Materials  continued 6,266 Aqua America, Inc. * $115,482 2,090 Ferro Corporation $36,742 17,490 Aquila, Inc. # 62,964 3,400 FMC Corporation 213,452 1,780 Black Hills Corporation 69,438 4,700 Louisiana-Pacific Corporation * 54,097 5,320 DPL, Inc. * 148,056 3,260 Lubrizol Corporation 190,123 3,300 Energen Corporation 225,192 2,000 Martin Marietta Materials, Inc. * 218,760 7,350 Energy East Corporation 167,580 970 Minerals Technologies, Inc. 65,708 5,600 Equitable Resources, Inc. 371,672 3,480 Olin Corporation 70,192 4,130 Great Plains Energy, Inc. 105,893 4,200 Packaging Corporation of America 92,316 3,940 Hawaiian Electric Industries, Inc. * 96,885 2,900 Reliance Steel & Aluminum Company 176,262 2,220 IDACORP, Inc. * 72,017 5,690 RPM International, Inc. 126,887 8,425 MDU Resources Group, Inc. 243,230 2,100 Scotts Company 69,594 3,960 National Fuel Gas Company * 202,673 2,320 Sensient Technologies Corporation 69,066 7,160 Northeast Utilities Service Company 188,451 4,540 Sonoco Products Company 149,593 5,140 NSTAR * 165,559 8,600 Steel Dynamics, Inc. 299,710 4,260 OGE Energy Corporation 139,259 5,000 Temple-Inland, Inc. 58,350 4,800 ONEOK, Inc. 230,976 4,200 Terra Industries, Inc. * 159,012 3,660 PNM Resources, Inc. 53,033 4,620 Valspar Corporation 101,548 6,020 Puget Energy, Inc. 163,804 3,100 Worthington Industries, Inc. 55,831 5,390 SCANA Corporation * 212,528 Total Materials 10,770 Sierra Pacific Resources 146,795 3,620 Vectren Corporation 102,374 Telecommunications Services (0.5%) 4,600 Westar Energy, Inc. 106,674 11,510 Cincinnati Bell, Inc. #* 53,406 2,390 WGL Holdings, Inc. 78,392 4,910 Telephone and Data Systems, Inc. 188,053 5,420 Wisconsin Energy Corporation 257,233 Total Telecommunications Total Utilities Services Total Common Stock Utilities (7.9%) (cost $38,843,219) 3,560 AGL Resources, Inc.  121,040 5,370 Alliant Energy Corporation  202,288 Interest Maturity Shares Collateral Held for Securities Loaned (15.9%) Rate (+) Date Value 8,144,177 Thrivent Financial Securities Lending Trust 2.740% N/A $8,144,177 Total Collateral Held for Securities Loaned (cost $8,144,177) The accompanying Notes to Financial Statements are an integral part of this schedule. 100 Mid Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (1.3%) Rate (+) Date Value $125,000 Federal National Mortgage Association  4.030% 5/16/2008 $124,792 543,202 Thrivent Money Market Fund 2.700 N/A 543,202 Total Short-Term Investments (at amortized cost) Total Investments (cost $47,655,390) 115.9% Other Assets and Liabilities, Net (15.9%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Mini-Futures 8 June 2008 $643,087 $672,080 $28,993 Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At April 30, 2008, $124,792 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,408,722 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $16,111,907 Gross unrealized depreciation (4,230,999) Net unrealized appreciation (depreciation) $11,880,908 Cost for federal income tax purposes $47,655,390 The accompanying Notes to Financial Statements are an integral part of this schedule. 101 Mid Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Consumer Discretionary (11.9%) 235 Media General, Inc. $3,450 466 99 Cents Only Stores # $4,432 440 Modine Manufacturing Company 7,731 1,150 Advance Auto Parts, Inc.  39,882 620 Mohawk Industries, Inc. #* 47,238 650 Aeropostale, Inc. # 20,664 500 Netflix, Inc. #* 15,990 2,321 American Eagle Outfitters, Inc.  42,637 100 NVR, Inc. # 61,350 600 American Greetings Corporation 10,740 1,300 OReilly Automotive, Inc. # 37,531 700 AnnTaylor Stores Corporation # 17,710 800 Pacific Sunwear of California, Inc. # 10,728 586 ArvinMeritor, Inc. * 8,755 1,400 PETsMART, Inc. 31,332 495 Barnes & Noble, Inc. 15,979 600 Phillips-Van Heusen Corporation 25,326 915 Belo Corporation 9,242 400 Regis Corporation 11,680 315 Blyth, Inc. 5,305 800 Rent-A-Center, Inc. # 17,224 420 Bob Evans Farms, Inc. 11,789 1,420 Ross Stores, Inc. 47,556 765 Borders Group, Inc. * 4,820 500 Ruby Tuesday, Inc. * 4,255 1,280 BorgWarner, Inc.  62,912 400 Ryland Group, Inc. 12,792 600 Boyd Gaming Corporation * 11,250 1,635 Saks, Inc. #* 21,271 1,135 Brinker International, Inc.  25,753 410 Scholastic Corporation # 11,542 750 Callaway Golf Company 10,305 700 Scientific Games Corporation # 19,712 1,000 Career Education Corporation # 20,150 2,800 Service Corporation International 31,108 2,300 CarMax, Inc. #* 47,725 705 Sothebys Holdings, Inc. 19,528 180 CBRL Group, Inc. 6,649 100 Strayer Education, Inc. 18,569 1,400 Charming Shoppes, Inc. #* 7,224 400 Thor Industries, Inc. 12,128 650 Cheesecake Factory, Inc. # 14,710 600 Timberland Company # 8,760 2,000 Chicos FAS, Inc. # 14,140 1,300 Toll Brothers, Inc. # 29,432 400 Chipotle Mexican Grill, Inc. # 39,252 700 Tupperware Corporation 27,580 700 Coldwater Creek, Inc. #* 3,738 1,300 Urban Outfitters, Inc. # 44,525 725 Collective Brands, Inc. #* 8,968 575 Valassis Communications, Inc. #* 8,165 900 Corinthian Colleges, Inc. # 10,215 500 Warnaco Group, Inc. # 23,070 695 DeVry, Inc. 39,615 970 Williams-Sonoma, Inc. 25,608 900 Dicks Sporting Goods, Inc. # 25,740 Total Consumer Discretionary 1,002 Dollar Tree, Inc. # 31,663 400 Entercom Communications Corporation 4,240 Consumer Staples (3.1%) 1,600 Foot Locker, Inc.  20,240 1,000 Alberto-Culver Company 25,170 500 Furniture Brands International, Inc. * 6,775 730 BJs Wholesale Club, Inc. # 27,828 1,400 Gentex Corporation  26,152 665 Church & Dwight Company, Inc.  37,785 500 Getty Images, Inc. # 16,325 900 Corn Products International, Inc. 41,742 600 Guess ?, Inc. 22,968 600 Energizer Holdings, Inc. # 47,436 1,100 Hanesbrands, Inc. # 38,522 700 Hansen Natural Corporation #* 24,773 635 Harte-Hanks, Inc. 8,674 725 Hormel Foods Corporation 28,572 300 Hovnanian Enterprises, Inc. #* 3,546 595 J.M. Smucker Company 29,679 355 International Speedway Corporation 15,059 245 Lancaster Colony Corporation 9,357 300 ITT Educational Services, Inc. # 22,998 600 NBTY, Inc. 16,890 400 John Wiley and Sons, Inc. 18,420 610 PepsiAmericas, Inc. 15,677 800 Lamar Advertising Company * 31,632 480 Ruddick Corporation 18,576 700 Lear Corporation * 19,999 1,200 Smithfield Foods, Inc. # 34,416 360 Lee Enterprises, Inc. 2,783 404 Tootsie Roll Industries, Inc. 9,826 400 Life Time Fitness, Inc. #* 14,540 350 Universal Corporation 22,466 300 M.D.C. Holdings, Inc. 13,074 Total Consumer Staples 400 Matthews International Corporation 19,776 The accompanying Notes to Financial Statements are an integral part of this schedule. 102 Mid Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Energy (10.2%) 705 Everest Re Group, Ltd. $63,697 1,700 Arch Coal, Inc.  $97,512 700 Federal Realty Investment Trust 57,505 400 Bill Barrett Corporation 20,572 2,085 Fidelity National Financial, Inc.  33,339 1,000 Cimarex Energy Company  62,300 900 First American Corporation  29,520 2,700 Denbury Resources, Inc. # 82,512 200 First Community Bancorp, Inc.  4,298 600 Encore Acquisition Company # 27,378 1,000 First Niagara Financial Group, Inc.  14,430 698 Exterran Holdings, Inc. # 46,619 770 FirstMerit Corporation  15,800 1,500 FMC Technologies, Inc. # 100,800 665 Hanover Insurance Group, Inc. 29,845 1,000 Forest Oil Corporation # 58,930 1,250 HCC Insurance Holdings, Inc. 30,850 1,200 Frontier Oil Corporation  29,820 900 Health Care REIT, Inc. * 43,605 1,050 Helmerich & Payne, Inc. 56,438 700 Highwoods Properties, Inc. 24,528 1,500 Newfield Exploration Company # 91,140 530 Horace Mann Educators Corporation 8,968 370 Overseas Shipholding Group, Inc. 27,846 1,000 Hospitality Properties Trust 32,130 1,700 Patterson-UTI Energy, Inc. 47,498 800 IndyMac Bancorp, Inc. * 2,600 1,360 Pioneer Natural Resources Company 78,513 1,350 Jefferies Group, Inc. * 25,380 1,330 Plains Exploration & Production 400 Jones Lang LaSalle, Inc. 31,044 Company # 82,832 1,000 Liberty Property Trust 35,030 1,900 Pride International, Inc. # 80,655 800 Macerich Company 58,504 1,200 Quicksilver Resources, Inc. #* 49,788 700 Mack-Cali Realty Corporation 27,314 4,000 Southwestern Energy Company # 169,241 400 Mercury General Corporation 19,956 900 Superior Energy Services, Inc. # 39,942 1,000 Nationwide Health Properties, Inc. * 36,020 680 Tidewater, Inc. 44,350 3,300 New York Community Bancorp, Inc. * 61,611 Total Energy 2,421 Old Republic International Corporation 34,741 970 PMI Group, Inc. 5,461 Financials (15.0%) 518 Potlatch Corporation 23,212 400 Affiliated Managers Group, Inc. # 39,736 855 Protective Life Corporation 36,440 300 Alexandria Real Estate Equities, Inc. 31,509 600 Radian Group, Inc. 3,240 1,100 AMB Property Corporation  63,525 1,050 Raymond James Financial, Inc. * 30,208 700 American Financial Group, Inc. * 19,194 783 Rayonier, Inc. REIT 32,909 1,300 AmeriCredit Corporation #* 18,148 1,100 Realty Income Corporation * 28,941 1,200 Apollo Investment Corporation * 19,416 700 Regency Centers Corporation 50,099 1,000 Arthur J. Gallagher & Company  24,570 1,400 SEI Investments Company 32,578 1,344 Associated Banc-Corp  37,995 500 StanCorp Financial Group, Inc. 25,620 945 Astoria Financial Corporation 22,396 400 SVB Financial Group # 19,464 485 Bank of Hawaii Corporation 26,593 3,400 Synovus Financial Corporation 40,256 600 BRE Properties, Inc. * 28,770 1,220 TCF Financial Corporation 21,228 1,300 Brown & Brown, Inc.  24,960 1,500 UDR, Inc. 37,920 600 Camden Property Trust 31,746 515 Unitrin, Inc. 19,539 500 Cathay General Bancorp 8,525 1,750 W.R. Berkley Corporation  44,958 510 City National Corporation  24,745 1,000 Waddell & Reed Financial, Inc. 33,860 2,200 Colonial BancGroup, Inc.  17,908 873 Washington Federal, Inc. 20,786 500 Commerce Group, Inc. 18,220 470 Webster Financial Corporation 12,244 300 Cousins Properties, Inc. 7,623 900 Weingarten Realty Investors 33,201 600 Cullen/Frost Bankers, Inc. 33,492 325 Westamerica Bancorporation * 18,993 1,600 Duke Realty Corporation * 39,072 670 Wilmington Trust Corporation 22,030 1,200 Eaton Vance Corporation 43,920 Total Financials 400 Equity One, Inc. 9,880 The accompanying Notes to Financial Statements are an integral part of this schedule. 103 Mid Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Health Care (11.2%) Industrials (15.4%) 624 Advanced Medical Optics, Inc. # $13,104 1,010 AGCO Corporation # $60,731 900 Affymetrix, Inc. #* 9,819 1,300 AirTran Holdings, Inc. #* 4,433 545 Apria Healthcare Group, Inc. # 9,603 335 Alaska Air Group, Inc. # 7,196 710 Beckman Coulter, Inc.  48,493 550 Alexander & Baldwin, Inc. 27,626 700 Cephalon, Inc. #* 43,687 400 Alliant Techsystems, Inc. # 43,904 700 Cerner Corporation # 32,389 1,130 AMETEK, Inc.  54,828 800 Charles River Laboratories 1,010 Avis Budget Group, Inc. # 13,413 International, Inc. # 46,440 1,000 BE Aerospace, Inc. # 40,360 1,100 Community Health Systems, Inc. # 41,283 505 Brinks Company 36,739 670 Covance, Inc. # 56,139 630 Carlisle Companies, Inc. 18,194 1,664 Dentsply International, Inc.  64,680 700 ChoicePoint, Inc. # 33,845 500 Edwards Lifesciences Corporation # 27,710 415 Con-way, Inc. 19,194 1,500 Endo Pharmaceutical Holdings, Inc. # 37,245 700 Copart, Inc. # 28,609 600 Gen-Probe, Inc. # 33,816 400 Corporate Executive Board Company 17,428 2,700 Health Management Associates, Inc. # 19,251 1,400 Corrections Corporation of America # 35,700 1,250 Health Net, Inc. # 36,612 600 Crane Company 24,564 1,000 Henry Schein, Inc. # 55,370 600 Deluxe Corporation 12,756 630 Hill-Rom Holdings, Inc. 15,832 690 Donaldson Company, Inc. 30,043 2,800 Hologic, Inc. # 81,732 500 DRS Technologies, Inc. 31,220 400 Intuitive Surgical, Inc. # 115,704 700 Dun & Bradstreet Corporation 59,010 500 Invitrogen Corporation # 46,785 1,240 Fastenal Company  60,524 300 Kindred Healthcare, Inc. 7,119 495 Federal Signal Corporation  6,871 600 Kinetic Concepts, Inc. # 23,796 600 Flowserve Corporation  74,454 600 LifePoint Hospitals, Inc. # 18,072 575 GATX Corporation 25,300 730 Lincare Holdings, Inc. # 17,768 600 Graco, Inc.  24,846 600 Medicis Pharmaceutical Corporation 12,360 330 Granite Construction, Inc.  11,319 3,522 Millennium Pharmaceuticals, Inc. # 87,592 960 Harsco Corporation 56,957 1,185 Omnicare, Inc. 24,115 580 Herman Miller, Inc. 13,531 400 Par Pharmaceutical Companies, Inc. # 6,820 415 HNI Corporation * 9,035 1,300 PDL BioPharma, Inc. # 17,238 555 Hubbell, Inc. 24,825 730 Perrigo Company 29,923 900 IDEX Corporation 33,021 1,200 Pharmaceutical Product 1,010 JB Hunt Transport Services, Inc. 34,310 Development, Inc. * 49,704 1,900 JetBlue Airways Corporation #* 9,576 600 Psychiatric Solutions, Inc. # 20,826 1,250 Joy Global, Inc. 92,812 900 ResMed, Inc. # 38,808 900 Kansas City Southern, Inc. 40,572 1,170 Sepracor, Inc. # 25,214 2,000 KBR, Inc. 57,680 580 STERIS Corporation 16,072 290 Kelly Services, Inc. 6,452 500 Techne Corporation # 36,260 930 Kennametal, Inc. 32,336 500 Universal Health Services, Inc. 31,320 400 Korn/Ferry International # 7,464 1,070 Valeant Pharmaceuticals International #* 14,210 400 Lincoln Electric Holdings, Inc. 30,520 400 Varian, Inc. # 20,372 950 Manpower, Inc. 63,774 900 VCA Antech, Inc. #* 29,133 300 Mine Safety Appliances Company 11,151 1,500 Vertex Pharmaceuticals, Inc. #* 38,280 400 MSC Industrial Direct Company, Inc. 19,504 400 Wellcare Health Plans, Inc. # 17,512 500 Navigant Consulting, Inc. # 10,060 Total Health Care 360 Nordson Corporation 21,251 800 Oshkosh Truck Corporation 32,480 The accompanying Notes to Financial Statements are an integral part of this schedule. 104 Mid Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Industrials  continued 800 Gartner Group, Inc. # $18,336 1,030 Pentair, Inc. $37,935 900 Global Payments, Inc.  39,834 1,800 Quanta Services, Inc. # 47,772 1,590 Harris Corporation 85,908 1,750 Republic Services, Inc. 55,632 400 Imation Corporation 9,352 610 Rollins, Inc. 9,717 1,600 Ingram Micro, Inc. # 27,216 1,000 Roper Industries, Inc. * 62,120 2,155 Integrated Device Technology, Inc. # 23,037 640 SPX Corporation 78,720 800 International Rectifier Corporation # 18,208 1,000 Stericycle, Inc. # 53,380 1,300 Intersil Corporation 34,736 335 Teleflex, Inc. 18,455 800 Jack Henry & Associates, Inc. 21,024 600 Thomas & Betts Corporation # 22,476 1,100 KEMET Corporation # 4,477 1,100 Timken Company 39,765 1,450 Lam Research Corporation # 59,218 880 Trinity Industries, Inc. 26,752 600 Macrovision Corporation #* 9,468 800 United Rentals, Inc. # 15,072 1,795 McAfee, Inc. # 59,684 900 URS Corporation 36,306 950 Mentor Graphics Corporation # 9,566 500 Wabtec Corporation 21,440 900 Metavante Technologies, Inc. # 21,213 475 Werner Enterprises, Inc. 9,239 1,025 MPS Group, Inc. # 10,998 700 YRC Worldwide, Inc. # 11,375 550 National Instruments Corporation 16,181 Total Industrials 1,900 NCR Corporation 46,797 800 NeuStar, Inc. # 22,008 Information Technology (12.9%) 1,200 Palm, Inc. * 6,912 4,300 3Com Corporation # 10,277 1,300 Parametric Technology Corporation # 22,659 485 ACI Worldwide, Inc. # 10,718 600 Plantronics, Inc. 14,946 3,277 Activision, Inc. # 88,643 990 Polycom, Inc. # 22,176 845 Acxiom Corporation 9,996 3,300 RF Micro Devices, Inc. # 11,121 1,300 ADC Telecommunications, Inc. 18,226 700 Semtech Corporation # 11,368 590 ADTRAN, Inc. 13,959 500 Silicon Laboratories, Inc. # 16,885 200 Advent Software, Inc. # 7,972 400 SRA International, Inc. # 10,508 900 Alliance Data Systems Corporation # 51,669 900 Sybase, Inc. # 26,478 1,900 Amphenol Corporation  87,742 1,600 Synopsys, Inc. # 36,976 1,425 Arrow Electronics, Inc. # 38,774 545 Tech Data Corporation # 18,317 4,990 Atmel Corporation # 18,563 1,515 TriQuint Semiconductor, Inc. # 9,984 1,660 Avnet, Inc. # 43,475 1,100 ValueClick, Inc. # 21,945 550 Avocent Corporation # 10,730 2,095 Vishay Intertechnology, Inc. # 19,798 1,600 Broadridge Financial Solutions, LLC 29,792 2,500 Western Digital Corporation #* 72,475 3,080 Cadence Design Systems, Inc. # 34,280 900 Wind River Systems, Inc. # 7,416 756 CommScope, Inc. # 35,948 700 Zebra Technologies Corporation # 25,725 900 Cree, Inc. #* 23,400 Total Information Technology 445 CSG Systems International, Inc. # 5,384 1,740 Cypress Semiconductor Corporation # 48,929 Materials (7.3%) 790 Diebold, Inc. 30,968 895 Airgas, Inc.  43,076 400 Digital River, Inc. # 13,140 860 Albemarle Corporation 32,173 590 DST Systems, Inc. #* 35,306 800 AptarGroup, Inc. 35,320 500 Dycom Industries, Inc. # 7,190 775 Cabot Corporation 22,599 900 F5 Networks, Inc. # 20,367 600 Carpenter Technology Corporation 30,768 600 Fair Isaac Corporation  14,862 600 CF Industries Holdings, Inc. 80,220 1,300 Fairchild Semiconductor 2,720 Chemtura Corporation 18,822 International, Inc. # 16,952 500 Cleveland-Cliffs, Inc. 80,200 1,600 Foundry Networks, Inc. 20,368 1,300 Commercial Metals Company 40,482 The accompanying Notes to Financial Statements are an integral part of this schedule. 105 Mid Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (95.2%) Value Shares Common Stock (95.2%) Value Materials  continued 4,395 Aquila, Inc. # $15,822 465 Cytec Industries, Inc. $27,440 470 Black Hills Corporation 18,335 490 Ferro Corporation  8,614 1,245 DPL, Inc. * 34,648 800 FMC Corporation  50,224 800 Energen Corporation 54,592 1,200 Louisiana-Pacific Corporation 13,812 1,765 Energy East Corporation 40,242 770 Lubrizol Corporation 44,906 1,400 Equitable Resources, Inc.  92,918 405 Martin Marietta Materials, Inc. 44,299 930 Great Plains Energy, Inc.  23,845 270 Minerals Technologies, Inc. 18,290 1,070 Hawaiian Electric Industries, Inc. 26,311 885 Olin Corporation 17,850 625 IDACORP, Inc. * 20,275 1,100 Packaging Corporation of America 24,178 2,150 MDU Resources Group, Inc. 62,070 700 Reliance Steel & Aluminum Company 42,546 870 National Fuel Gas Company 44,527 1,315 RPM International, Inc. 29,324 1,725 Northeast Utilities Service Company 45,402 400 Scotts Company 13,256 1,130 NSTAR 36,397 410 Sensient Technologies Corporation 12,206 965 OGE Energy Corporation 31,546 1,075 Sonoco Products Company 35,421 1,200 ONEOK, Inc. 57,744 2,000 Steel Dynamics, Inc. 69,700 795 PNM Resources, Inc. 11,520 1,200 Temple-Inland, Inc. 14,004 1,425 Puget Energy, Inc. 38,774 1,100 Terra Industries, Inc. * 41,646 1,190 SCANA Corporation 46,922 1,100 Valspar Corporation 24,178 2,670 Sierra Pacific Resources 36,392 700 Worthington Industries, Inc. 12,607 940 Vectren Corporation 26,583 Total Materials 1,100 Westar Energy, Inc. 25,509 680 WGL Holdings, Inc. 22,304 Telecommunications Services (0.5%) 1,210 Wisconsin Energy Corporation 57,427 2,660 Cincinnati Bell, Inc. #* 12,342 Total Utilities 1,235 Telephone and Data Systems, Inc. * 47,300 Total Telecommunications Total Common Stock Services (cost $8,388,377) Utilities (7.7%) 885 AGL Resources, Inc.  30,090 1,175 Alliant Energy Corporation  44,262 1,400 Aqua America, Inc. * 25,802 The accompanying Notes to Financial Statements are an integral part of this schedule. 106 Mid Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (8.4%) Rate (+) Date Value 1,060,144 Thrivent Financial Securities Lending Trust 2.740% N/A $1,060,144 Total Collateral Held for Securities Loaned (cost $1,060,144) Shares or Principal Interest Maturity Amount Short-Term Investments (4.9%) Rate (+) Date Value $100,000 Federal National Mortgage Association  4.030% 5/16/2008 $99,833 513,242 Thrivent Money Market Fund 2.700 N/A 513,242 Total Short-Term Investments (at amortized cost) Total Investments (cost $10,061,596) 108.5% Other Assets and Liabilities, Net (8.5%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 400 Mini-Futures 7 June 2008 $562,919 $588,070 $25,151 Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At April 30, 2008, $99,833 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $2,165,963 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,499,297 Gross unrealized depreciation (810,658) Net unrealized appreciation (depreciation) $3,688,639 Cost for federal income tax purposes $10,061,596 The accompanying Notes to Financial Statements are an integral part of this schedule. 107 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (84.0%) Value ^ Shares Common Stock (84.0%) Value ^ Australia (3.1%) Canada (2.6%) 5,498 Babcock & Brown, Ltd. $75,783 1,800 Addax Petroleum Corporation $80,214 14,807 BHP Billiton, Ltd. 596,885 2,000 Agrium, Inc. 157,263 10,651 Campbell Brothers, Ltd. 275,602 6,600 Barrick Gold Corporation 253,685 16,382 Centennial Coal Company, Ltd. 70,217 2,100 Canadian Oil Sands Trust 94,313 4,814 Cochlear, Ltd. 257,679 6,900 CGI Group, Inc. # 80,366 6,410 CSL, Ltd. 239,933 4,700 EnCana Corporation 379,183 860 Incitec Pivot, Ltd. 130,819 1,600 First Quantum Minerals, Ltd. 140,491 5,948 JB Hi-Fi, Ltd. 50,874 1,100 Fording Canadian Coal Trust 67,785 3,052 Leighton Holdings, Ltd. 134,987 3,100 Husky Energy, Inc. 139,994 20,338 Mount Gibson Iron, Ltd. # 56,109 3,500 Imperial Oil, Ltd. 206,504 15,343 OneSteel, Ltd. 92,733 1,300 Petrobank Energy & Resources, Ltd. # 62,735 2,674 Rio Tinto, Ltd. 345,055 2,100 Potash Corporation of Saskatchewan 386,574 17,901 Seek, Ltd. 84,290 2,800 Power Corporation 98,199 28,745 Transpacific Industries Group, Ltd. 234,538 3,200 Research In Motion, Ltd. # 389,522 18,605 United Group, Ltd. 250,552 2,800 Shoppers Drug Mart Corporation 147,882 9,862 Woolworths, Ltd. 266,282 2,649 Viterra, Inc. # 36,220 3,970 WorleyParsons, Ltd. 145,168 Total Canada Total Australia Cayman Islands (0.3%) Austria (0.1%) 182,000 New World Department 1,410 OMV AG 105,910 Store China, Ltd. # 198,745 Total Austria 77,500 Stella International Holdings, Ltd. 115,176 Total Cayman Islands Belgium (1.0%) 1,270 Belgacom SA 58,317 Chile (0.3%) 2,898 Compagnie d Entreprises CFE 319,647 5,600 Banco Santander Chile SA ADR  294,112 2,913 EVS Broadcast Equipment SA 296,324 Total Chile 570 Group Bruxelles Lambert SA 72,132 2,193 InBev NV 179,761 China (0.5%) 1,176 KBC Groep NV 158,303 310,000 PetroChina Company, Ltd. 465,804 Total Belgium Total China Bermuda (0.1%) Denmark (0.5%) 40,000 GOME Electrical Appliances Holdings, Ltd. 90,888 4,250 Novo Nordisk AS 290,774 Total Bermuda 2,050 Vestas Wind Systems # 222,265 Total Denmark B razil (2.7%) 19,500 Banco Bradesco SA ADR  440,310 Finland (0.9%) 20,000 Companhia Vale do Rio Doce 17,899 Nokia Oyj 538,144 SP ADR # 636,800 1,937 Nokian Renkaat Oyj 81,299 13,800 Empresa Brasileira de Aeronautica 3,818 Outotec Oyj 237,845 SA ADR  575,184 1,919 Wartsila Corporation 130,696 11,000 Lojas Renner SA 256,967 Total Finland 5,000 Petroleo Brasileiro SA ADR  505,500 7,300 Souza Cruz SA 205,535 6,600 Ultrapar Participacoes SA 236,769 Total Brazil The accompanying Notes to Financial Statements are an integral part of this schedule. 108 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (84.0%) Value ^ Shares Common Stock (84.0%) Value ^ France (4.6%) 9,499 Frigoglass SA $329,313 1,666 Air Liquide $249,822 8,872 Jumbo SA 262,117 1,096 Alstom 251,862 3,314 National Bank of Greece SA 182,293 18,900 Axa SA 698,344 Total Greece 6,306 Beneteau SA 172,625 2,500 Cap Gemini SA 150,160 Hong Kong (1.6%) 2,483 Eurofins Scientific 251,429 30,000 BOC Hong Kong (Holdings), Ltd. 77,420 2,266 Gaz de France 148,623 460,000 China Everbright International, Ltd. 183,145 1,625 Ingenico 54,621 31,000 China Mobile, Ltd. 533,427 1,111 Ipsen SA 67,897 67,000 Hang Lung Group, Ltd. 360,566 3,880 Orpea # 211,193 18,500 Kerry Properties, Ltd. 125,253 5,100 Schneider Electric SA 620,633 165,000 Swire Pacific, Ltd. 386,712 3,129 Suez Lyonnaise des Eaux 220,486 12,000 Wharf Holdings, Ltd. 60,686 2,093 Teleperformance 85,839 Total Hong Kong 1,075 UBISOFT Entertainment SA # 107,373 577 Unibail-Rodamco 148,195 Hungary (0.4%) 1,369 Vilmorin & Cie 255,335 1,900 Richter Gedeon Nyrt 392,081 3,264 Vinci SA 239,456 Total Hungary 23,032 Vivendi Universal SA # 928,635 Total France Indonesia (0.2%) 93,000 PT Astra International Tbk 201,222 Germany (6.6%) Total Indonesia 12,800 Adidas AG 812,140 2,727 BASF SE 387,711 4,143 Bayer AG 350,824 Ireland (0.1%) 8,900 Celesio AG # 380,804 1,775 Paddy Power plc 62,017 1,525 Deutsche Boerse AG 221,787 Total Ireland 20,800 Deutsche Post AG-REG 645,739 3,213 E.ON AG 651,773 Israel (0.4%) 2,866 ElringKlinger AG 337,332 8,500 Check Point Software 2,395 Fresenius Medical Care AG & Company 126,407 Technologies, Ltd. # 200,770 3,858 GEA Group AG 141,396 5,500 Teva Pharmaceutical Industries, 3,366 Gerresheimer AG # 187,369 Ltd. ADR 257,290 430 K+S AG 177,524 Total Israel 3,126 Krones AG 265,308 4,981 Leoni AG 264,709 Italy (3.4%) 1,429 Linde AG 208,307 30,295 A2A SPA 111,345 1,370 MAN AG 190,136 16,980 Ansaldo STS SPA 262,811 1,261 Rational AG 278,551 1,806 Assicurazioni Generali SPA 79,838 962 RWE AG 110,634 12,504 Enel SPA 135,675 1,805 SGL Carbon AG # 121,909 20,700 Eni SPA 796,750 7,500 Siemens AG 877,585 8,035 Fiat SPA 178,622 1,652 Vossloh AG 238,371 25,700 Finmeccanica SPA 891,466 Total Germany 18,207 Terna-Rete Elettrica Nationale SPA 80,308 12,462 Trevi Finanziaria SPA 287,782 Greece (1.1%) 94,200 Unicredit SPA 709,971 6,135 Alpha Bank AE 209,532 Total Italy 4,364 Coca-Cola Hellenic Bottling Company SA 195,031 The accompanying Notes to Financial Statements are an integral part of this schedule. 109 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (84.0%) Value ^ Shares Common Stock (84.0%) Value ^ Japan (12.8%) 28,500 Sojitz Corporation $109,781 2,800 Aisin Seiki Company, Ltd. $98,147 7,700 Sugi Pharmacy Company, Ltd. 203,737 2,500 Astellas Pharmaceutical, Inc. 102,911 54,100 Sumitomo Corporation 728,364 32,900 Bridgestone Corporation 605,514 7,000 Sumitomo Metal Mining Company, Ltd. 127,283 1,400 Canon, Inc. 70,389 86,000 Sumitomo Trust and Banking 20 Central Japan Railway Company 196,329 Company, Ltd. 773,224 10,000 Chiba Bank, Ltd. 79,034 6,400 Sysmex Corporation 261,400 50 CyberAgent, Inc. 58,662 4,000 Taisho Pharmaceutical Company, Ltd. 76,437 5,000 Daihatsu Motor Company, Ltd. 59,808 7,700 Takeda Pharmaceutical Company, Ltd. 407,107 14,600 Daiichi Sankyo Company, Ltd. 402,291 15,000 Tokai Carbon Company, Ltd. 157,156 4,000 Daikin Industries, Ltd. 200,175 3,000 Tokai Rika Company, Ltd. 73,481 9,100 Daiseki Company, Ltd. 275,010 2,800 Toyo Tanso Company, Ltd. 225,127 13,900 Daito Trust Construction Company, Ltd. 647,244 2,100 Toyoda Gosei Company, Ltd. 76,748 6,700 Exedy Corporation 185,075 2,000 Toyota Boshoku Corporation 57,201 5,100 Hamamatsu Photonics KK 156,485 12,200 Toyota Motor Corporation 621,734 4,100 Hosiden Corporation 83,225 10,800 Unicharm Petcare Corporation 332,038 12 INPEX Holdings, Inc. 134,682 271 Yahoo Japan Corporation 120,203 16,000 ITOCHU Corporation 167,576 Total Japan 35 Japan Tobacco, Inc. 170,191 3,300 JSR Corporation 74,529 Luxembourg (0.3%) 26 KDDI Corporation 167,023 5,000 Tenaris SA ADR  265,050 3,000 Kirin Holdings Company, Ltd. 53,672 Total Luxembourg 7,400 Komatsu, Ltd. 225,211 1,800 Kyocera Corporation 166,249 Malaysia (0.5%) 7,000 Kyowa Hakko Kogyo Company, Ltd. 63,405 56,000 Bumiputra-Commerce Holdings Berhad 176,981 4,000 Makita Corporation 137,666 100,000 Public Bank Berhad 361,244 22,000 Marubeni Corporation 175,100 Total Malaysia 12,000 Matsushita Electric Industrial Company, Ltd. 280,088 4,600 Mitsubishi Corporation 148,080 Mexico (1.5%) 9,000 Mitsubishi Estate Company, Ltd. 261,737 168,000 Consorcio ARA SAB de CV # 176,188 67,900 Mitsubishi UFJ Financial Group, Inc. 748,189 10,500 Fomento Economico Mexicano 4,000 Mitsui & Company, Ltd. 93,944 SAB de CV ADR 456,225 16,000 Mitsui Osk Lines, Ltd. 220,911 3,600 Grupo Aeroportuario del Sureste 11,953 Mitsui Sumitomo Insurance Group SAB de CV ADR 201,708 Holdings, Inc. # 475,874 88,000 Grupo Financiero Banorte SA de CV ADR 380,734 2,200 Mitsumi Electric Company, Ltd. 73,541 117,000 Organizacion Soriana SAB de CV 379,262 17,000 Nabtesco Corporation 251,772 Total Mexico 9,200 Nichi-iko Pharmaceutical Company, Ltd. 241,892 5,000 Nikon Corporation 144,475 Netherlands (1.7%) 600 Nintendo Company, Ltd. 331,664 5,246 Arcelor Mittal 460,071 8,000 Nippon Electric Glass Company, Ltd. 124,438 1,369 Furgo NV 121,675 13,000 Nippon Yusen Kabushiki Kaisha 126,726 1,761 Gemalto NV # 56,540 2,500 Nitto Denko Corporation 103,545 19,300 ING Groep NV 731,125 25 NTT Data Corporation 102,975 3,618 Koninklijke (Royal) KPN NV 66,055 6,600 Obara Corporation 137,276 1,286 Koninklijke Boskalis Westminster NV 76,439 900 Sankyo Company, Ltd. 54,209 1,216 Koninklijke DSM NV 65,269 12,000 Sharp Corporation 202,132 5,032 Unilever NV 167,990 18,700 Shinko Plantech Company, Ltd. 293,840 Total Netherlands The accompanying Notes to Financial Statements are an integral part of this schedule. 110 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (84.0%) Value ^ Shares Common Stock (84.0%) Value ^ No rway (2.2%) 2,200 Samsung Electronics Company, 8,100 DnB NOR ASA # $120,245 Ltd. GDR $780,033 45,700 Norsk Hydro ASA 671,931 350 Shinsegae Company, Ltd. 226,359 15,683 ODIM ASA # 274,680 1,581 Taewoong Company, Ltd. 166,816 26,300 Statoil ASA 946,161 Total South Korea 9,400 Telenor ASA # 188,389 2,000 Yara International ASA 144,999 Spain (2.9%) Total Norway 21,200 Banco Bilbao Vizcaya Argentaria SA 486,246 5,181 Clinica Baviera SA # 134,827 Philippines (0.3%) 10,254 General de Alquiler de Maquinaria # 274,211 600,000 Ayala Land, Inc. 137,980 3,608 Grifols SA 100,399 111,000 Bank of the Philippine Islands 130,984 29,400 Iberdrola SA 428,421 Total Philippines 57,544 Telefonica SA 1,653,599 Total Spain Portugal (0.2%) 28,704 Mota Engil SGPS SA 255,221 Sweden (1.1%) Total Portugal 2,675 Alfa Laval AB 174,418 15,246 Axis Communications AB 234,677 Russia (0.5%) 3,725 Hennes & Mauritz AB 219,464 5,500 LUKOIL Holdings ADR 493,900 13,624 Intrum Justitia AB 219,331 Total Russia 2,100 NCC AB 40,086 119,300 Telefonaktiebolaget LM Ericsson 301,350 Singapore (1.6%) Total Sweden 29,000 Capitaland, Ltd. 146,153 196,128 FJ Benjamin Holdings, Ltd. 54,192 Switzerland (5.5%) 125,000 Golden Agri-Resources, Ltd. 78,709 13,919 ABB, Ltd. 424,723 250,000 Midas Holding, Ltd. 195,247 2,600 Adecco SA 154,753 110,000 Parkway Holdings, Ltd. 285,687 730 Burckhardt Compression Holding AG 234,106 197,000 Singapore Telecommunications, Ltd. 562,556 2,275 Logitech International SA # 69,598 25,900 United Overseas Bank, Ltd. 389,256 842 Lonza Group AG 114,050 Total Singapore 771 Meyer Burger Technology AG # 234,719 3,742 Nestle SA 1,785,888 South Africa (0.7%) 20,900 Novartis AG 1,053,417 49,000 Massmart Holdings, Ltd. 455,567 2,067 Roche Holding AG 342,023 80,000 Truworths International, Ltd. 269,131 1,300 Sonova Holding AG 109,101 Total South Africa 9,000 Swiss Reinsurance Company 744,135 2,056 Temenos Group AG # 57,665 128 Vetropack Holding AG 309,906 South Korea (2.8%) 760 VZ Holding AG 53,650 1,766 Daewoong Pharmaceutical 180,549 411 Zurich Financial Services AG 124,556 Company, Ltd. Total Switzerland 10,019 Forhuman Company, Ltd. # 160,036 4,088 JVM Company, Ltd. 162,955 2,400 Kookmin Bank 167,433 Taiwan (0.7%) 647 MegaStudy Company, Ltd. 212,272 64,700 Taiwan Semiconductor Manufacturing 11,000 Pusan Bank 176,989 Company, Ltd. ADR 727,228 1,440 Samsung Electronics Company, Ltd. 741,450 Total Taiwan The accompanying Notes to Financial Statements are an integral part of this schedule. 111 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (84.0%) Value ^ Shares Common Stock (84.0%) Value ^ Thailand (0.7%) 9,569 John Wood Group plc $81,273 60,000 PTT Exploration & Production Public 203,400 Kingfisher plc 531,534 Company, Ltd. $314,096 26,860 Laird Group plc 264,920 56,000 Siam Cememt Public Company, Ltd. 381,108 60,700 Lloyds TSB Group plc 517,682 Total Thailand 17,087 Man Group plc 195,537 3,600 National Express Group plc 65,812 Turkey (0.7%) 43,200 Pearson plc 561,652 71,000 Akbank TAS 368,570 6,062 Petrofac, Ltd. 70,639 2,500 BIM Birlesik Magazalar AS 226,155 19,464 Prudential plc 264,399 9,000 Migros Turk TAS 144,174 5,023 Reckitt Benckiser Group plc 291,902 Total Turkey 2,983 Rio Tinto plc 347,766 17,137 Rotork plc 363,281 United Kingdom (13.7%) 39,400 Royal Bank of Scotland Group plc 266,688 8,175 Aggreko plc 95,257 9,029 Shire plc 165,879 7,440 Anglo American plc 480,968 32,973 Southern Cross Healthcare, Ltd. 221,048 13,423 AstraZeneca plc 563,160 20,463 Stagecoach Group plc 103,625 5,036 Autonomy Corporation plc # 84,963 8,881 Standard Chartered plc 313,818 2,650 Aveva Group plc 63,820 17,196 Tesco plc 145,651 22,101 Babcock International Group 258,238 14,703 Thomas Cook Group plc 75,214 25,528 BAE Systems plc 235,351 30,188 Unilever plc 1,013,246 17,837 BG Group plc 435,348 275,600 Vodafone Group plc 872,231 8,346 BHP Billiton plc 297,845 17,901 VT Group plc 239,850 9,587 British American Tobacco plc 359,656 34,470 William Morrison Supermarkets plc 195,099 64,300 British Sky Broadcasting Group plc 693,057 50,100 WPP Group plc 610,674 31,668 Carillion plc 227,343 3,668 Xstrata plc 285,589 1,610 Chemring Group plc 78,587 Total United Kingdom 25,425 Cobham plc 110,740 19,385 Compass Group plc 130,688 United States (3.1%) 15,203 Dignity plc 232,374 2,473 iShares MSCI EAFE Index Fund 187,478 51,326 Fenner plc 254,721 57,600 iShares MSCI Taiwan Index Fund 953,856 17,273 GAME GROUP plc 93,842 3,700 SPDR S&P Emerging Europe ETF 232,619 40,848 GlaxoSmithKline plc 903,676 75,700 WisdomTree India Earnings Fund # 1,897,804 26,066 Group 4 Securicor plc 117,626 Total United States 20,020 HMV Group plc 53,070 8,700 ICAP plc 100,444 Total Common Stock 5,358 Imperial Tobacco Group plc 256,610 (cost $86,106,744) 22,237 International Power plc 192,926 3,632 Intertek Group plc 69,764 Principal Interest Maturity Amount Long-Term Fixed Income (8.7%) Rate Date Value Argentina (0.8%) $1,630,000 Argentina Bonos  3.092% 8/4/2008 $881,015 Total Argentina Brazil (0.8%) 840,000 Federative Republic of Brazil 6.000 1/17/2017 877,800 Total Brazil The accompanying Notes to Financial Statements are an integral part of this schedule. 112 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (8.7%) Rate Date Value Colombia (0.3%) $280,000 Colombia Government International Bond 7.375% 9/18/2037 $312,200 Total Colombia Ecuador (0.3%) 280,000 Republic of Ecuador 10.000 8/15/2030 282,100 Total Ecuador Germany (0.1%) 100,000 ABN AMRO 9.625 3/1/2013 113,450 Total Germany Lebanon (0.2%) 10,000 Lebanon Government International Bond 8.500 1/19/2016 9,775 270,000 Lebanon Government International Bond 4.000 12/31/2017 217,350 Total Lebanon Luxembourg (0.3%) 70,000 Evraz Group SA 9.500 4/24/2018 70,875 200,000 Gaz Capital SA 8.146 4/11/2018 213,580 Total Luxembourg Mexico (0.8%) 680,000 Mexico Government International Bond 7.500 4/8/2033 819,944 Total Mexico Netherlands (0.7%) 700,000 Majapahit Holding BV 7.750 10/17/2016 692,327 Total Netherlands Panama (0.3%) 340,000 Panama Government International Bond 6.700 1/26/2036 352,750 Total Panama Peru (0.5%) 430,000 Peruvian Government International Bond 8.375 5/3/2016 522,858 Total Peru Philippines (0.5%) 360,000 Philippine Government International Bond 10.625 3/16/2025 506,232 Total Philippines Russia (0.9%) 837,250 Russian Federation 7.500 3/31/2030 962,745 Total Russia The accompanying Notes to Financial Statements are an integral part of this schedule. 113 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (8.7%) Rate Date Value South Africa (0.2%) $220,000 Republic of South Africa 5.875% 5/30/2022 $207,992 Total South Africa Turkey (0.7%) 180,000 Republic of Turkey 7.250 3/5/2038 172,350 540,000 Turkey Government International Bond 6.750 4/3/2018 536,625 Total Turkey Ukraine (0.3%) 270,000 Ukraine Government International Bond 6.750 11/14/2017 266,163 Total Ukraine Uruguay (0.5%) 500,000 Oriental Republic of Uruguay 7.625 3/21/2036 527,500 Total Uruguay Venezuela (0.5%) 120,000 Venezuela Government International Bond 7.000 3/31/2038 82,572 390,000 Venezuela Government International Bond 10.750 9/19/2013 402,675 70,000 Venezuela Government International Bond 9.250 9/15/2027 63,700 Total Venezuela Total Long-Term Fixed Income (cost $9,056,448) Shares or Principal Interest Maturity Amount Short-Term Investments (6.6%) Rate (+) Date Value $2,170,000 Federal Home Loan Bank 1.750% 5/1/2008 $2,170,000 300,000 Federal National Mortgage Association  2.290 5/16/2008 299,714 4,538,383 Thrivent Money Market Fund 2.700 N/A 4,538,383 Total Short-Term Investments (at amortized cost) Total Investments (cost $102,171,289) 99.3% Other Assets and Liabilities, Net 0.7% Total Net Assets 100.0% The accompanying Notes to Financial Statements are an integral part of this schedule. 114 Partner Worldwide Allocation Fund Schedule of Investments as of April 30, 2008 (unaudited) Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) E-Mini MSCI EAFE Index Futures 22 June 2008 $2,277,080 $2,354,990 $77,910 Total Futures # Non-income producing security. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  Denotes variable rate obligations for which the current yield and next scheduled reset date are shown.  At April 30, 2008, $199,809 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $4,377,793 of investments were earmarked as collateral to cover open financial futures contracts. ^ Security is fair valued as discussed in item 2(A) of the Notes to Financial Statements. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. GDR  Global Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. ETF  Exchange Traded Fund. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $4,769,814 Gross unrealized depreciation (2,294,640) Net unrealized appreciation (depreciation) $2,475,174 Cost for federal income tax purposes $102,171,289 The accompanying Notes to Financial Statements are an integral part of this schedule. 115 Partner International Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.0%) Value ^ Shares Common Stock (96.0%) Value ^ Australia (3.9%) 13,400 Petrobank Energy & Resources, Ltd. # $646,649 52,733 Babcock & Brown, Ltd. * $726,859 21,500 Potash Corporation of Saskatchewan 3,957,785 151,371 BHP Billiton, Ltd. 6,101,912 30,100 Power Corporation 1,055,637 161,091 Centennial Coal Company, Ltd. * 690,477 33,100 Research In Motion, Ltd. # 4,029,122 65,855 CSL, Ltd. 2,465,017 28,900 Shoppers Drug Mart Corporation 1,526,354 8,788 Incitec Pivot, Ltd. 1,336,783 27,083 Viterra, Inc. # 370,304 58,516 JB Hi-Fi, Ltd. 500,497 Total Canada 31,308 Leighton Holdings, Ltd. * 1,384,721 200,791 Mount Gibson Iron, Ltd. # 553,951 Denmark (0.8%) 158,115 OneSteel, Ltd. 955,642 43,544 Novo Nordisk AS 2,979,169 27,568 Rio Tinto, Ltd. 3,557,393 21,550 Vestas Wind Systems # 2,336,491 183,485 Seek, Ltd. 863,967 Total Denmark 96,800 Westpac Banking Corporation 2,229,405 101,657 Woolworths, Ltd. 2,744,825 Finland (1.2%) 40,552 WorleyParsons, Ltd. 1,482,836 182,883 Nokia Oyj 5,498,484 Total Australia 20,014 Nokian Renkaat Oyj 840,019 20,069 Wartsila Corporation 1,366,829 Austria (0.2%) Total Finland 14,427 OMV AG 1,083,665 Total Austria France (6.4%) 17,901 Air Liquide 2,684,317 Belgium (0.7%) 11,319 Alstom 2,601,122 12,807 Belgacom SA 588,084 194,300 Axa SA * 7,179,270 5,842 Group Bruxelles Lambert SA 739,288 27,700 Cap Gemini SA * 1,663,778 22,599 InBev NV 1,852,444 23,175 Gaz de France 1,520,007 11,572 KBC Groep NV 1,557,719 16,008 Ingenico 538,080 Total Belgium 11,061 Ipsen SA 675,975 54,000 Schneider Electric SA * 6,571,405 Bermuda (0.1%) 33,617 Suez Lyonnaise des Eaux 2,368,828 405,000 GOME Electrical Appliances 20,608 Teleperformance 845,182 Holdings, Ltd. 920,241 11,099 UBISOFT Entertainment SA # 1,108,586 Total Bermuda 6,033 Unibail-Rodamco 1,549,496 34,444 Vinci SA 2,526,906 Brazil (1.0%) 243,997 Vivendi Universal SA # 9,837,796 151,400 Empresa Brasileira de Aeronautica Total France SA ADR * 6,310,352 Total Brazil Germany (8.5%) 128,600 Adidas AG * 8,159,473 Canada (4.3%) 28,035 BASF SE 3,985,869 17,700 Addax Petroleum Corporation 788,776 42,579 Bayer AG 3,605,538 21,500 Agrium, Inc. 1,690,582 86,500 Celesio AG # 3,701,076 68,500 Barrick Gold Corporation 2,632,941 15,559 Deutsche Boerse AG 2,262,807 21,600 Canadian Oil Sands Trust 970,080 217,500 Deutsche Post AG-REG 6,752,315 69,778 CGI Group, Inc. # 812,726 33,131 E.ON AG 6,720,787 48,500 EnCana Corporation 3,912,844 24,200 Fresenius Medical Care AG & Company 1,277,268 16,000 First Quantum Minerals, Ltd. 1,404,905 39,784 GEA Group AG 1,458,086 10,900 Fording Canadian Coal Trust 671,685 4,392 K+S AG 1,813,225 31,700 Husky Energy, Inc. 1,431,552 14,747 Linde AG 2,149,684 36,300 Imperial Oil, Ltd. 2,141,740 14,017 MAN AG 1,945,360 The accompanying Notes to Financial Statements are an integral part of this schedule. 116 Partner International Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.0%) Value ^ Shares Common Stock (96.0%) Value ^ Germany  continued 41,200 Hosiden Corporation $836,306 9,909 RWE AG $1,139,577 127 INPEX Holdings, Inc. 1,425,382 18,434 SGL Carbon AG # 1,245,020 167,000 ITOCHU Corporation 1,749,075 78,952 Siemens AG 9,238,284 368 Japan Tobacco, Inc. 1,789,440 Total Germany 32,800 JSR Corporation 740,771 266 KDDI Corporation 1,708,772 Greece (0.9%) 33,000 Kirin Holdings Company, Ltd. 590,392 63,232 Alpha Bank AE 2,159,594 77,700 Komatsu, Ltd. 2,364,714 44,843 Coca-Cola Hellenic Bottling 19,300 Kyocera Corporation * 1,782,558 Company SA 2,004,070 71,000 Kyowa Hakko Kogyo Company, Ltd. 643,112 34,261 National Bank of Greece SA 1,884,596 40,900 Makita Corporation 1,407,638 Total Greece 228,000 Marubeni Corporation 1,814,674 119,000 Matsushita Electric Industrial Hong Kong (0.5%) Company, Ltd. 2,777,541 305,000 BOC Hong Kong (Holdings), Ltd. 787,101 48,600 Mitsubishi Corporation 1,564,498 192,000 Kerry Properties, Ltd. 1,299,927 92,000 Mitsubishi Estate Company, Ltd. 2,675,534 58,800 Swire Pacific, Ltd. 688,142 703,300 Mitsubishi UFJ Financial Group, Inc. 7,749,649 111 Vtech Holdings, Ltd. 608 48,000 Mitsui & Company, Ltd. 1,127,327 118,000 Wharf Holdings, Ltd. 596,744 166,000 Mitsui Osk Lines, Ltd. 2,291,952 Total Hong Kong 124,955 Mitsui Sumitomo Insurance Group Holdings, Inc. # 4,974,888 22,400 Mitsumi Electric Company, Ltd. 748,784 Ireland (0.1%) 54,000 Nikon Corporation 1,560,329 17,483 Paddy Power plc 610,843 6,300 Nintendo Company, Ltd. 3,482,470 Total Ireland 81,000 Nippon Electric Glass Company, Ltd. 1,259,932 133,000 Nippon Yusen Kabushiki Kaisha 1,296,506 Italy (4.8%) 25,800 Nitto Denko Corporation 1,068,581 312,966 A2A SPA 1,150,262 261 NTT Data Corporation 1,075,058 18,639 Assicurazioni Generali SPA 823,972 9,800 Sankyo Company, Ltd. 590,272 128,883 Enel SPA 1,398,453 127,000 Sharp Corporation 2,139,227 221,100 Eni SPA 8,510,209 295,074 Sojitz Corporation 1,136,617 82,826 Fiat SPA 1,841,262 562,900 Sumitomo Corporation 7,578,491 264,100 Finmeccanica SPA 9,160,938 72,000 Sumitomo Metal Mining Company, Ltd. 1,309,198 187,737 Terna-Rete Elettrica Nationale SPA 828,077 908,100 Sumitomo Trust and Banking 995,100 Unicredit SPA 7,499,921 Company, Ltd. * 8,164,710 Total Italy 36,000 Taisho Pharmaceutical Company, Ltd. 687,929 81,200 Takeda Pharmaceutical Company, Ltd. 4,293,126 Japan (17.2%) 30,900 Tokai Rika Company, Ltd. 756,858 29,300 Aisin Seiki Company, Ltd. 1,027,035 21,700 Toyoda Gosei Company, Ltd. 793,067 26,000 Astellas Pharmaceutical, Inc. 1,070,275 20,500 Toyota Boshoku Corporation 586,314 337,100 Bridgestone Corporation 6,204,223 129,300 Toyota Motor Corporation 6,589,366 14,200 Canon, Inc. 713,942 2,807 Yahoo Japan Corporation 1,245,052 212 Central Japan Railway Company 2,081,088 Total Japan 97,000 Chiba Bank, Ltd. 766,632 294 CyberAgent, Inc. 344,934 Netherlands (2.8%) 56,000 Daihatsu Motor Company, Ltd. 669,853 54,171 Arcelor Mittal 4,750,765 154,700 Daiichi Sankyo Company, Ltd. 4,262,634 13,986 Furgo NV 1,243,061 41,900 Daikin Industries, Ltd. 2,096,837 18,105 Gemalto NV # 581,291 144,800 Daito Trust Construction 206,200 ING Groep NV * 7,811,290 Company, Ltd. 6,742,512 35,574 Koninklijke (Royal) KPN NV 649,487 The accompanying Notes to Financial Statements are an integral part of this schedule. 117 Partner International Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.0%) Value ^ Shares Common Stock (96.0%) Value ^ Netherlands  continued 220,246 Novartis AG $11,100,998 12,738 Koninklijke Boskalis Westminster NV $757,141 21,264 Roche Holding AG 3,518,515 12,583 Koninklijke DSM NV 675,397 13,444 Sonova Holding AG 1,128,276 52,129 Unilever NV 1,740,290 95,500 Swiss Reinsurance Company * 7,896,095 Total Netherlands 20,308 Temenos Group AG #* 569,580 4,202 Zurich Financial Services AG 1,273,438 Norway (3.4%) Total Switzerland 85,500 DnB NOR ASA #* 1,269,256 479,600 Norsk Hydro ASA 7,051,602 Taiwan (1.2%) 277,349 Statoil ASA 9,977,823 670,536 Taiwan Semiconductor Manufacturing 101,400 Telenor ASA # 2,032,194 Company, Ltd. ADR * 7,536,825 21,200 Yara International ASA 1,536,991 Total Taiwan Total Norway United Kingdom (19.9%) Singapore (1.9%) 83,540 Aggreko plc 973,426 307,000 Capitaland, Ltd. 1,547,202 76,690 Anglo American plc 4,957,721 1,257,000 Golden Agri-Resources, Ltd. 791,499 139,075 AstraZeneca plc 5,834,872 1,984,990 Singapore Telecommunications, Ltd. 5,668,368 49,731 Autonomy Corporation plc # 839,019 281,700 United Overseas Bank, Ltd. 4,233,726 26,165 Aveva Group plc 630,130 Total Singapore 261,744 BAE Systems plc 2,413,104 183,642 BG Group plc 4,482,157 South Korea (1.6%) 89,663 BHP Billiton plc 3,199,823 12,150 LG Electronics, Inc. 1,887,688 98,809 British American Tobacco plc 3,706,821 11,631 Samsung Electronics Company, Ltd. 8,245,308 670,800 British Sky Broadcasting Group plc 7,230,208 Total South Korea 15,854 Chemring Group plc 773,861 262,523 Cobham plc 1,143,429 Spain (4.4%) 197,890 Compass Group plc 1,334,115 217,700 Banco Bilbao Vizcaya Argentaria SA * 4,993,196 177,262 GAME GROUP plc 963,045 37,198 Grifols SA 1,035,102 434,876 GlaxoSmithKline plc 9,620,713 331,600 Iberdrola SA 4,832,122 268,633 Group 4 Securicor plc 1,212,240 613,188 Telefonica SA 17,620,729 197,670 HMV Group plc 523,989 Total Spain 89,680 ICAP plc 1,035,377 54,511 Imperial Tobacco Group plc 2,610,686 215,740 International Power plc 1,871,734 Sweden (1.2%) 35,684 Intertek Group plc 685,425 27,700 Alfa Laval AB 1,806,124 94,781 John Wood Group plc 805,007 38,750 Hennes & Mauritz AB 2,283,016 2,245,100 Kingfisher plc 5,866,992 20,700 NCC AB 395,134 41,998 Laird Group plc 414,226 1,298,200 Telefonaktiebolaget LM Ericsson 3,279,229 653,500 Lloyds TSB Group plc 5,573,397 Total Sweden 176,086 Man Group plc 2,015,062 35,734 National Express Group plc 653,259 Switzerland (9.0%) 447,400 Pearson plc 5,816,734 142,446 ABB, Ltd. 4,346,583 59,622 Petrofac, Ltd. 694,764 28,300 Adecco SA 1,684,426 199,573 Prudential plc 2,711,002 6,350 Givaudan SA * 6,411,648 51,786 Reckitt Benckiser Group plc 3,009,447 23,330 Logitech International SA # 713,724 32,047 Rio Tinto plc 3,736,123 8,647 Lonza Group AG 1,171,244 29,370 Rotork plc 622,604 39,862 Nestle SA 19,024,348 410,900 Royal Bank of Scotland Group plc 2,781,276 The accompanying Notes to Financial Statements are an integral part of this schedule. 118 Partner International Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.0%) Value ^ Shares Common Stock (96.0%) Value ^ United Kingdom  continued 354,791 William Morrison Supermarkets plc $2,008,107 93,961 Shire plc $1,726,237 515,900 WPP Group plc 6,288,358 211,500 Stagecoach Group plc 1,071,042 37,846 Xstrata plc 2,946,675 91,545 Standard Chartered plc 3,234,821 Total United Kingdom 184,736 Tesco plc 1,564,728 151,508 Thomas Cook Group plc 775,044 Total Common Stock 313,660 Unilever plc 10,527,849 (cost $549,616,482) 2,692,387 Vodafone Group plc 8,520,985 Interest Maturity Shares Collateral Held for Securities Loaned (9.9%) Rate (+) Date Value 64,203,835 Thrivent Financial Securities Lending Trust 2.740% N/A $64,203,835 Total Collateral Held for Securities Loaned (cost $64,203,835) Shares or Principal Interest Maturity Amount Short-Term Investments (3.1%) Rate (+) Date Value $5,000,000 Three Pillars, Inc. 2.450% 5/1/2008 $5,000,000 15,435,478 Thrivent Money Market Fund 2.700 N/A 15,435,478 Total Short-Term Investments (at amortized cost) Total Investments (cost $634,255,795) 109.0% Other Assets and Liabilities, Net (9.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ^ Security is fair valued as discussed in item 2(A) of the Notes to Financial Statements. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $97,870,676 Gross unrealized depreciation (22,574,130) Net unrealized appreciation (depreciation) $75,296,546 Cost for federal income tax purposes $634,255,795 The accompanying Notes to Financial Statements are an integral part of this schedule. 119 Large Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Consumer Discretionary (9.7%) 59,800 Valero Energy Corporation $2,921,230 38,200 Aeropostale, Inc. # $1,214,378 61,950 Weatherford International, Ltd. # 4,997,506 52,450 Amazon.com, Inc. #~ 4,124,144 21,600 XTO Energy, Inc. 1,336,176 79,400 Burger King Holdings, Inc. 2,215,260 Total Energy 73,200 Coach, Inc. # 2,603,724 97,750 Comcast Corporation 2,008,762 Financials (9.0%) 114,650 International Game Technology * 3,982,941 64,400 American Express Company 3,092,488 38,300 J.C. Penney Company, Inc. (Holding 175,950 Charles Schwab Corporation * 3,800,520 Company) 1,627,750 137,400 Citigroup, Inc. 3,472,098 30,450 Las Vegas Sands Corporation #*~ 2,320,899 26,000 Credit Suisse Group 1,387,100 53,650 Liberty Global, Inc. * 1,898,674 18,200 Franklin Resources, Inc. 1,731,730 102,200 Lowes Companies, Inc. 2,574,418 44,950 Goldman Sachs Group, Inc. 8,602,082 61,250 Marriott International, Inc. 2,100,875 20,700 IntercontinentalExchange, Inc. # 3,211,605 90,700 McDonalds Corporation 5,403,906 107,750 J.P. Morgan Chase & Company 5,134,288 56,600 NIKE, Inc. 3,780,880 61,700 Janus Capital Group, Inc. * 1,731,302 80,650 Royal Caribbean Cruises, Ltd. * 2,572,735 68,850 Morgan Stanley 3,346,110 59,800 Staples, Inc. 1,297,660 87,500 New York Community Bancorp, Inc. * 1,633,625 54,500 Target Corporation 2,895,585 23,000 Northern Trust Corporation 1,704,530 19,250 Toyota Motor Corporation ADR 1,953,875 39,500 Nymex Holdings, Inc. 3,657,700 35,400 Viacom, Inc. # 1,360,776 20,800 NYSE Euronext 1,374,880 45,400 WMS Industries, Inc. # 1,643,026 34,200 State Street Corporation 2,467,188 22,800 Wynn Resorts, Ltd. * 2,401,752 49,550 T. Rowe Price Group, Inc. * 2,901,648 73,500 Yum! Brands, Inc. 2,989,980 Total Financials Total Consumer Discretionary Health Care (15.5%) Consumer Staples (6.8%) 109,650 Abbott Laboratories 5,784,038 9,100 Bunge, Ltd. *~ 1,038,219 73,100 Aetna, Inc. 3,187,160 135,800 Coca-Cola Company 7,994,546 24,600 Alcon, Inc. * 3,886,800 73,150 Colgate-Palmolive Company 5,171,705 63,750 Allergan, Inc. 3,593,588 62,750 Costco Wholesale Corporation * 4,470,938 112,250 Baxter International, Inc. 6,995,420 179,300 CVS/Caremark Corporation 7,238,341 87,700 Bristol-Myers Squibb Company 1,926,769 22,350 Energizer Holdings, Inc. #~ 1,766,991 65,750 Celgene Corporation #* 4,085,705 33,800 Molson Coors Brewing Company * 1,853,592 56,550 Express Scripts, Inc. #* 3,959,631 71,500 Philip Morris International, Inc. # 3,648,645 71,550 Genentech, Inc. #* 4,879,710 69,800 Wal-Mart Stores, Inc. 4,047,004 34,155 Genzyme Corporation # 2,402,804 Total Consumer Staples 224,050 Gilead Sciences, Inc. # 11,596,828 123,600 Hologic, Inc. #* 3,607,884 Energy (8.8%) 6,100 Intuitive Surgical, Inc. # 1,764,486 18,800 Baker Hughes, Inc. 1,520,544 102,050 Merck & Company, Inc. 3,881,982 68,550 Cameron International Corporation # 3,374,716 90,800 Schering-Plough Corporation 1,671,628 28,100 Devon Energy Corporation 3,186,540 74,200 St. Jude Medical, Inc. # 3,248,476 78,000 Halliburton Company 3,580,980 55,150 Stryker Corporation 3,575,374 19,900 Holly Corporation 825,452 108,350 Teva Pharmaceutical Industries, 55,850 Occidental Petroleum Corporation 4,647,278 Ltd. ADR * 5,068,613 41,750 Petroleo Brasileiro SA ADR 5,069,285 130,194 Thermo Electron Corporation #* 7,534,327 82,150 Schlumberger, Ltd. 8,260,182 51,950 WellPoint, Inc. # 2,584,512 39,628 Transocean, Inc. # 5,843,545 Total Health Care 33,950 Ultra Petroleum Corporation # 2,820,226 The accompanying Notes to Financial Statements are an integral part of this schedule. 120 Large Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (97.1%) Value Shares Common Stock (97.1%) Value Industrials (10.4%) 51,350 Intersil Corporation $1,372,072 22,000 AGCO Corporation # $1,322,860 293,600 Marvell Technology Group, Ltd. # 3,802,120 45,500 BE Aerospace, Inc. # 1,836,380 8,200 MasterCard, Inc. * 2,280,912 20,900 Cummins, Inc. 1,309,385 28,450 MEMC Electronic Materials, Inc. 1,791,496 46,850 Danaher Corporation * 3,655,237 538,800 Microsoft Corporation 15,366,576 74,750 Deere & Company 6,284,232 56,550 Nice Systems, Ltd. ADR 1,800,552 88,100 Emerson Electric Company 4,604,106 99,750 Nokia Oyj ADR * 2,999,482 11,600 FedEx Corporation 1,112,092 118,875 NVIDIA Corporation # 2,442,881 19,250 Fluor Corporation 2,942,748 237,795 Oracle Corporation # 4,958,026 49,650 Foster Wheeler, Ltd. # 3,162,208 53,300 PMC-Sierra, Inc. 414,141 32,600 General Dynamics Corporation 2,947,692 146,350 QUALCOMM, Inc. 6,320,856 75,600 Honeywell International, Inc. 4,490,640 79,100 Research in Motion, Ltd. # 9,620,933 19,300 McDermott International, Inc. # 1,034,094 1 Sun Microsystems, Inc. # 8 28,100 Norfolk Southern Corporation 1,674,198 83,950 Yahoo!, Inc. # 2,301,070 168,750 Northwest Airlines Corporation # 1,630,125 Total Information Technology 33,400 Oshkosh Truck Corporation * 1,356,040 46,800 Precision Castparts Corporation 5,501,808 Materials (5.9%) 52,600 Raytheon Company 3,364,822 41,700 Air Products and Chemicals, Inc. 4,104,531 48,150 UAL Corporation * 717,435 33,900 E.I. du Pont de Nemours and Company 1,658,049 22,900 Union Pacific Corporation 3,324,851 50,600 Freeport-McMoRan 68,800 United Technologies Corporation 4,985,936 Copper & Gold, Inc. * 5,755,750 Total Industrials 104,400 Monsanto Company 11,903,688 12,400 Mosaic Company # 1,519,124 Information Technology (27.8%) 32,750 Potash Corporation of 67,550 Accenture, Ltd. 2,536,502 Saskatchewan, Inc. ~ 6,024,362 140,250 Adobe Systems, Inc. #* 5,229,922 9,100 United States Steel Corporation 1,400,945 19,750 Akamai Technologies, Inc. # 706,458 Total Materials 101,450 Apple Computer, Inc. # 17,647,229 54,200 Applied Materials, Inc. 1,011,372 Telecommunications Services (3.2%) 216,118 Arris Group, Inc. #* 1,750,556 97,000 America Movil SA de CV ADR 5,622,120 114,225 Broadcom Corporation # 2,965,281 85,700 AT&T, Inc. 3,317,447 571,050 Cisco Systems, Inc. # 14,641,722 62,550 Crown Castle International 175,000 Corning, Inc. 4,674,250 Corporation # 2,430,068 100,600 Dell, Inc. # 1,874,178 30,050 Mobile Telesystems ADR 2,331,279 31,920 Electronic Arts, Inc. # 1,642,922 68,500 NII Holdings, Inc. # 3,133,190 278,830 EMC Corporation # 4,293,982 21,600 Tim Participacoes SA ADR * 725,328 102,850 F5 Networks, Inc. # 2,327,496 Total Telecommunications 16,200 Foundry Networks, Inc. 206,226 Services 30,600 Google, Inc. # 17,573,274 166,100 Hewlett-Packard Company 7,698,735 Total Common Stock 328,100 Intel Corporation 7,303,506 (cost $511,511,946) 25,100 International Business Machines Corporation 3,029,570 The accompanying Notes to Financial Statements are an integral part of this schedule. 121 Large Cap Growth Fund Schedule of Investments as of April 30, 2008 (unaudited) Interest Maturity Shares Collateral Held for Securities Loaned (13.3%) Rate (+) Date Value 72,735,457 Thrivent Financial Securities Lending Trust 2.740% N/A $72,735,457 Total Collateral Held for Securities Loaned (cost $72,735,457) Interest Maturity Shares Short-Term Investments (3.3%) Rate (+) Date Value 18,220,103 Thrivent Money Market Fund 2.700% N/A $18,220,103 Total Short-Term Investments (at amortized cost) Total Investments (cost $602,467,506) 113.7% Other Assets and Liabilities, Net (13.7%) Total Net Assets 100.0% Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Amazon.com, Inc. 146 $90.00 May 2008 ($2,190) $5,362 Bunge, Ltd. 15 125.00 May 2008 (2,475) 4,134 Bunge, Ltd. 18 130.00 May 2008 (1,260) 4,146 Energizer Holdings, Inc. 39 90.00 May 2008 (585) 5,343 Las Vegas Sands Corporation 42 80.00 May 2008 (8,610) (206) Potash Corporation of Saskatchewan, Inc. 23 200.00 May 2008 (8,510) 14,492 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $46,418,401 Gross unrealized depreciation (25,093,001) Net unrealized appreciation (depreciation) $21,325,400 Cost for federal income tax purposes $602,467,506 The accompanying Notes to Financial Statements are an integral part of this schedule. 122 Large Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Consumer Discretionary (8.1%) 332,203 Bank of New York Mellon Corporation $14,460,797 56,700 BorgWarner, Inc. $2,786,805 58,800 Capital One Financial Corporation * 3,116,400 73,400 Carnival Corporation * 2,948,478 85,400 Chubb Corporation 4,523,638 115,150 Comcast Corporation 2,366,332 369,632 Citigroup, Inc. 9,340,601 331,400 Gap, Inc. 6,170,668 17,000 Everest Re Group, Ltd. 1,535,950 108,500 General Motors Corporation * 2,517,200 86,740 Federal Home Loan Mortgage 75,000 McDonalds Corporation 4,468,500 Corporation 2,160,693 288,400 News Corporation 5,162,360 56,200 Federal National Mortgage Association 1,590,460 33,500 NIKE, Inc. * 2,237,800 20,800 Goldman Sachs Group, Inc. 3,980,496 70,700 Omnicom Group, Inc. * 3,375,218 21,380 Hartford Financial Services Group, Inc. 1,523,753 289,000 Pacific Sunwear of California, Inc. # 3,875,490 432,000 Hudson City Bancorp, Inc. * 8,264,160 222,500 Time Warner, Inc. 3,304,125 38,900 iShares Nasdaq Biotechnology 119,500 TJX Companies, Inc. 3,850,290 Index Fund * 3,019,418 62,900 Viacom, Inc. # 2,417,876 422,800 J.P. Morgan Chase & Company 20,146,420 127,000 Walt Disney Company 4,118,610 31,900 Lehman Brothers Holdings, Inc. * 1,411,256 36,200 Whirlpool Corporation * 2,634,636 163,000 Marshall & Ilsley Corporation 4,071,740 Total Consumer Discretionary 56,200 Merrill Lynch & Company, Inc. 2,800,446 95,400 Morgan Stanley 4,636,440 Consumer Staples (9.6%) 130,100 Principal Financial Group, Inc. * 6,981,166 176,300 Altria Group, Inc. 3,526,000 76,500 Raymond James Financial, Inc. * 2,200,905 203,900 ConAgra Foods, Inc. * 4,803,884 349,500 Synovus Financial Corporation * 4,138,080 84,100 Costco Wholesale Corporation * 5,992,125 138,500 Travelers Companies, Inc. 6,980,400 39,800 Diageo plc ADR 3,259,620 114,900 U.S. Bancorp * 3,893,961 212,600 General Mills, Inc. 12,841,040 139,714 Wachovia Corporation 4,072,663 69,710 Kimberly-Clark Corporation 4,460,743 295,200 Washington Federal, Inc. * 7,028,712 206,900 Kraft Foods, Inc. 6,544,247 87,762 Washington Mutual, Inc. * 1,078,595 176,300 Philip Morris International, Inc. # 8,996,589 212,500 Wells Fargo & Company 6,321,875 115,000 Unilever NV 3,857,100 Total Financials 125,100 Wal-Mart Stores, Inc. 7,253,298 Total Consumer Staples Health Care (8.8%) 162,900 Abbott Laboratories 8,592,975 Energy (13.8%) 40,200 Aetna, Inc. 1,752,720 52,950 Apache Corporation 7,131,306 85,400 Baxter International, Inc. 5,322,128 117,014 Chevron Corporation 11,250,896 65,300 Eli Lilly and Company 3,143,542 110,812 ConocoPhillips 9,546,454 68,160 Johnson & Johnson 4,572,854 61,300 Devon Energy Corporation 6,951,420 104,100 McKesson Corporation 5,425,692 146,500 Exxon Mobil Corporation 13,634,755 74,800 Merck & Company, Inc. 2,845,392 88,200 Halliburton Company 4,049,262 592,300 Pfizer, Inc. 11,911,153 87,400 Nabors Industries, Ltd. # 3,280,996 189,600 Sanofi-Aventis ADR * 7,314,768 120,600 Occidental Petroleum Corporation 10,035,126 41,600 WellPoint, Inc. # 2,069,600 41,900 Royal Dutch Shell plc ADR * 3,364,989 76,100 Wyeth 3,384,167 35,900 Schlumberger, Ltd. 3,609,745 Total Health Care 99,600 Sunoco, Inc. * 4,622,436 132,600 Total SA ADR 11,138,400 Industrials (10.5%) Total Energy 200,700 AMR Corporation * 1,760,139 38,700 Caterpillar, Inc. 3,168,756 Financials (22.6%) 89,300 CSX Corporation 5,621,435 36,600 ACE, Ltd. 2,206,614 99,600 Emerson Electric Company 5,205,096 63,100 Ameriprise Financial, Inc. 2,996,619 33,100 FedEx Corporation 3,173,297 291,480 Bank of America Corporation 10,942,159 20,800 General Dynamics Corporation 1,880,736 The accompanying Notes to Financial Statements are an integral part of this schedule. 123 Large Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (98.7%) Value Shares Common Stock (98.7%) Value Industrials  continued Materials (4.9%) 307,700 General Electric Company $10,061,790 112,050 Alcoa, Inc. $3,897,099 113,700 Honeywell International, Inc. 6,753,780 41,900 Broken Hill Proprietary, Ltd. * 3,379,654 87,900 Lockheed Martin Corporation 9,320,916 62,200 Dow Chemical Company * 2,497,330 24,200 Northrop Grumman Corporation 1,780,394 141,000 E.I. du Pont de Nemours and Company 6,896,310 180,950 Republic Services, Inc. 5,752,400 70,640 International Paper Company 1,848,649 125,550 Tyco International, Ltd. 5,874,484 228,100 MeadWestvaco Corporation 5,999,030 93,700 United Technologies Corporation 6,790,439 55,300 Praxair, Inc. 5,049,443 Total Industrials 32,300 Rohm and Haas Company * 1,726,435 Total Materials Information Technology (12.0%) 130,100 Accenture, Ltd. 4,885,255 Telecommunications Services (5.6%) 93,900 Amdocs, Ltd. # 2,946,582 519,998 AT&T, Inc. 20,129,122 73,420 Applied Materials, Inc. 1,370,017 176,800 Time Warner Telecom, Inc. #* 3,465,280 160,900 Automatic Data Processing, Inc. 7,111,780 323,164 Verizon Communications, Inc. * 12,435,351 80,700 Cisco Systems, Inc. # 2,069,148 Total Telecommunications 77,900 F5 Networks, Inc. # 1,762,877 Services 77,100 Hewitt Associates, Inc. # 3,161,100 172,200 Hewlett-Packard Company 7,981,470 Utilities (2.8%) 454,700 Intel Corporation 10,121,622 48,600 Entergy Corporation 5,582,196 138,150 International Business Machines 65,900 Exelon Corporation 5,633,132 Corporation 16,674,705 86,800 FirstEnergy Corporation 6,565,552 204,400 Microsoft Corporation 5,829,488 Total Utilities 85,250 Nokia Oyj ADR * 2,563,468 114,100 Oracle Corporation # 2,378,985 Total Common Stock 35,600 Plexus Corporation # 857,604 (cost $567,125,943) 113,349 Sybase, Inc. # 3,334,728 103,700 Texas Instruments, Inc. 3,023,892 26,550 Tyco Electronics, Ltd. 993,236 Total Information Technology Interest Maturity Shares Collateral Held for Securities Loaned (14.5%) Rate (+) Date Value 92,927,318 Thrivent Financial Securities Lending Trust 2.740% N/A $92,927,318 Total Collateral Held for Securities Loaned (cost $92,927,318) The accompanying Notes to Financial Statements are an integral part of this schedule. 124 Large Cap Value Fund Schedule of Investments as of April 30, 2008 (unaudited) Interest Maturity Shares Short-Term Investments (0.8%) Rate (+) Date Value 5,139,661 Thrivent Money Market Fund 2.700% N/A $5,139,661 Total Short-Term Investments (at amortized cost) Total Investments (cost $665,192,922) 114.0% Other Assets and Liabilities, Net (14.0%) Total Net Assets 100.0% # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing U.S. depository bank. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $106,361,523 Gross unrealized depreciation (40,029,037) Net unrealized appreciation (depreciation) $66,332,486 Cost for federal income tax purposes $665,192,922 The accompanying Notes to Financial Statements are an integral part of this schedule. 125 Large Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Consumer Discretionary (6.7%) 843,844 Exxon Mobil Corporation $78,536,561 142,900 Carnival Corporation * $5,740,293 171,900 Halliburton Company 7,891,929 227,751 Comcast Corporation 4,680,283 176,200 Nabors Industries, Ltd. # 6,614,548 654,700 Gap, Inc. * 12,190,514 394,579 Occidental Petroleum Corporation 32,832,919 325,700 General Motors Corporation * 7,556,240 134,800 Petroleo Brasileiro SA ADR 16,367,416 398,700 Home Depot, Inc. 11,482,560 82,700 Royal Dutch Shell plc ADR * 6,641,637 357,950 International Game Technology * 12,435,183 263,391 Schlumberger, Ltd. 26,483,965 67,150 Las Vegas Sands Corporation #*~ 5,118,173 200,400 Sunoco, Inc. * 9,300,564 432,500 McDonalds Corporation 25,768,350 549,092 Total SA ADR * 46,123,728 902,200 News Corporation 16,149,380 121,643 Transocean, Inc. #* 17,937,477 194,400 NIKE, Inc. 12,985,920 269,200 Valero Energy Corporation 13,150,420 98,667 Nordstrom, Inc. * 3,478,998 193,950 Weatherford International, Ltd. # 15,645,946 139,300 Omnicom Group, Inc. * 6,650,182 Total Energy 565,000 Pacific Sunwear of California, Inc. # 7,576,650 141,600 Pulte Homes, Inc. 1,846,464 Financials (16.7%) 233,100 Royal Caribbean Cruises, Ltd. * 7,435,890 25,000 Allstate Corporation 1,259,000 131,100 Staples, Inc. 2,844,870 85,854 American Express Company 4,122,709 320,989 Time Warner, Inc. 4,766,687 224,934 American International Group, Inc. 10,391,951 359,542 TJX Companies, Inc. 11,584,443 265,470 Ameriprise Financial, Inc. 12,607,170 279,700 Viacom, Inc. # 10,751,668 994,701 Bank of America Corporation 37,341,076 71,100 Whirlpool Corporation * 5,174,658 932,134 Bank of New York Mellon Corporation 40,575,793 48,600 Wynn Resorts, Ltd. 5,119,524 115,000 Capital One Financial Corporation * 6,095,000 304,600 Yum! Brands, Inc. 12,391,128 272,910 Chubb Corporation 14,456,043 Total Consumer Discretionary 829,377 Citigroup, Inc. 20,958,357 228,104 Federal National Mortgage Association 6,455,343 Consumer Staples (8.6%) 422,400 Fifth Third Bancorp * 9,052,032 808,239 Altria Group, Inc. 16,164,780 130,621 Goldman Sachs Group, Inc. 24,996,941 40,000 Anheuser-Busch Companies, Inc. 1,968,000 878,300 Hudson City Bancorp, Inc. * 16,801,879 22,900 Bunge, Ltd. *~ 2,612,661 67,950 IntercontinentalExchange, Inc. # 10,542,442 333,600 Coca-Cola Company 19,639,032 76,300 iShares Nasdaq Biotechnology Index 239,650 Colgate-Palmolive Company 16,943,255 Fund * 5,922,406 873,253 ConAgra Foods, Inc. 20,573,841 1,387,204 J.P. Morgan Chase & Company 66,100,272 448,300 Costco Wholesale Corporation * 31,941,375 161,283 Loews Corporation 6,791,627 78,300 Diageo plc ADR 6,412,770 410,700 Marshall & Ilsley Corporation 10,259,286 382,102 General Mills, Inc. 23,078,961 113,108 Merrill Lynch & Company, Inc. 5,636,172 513,104 Kraft Foods, Inc. 16,229,480 297,420 MetLife, Inc. * 18,098,007 103,900 Molson Coors Brewing Company 5,697,876 508,600 Morgan Stanley 24,717,960 619,877 Philip Morris International, Inc. # 31,632,323 562,900 National City Corporation * 3,546,270 328,900 Procter & Gamble Company 22,052,745 105,650 Nymex Holdings, Inc. * 9,783,190 136,300 Sara Lee Corporation 1,977,713 311,373 Principal Financial Group, Inc. * 16,708,275 348,600 Unilever NV ADR 11,692,044 133,481 Prudential Financial, Inc. * 10,105,847 333,200 Wal-Mart Stores, Inc. 19,318,936 151,200 Raymond James Financial, Inc. * 4,350,024 Total Consumer Staples 869,300 Synovus Financial Corporation * 10,292,512 166,750 T. Rowe Price Group, Inc. * 9,764,880 Energy (13.0%) 426,961 Travelers Companies, Inc. 21,518,834 160,116 Apache Corporation 21,564,423 460,201 Wachovia Corporation 13,414,859 119,162 Chevron Corporation 11,457,426 576,800 Washington Federal, Inc. * 13,733,608 444,671 ConocoPhillips * 38,308,407 587,655 Wells Fargo & Company * 17,482,736 227,750 Devon Energy Corporation * 25,826,850 Total Financials The accompanying Notes to Schedule of Investments are an integral part of this schedule. 126 Large Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Health Care (12.7%) 236,678 Apple Computer, Inc. # $41,170,138 959,818 Abbott Laboratories $50,630,400 570,750 Arris Group, Inc. #* 4,623,075 271,850 Aetna, Inc. 11,852,660 314,400 Automatic Data Processing, Inc. 13,896,480 198,062 Allergan, Inc. 11,164,755 332,551 Broadcom Corporation # 8,633,024 448,093 Baxter International, Inc. 27,925,156 1,280,555 Cisco Systems, Inc. #* 32,833,430 130,400 Eli Lilly and Company 6,277,456 458,770 Corning, Inc. 12,253,747 298,266 Express Scripts, Inc. #* 20,884,585 303,600 Dell, Inc. # 5,656,068 1,055,136 Gilead Sciences, Inc. # 54,613,839 666,200 EMC Corporation # 10,259,480 375,700 Hologic, Inc. #* 10,966,683 483,010 F5 Networks, Inc. # 10,930,516 636,614 Johnson & Johnson 42,710,433 48,000 Foundry Networks, Inc. 611,040 420,617 McKesson Corporation * 21,922,558 70,142 Google, Inc. # 40,281,849 255,300 Merck & Company, Inc. 9,711,612 155,400 Hewitt Associates, Inc. # 6,371,400 1,162,136 Pfizer, Inc. 23,370,555 1,074,043 Hewlett-Packard Company 49,781,893 471,867 Sanofi-Aventis ADR * 18,204,629 2,015,807 Intel Corporation 44,871,864 217,600 St. Jude Medical, Inc. # 9,526,528 510,530 International Business Machines 684,474 Thermo Electron Corporation #* 39,610,510 Corporation 61,620,971 91,897 UnitedHealth Group, Inc. 2,998,599 162,400 Intersil Corporation 4,339,328 86,833 WellPoint, Inc. # 4,319,942 604,600 LSI Corporation #* 3,748,520 Total Health Care 760,500 Marvell Technology Group, Ltd. # 9,848,475 1,950,899 Microsoft Corporation 55,639,639 Industrials (10.0%) 243,600 Nokia Oyj ADR * 7,325,052 556,600 AMR Corporation * 4,881,382 293,300 NVIDIA Corporation # 6,027,315 124,252 Caterpillar, Inc. 10,173,754 590,054 Oracle Corporation # 12,302,626 362,823 CSX Corporation 22,839,708 69,800 Plexus Corporation # 1,681,482 127,706 Danaher Corporation * 9,963,622 116,350 PMC-Sierra, Inc. 904,040 226,282 Deere & Company 19,023,528 352,963 QUALCOMM, Inc. 15,244,472 287,050 Emerson Electric Company * 15,001,233 196,750 Research in Motion, Ltd. # 23,930,702 66,700 FedEx Corporation 6,394,529 237,046 Sybase, Inc. #* 6,973,893 61,500 Fluor Corporation * 9,401,505 209,000 Texas Instruments, Inc. 6,094,440 149,750 Foster Wheeler, Ltd. # 9,537,578 208,650 Yahoo!, Inc. #* 5,719,096 679,778 General Electric Company 22,228,741 Total Information Technology 639,114 Honeywell International, Inc. 37,963,372 202,329 Lockheed Martin Corporation * 21,454,967 Materials (5.7%) 145,432 Precision Castparts Corporation 17,096,986 136,793 Air Products and Chemicals, Inc. 13,464,535 183,100 Raytheon Company 11,712,907 369,722 Alcoa, Inc. 12,858,931 264,379 Republic Services, Inc. 8,404,608 84,400 Broken Hill Proprietary, Ltd. * 6,807,704 245,700 Tyco International, Ltd. 11,496,303 359,551 E.I. du Pont de Nemours and Company 17,585,639 234,216 UAL Corporation * 3,489,818 146,539 Freeport-McMoRan 96,923 Union Pacific Corporation 14,072,250 Copper & Gold, Inc. * 16,668,811 454,026 United Technologies Corporation 32,903,264 722,474 MeadWestvaco Corporation 19,001,066 Total Industrials 305,050 Monsanto Company 34,781,801 99,600 Potash Corporation of Information Technology (18.7%) Saskatchewan, Inc. ~ 18,321,420 530,900 Accenture, Ltd. 19,935,295 292,142 Praxair, Inc. 26,675,486 346,772 Adobe Systems, Inc. #* 12,931,128 Total Materials 189,700 Amdocs, Ltd. # 5,952,786 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 127 Large Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.9%) Value Shares Common Stock (96.9%) Value Telecommunications Services (3.2%) Utilities (1.6%) 308,648 America Movil SA de CV ADR $17,889,238 8,600 Consolidated Edison, Inc. $357,760 1,028,400 AT&T, Inc.  39,809,364 144,800 DTE Energy Company 5,836,888 231,100 Crown Castle International 1,099,355 Southern Company * 40,928,987 Corporation # 8,978,235 Total Utilities 261,512 NII Holdings, Inc. # 11,961,559 725,546 Time Warner Telecom, Inc. #* 14,220,702 Total Common Stock Total Telecommunications (cost $2,286,999,738) Services Interest Maturity Shares Collateral Held for Securities Loaned (16.6%) Rate (+) Date Value 479,015,830 Thrivent Financial Securities Lending Trust 2.740% N/A $479,015,830 Total Collateral Held for Securities Loaned (cost $479,015,830) Shares or Principal Interest Maturity Amount Short-Term Investments (2.7%) Rate (+) Date Value $48,640,000 BNP Paribas NA 2.430% 5/1/2008 $48,640,000 4,000,000 Federal National Mortgage Association  4.030 5/16/2008 3,993,327 25,740,576 Thrivent Money Market Fund 2.700 N/A 25,740,576 Total Short-Term Investments(at amortized cost) Total Investments (cost $2,844,389,471) 116.2% Other Assets and Liabilities, Net (16.2%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Futures 77 June 2008 $26,775,060 $26,680,500 ($94,560) Total Futures The accompanying Notes to Schedule of Investments are an integral part of this schedule. 128 Large Cap Stock Fund Schedule of Investments as of April 30, 2008 (unaudited) Number of Exercise Expiration Unrealized Call Options Written Contracts Price Date Value Gain/(Loss) Bunge, Ltd. 41 $125.00 May 2008 ($6,765) $11,299 Bunge, Ltd. 47 130.00 May 2008 (3,290) 10,826 Las Vegas Sands Corporation 106 80.00 May 2008 (21,730) (521) Potash Corporation of Saskatchewan, Inc. 78 200.00 May 2008 (28,860) 49,146 Total Call Options Written # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At April 30, 2008, $3,993,327 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $39,809,364 of investments were earmarked as collateral to cover open financial futures contracts. ~ All or a portion of the security was earmarked as collateral to cover options. Definitions: ADR  American Depository Receipts, which are certificates for shares of an underlying foreign securitys shares held by an issuing depository bank from more than one country. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $621,897,576 Gross unrealized depreciation (105,394,402) Net unrealized appreciation (depreciation) $516,503,174 Cost for federal income tax purposes $2,844,389,471 The accompanying Notes to Schedule of Investments are an integral part of this schedule. 129 Large Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (99.2%) Value Shares Common Stock (99.2%) Value Consumer Discretionary (8.5%) 600 Liz Claiborne, Inc. $10,614 600 Abercrombie & Fitch Company $44,586 9,400 Lowes Companies, Inc. 236,786 1,900 Amazon.com, Inc. #* 149,397 2,856 Macys Group, Inc 72,228 800 Apollo Group, Inc. # 40,720 2,000 Marriott International, Inc. 68,600 900 AutoNation, Inc. # 14,409 2,300 Mattel, Inc. 43,125 300 AutoZone, Inc. # 36,225 7,400 McDonalds Corporation 440,892 1,700 Bed Bath & Beyond, Inc. # 55,250 2,000 McGraw-Hill Companies, Inc. 81,980 2,175 Best Buy Company, Inc. 93,568 300 Meredith Corporation 9,723 500 Big Lots, Inc. # 13,515 900 New York Times Company * 17,550 300 Black & Decker Corporation 19,689 1,700 Newell Rubbermaid, Inc. 34,901 600 Brunswick Corporation 10,008 14,800 News Corporation 264,920 2,900 Carnival Corporation 116,493 2,400 NIKE, Inc. 160,320 4,350 CBS Corporation 100,354 1,100 Nordstrom, Inc. 38,786 700 Centex Corporation 14,574 1,700 Office Depot, Inc. # 21,556 3,200 Clear Channel Communications, Inc. 96,480 400 OfficeMax, Inc. 7,308 2,200 Coach, Inc. # 78,254 2,000 Omnicom Group, Inc. 95,480 19,430 Comcast Corporation 399,286 400 Polo Ralph Lauren Corporation 24,808 1,700 D.R. Horton, Inc. 26,333 1,300 Pulte Homes, Inc. 16,952 900 Darden Restaurants, Inc. 32,022 900 RadioShack Corporation 12,510 500 Dillards, Inc. * 10,200 372 Sears Holdings Corporation #* 36,683 4,600 DIRECTV Group, Inc. # 113,344 700 Sherwin-Williams Company 38,724 700 E.W. Scripps Company 31,437 500 Snap-On, Inc. 29,655 1,800 Eastman Kodak Company 32,202 600 Stanley Works 28,944 1,400 Expedia, Inc. # 35,364 4,450 Staples, Inc. 96,565 900 Family Dollar Stores, Inc. 19,260 4,700 Starbucks Corporation # 76,281 14,200 Ford Motor Company #* 117,292 1,200 Starwood Hotels & Resorts 900 Fortune Brands, Inc. 60,858 Worldwide, Inc. * 62,652 1,100 GameStop Corporation 60,544 5,200 Target Corporation 276,276 1,400 Gannett Company, Inc. 40,068 850 Tiffany & Company 37,009 2,900 Gap, Inc. 53,998 23,050 Time Warner, Inc. 342,292 3,600 General Motors Corporation * 83,520 2,900 TJX Companies, Inc. 93,438 1,100 Genuine Parts Company 46,706 600 VF Corporation 44,628 1,600 Goodyear Tire & Rubber Company #* 42,848 4,150 Viacom, Inc. # 159,526 2,100 H&R Block, Inc. * 45,927 12,100 Walt Disney Company 392,403 1,600 Harley-Davidson, Inc. 61,200 50 Washington Post Company 32,780 400 Harman International Industries, Inc. 16,348 700 Wendys International, Inc. 20,300 900 Hasbro, Inc. 32,004 584 Whirlpool Corporation 42,483 10,800 Home Depot, Inc. 311,040 1,100 Wyndham Worldwide Corporation 23,628 1,100 IAC InterActiveCorp # 22,891 3,000 Yum! Brands, Inc. 122,040 2,100 International Game Technology 72,954 Total Consumer Discretionary 3,031 Interpublic Group of Companies, Inc. # 27,431 1,500 J.C. Penney Company, Inc. (Holding Consumer Staples (10.4%) Company) 63,750 13,600 Altria Group, Inc.  272,000 3,800 Johnson Controls, Inc. 133,988 4,700 Anheuser-Busch Companies, Inc. 231,240 600 Jones Apparel Group, Inc. 9,498 4,096 Archer-Daniels-Midland Company 180,470 400 KB Home 9,000 2,700 Avon Products, Inc. 105,354 2,100 Kohls Corporation #* 102,585 600 Brown-Forman Corporation 40,812 1,100 Leggett & Platt, Inc. 18,260 1,400 Campbell Soup Company 48,720 900 Lennar Corporation 16,578 800 Clorox Company 42,400 2,000 Limited Brands, Inc. 37,040 12,800 Coca-Cola Company 753,536 The accompanying Notes to Financial Statements are an integral part of this schedule. 130 Large Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (99.2%) Value Shares Common Stock (99.2%) Value Consumer Staples  continued 5,600 Halliburton Company $257,096 1,800 Coca-Cola Enterprises, Inc. $40,500 1,700 Hess Corporation 180,540 3,200 Colgate-Palmolive Company 226,240 4,530 Marathon Oil Corporation 206,432 3,100 ConAgra Foods, Inc. 73,036 1,300 Murphy Oil Corporation 117,442 1,200 Constellation Brands, Inc. # 22,032 1,900 Nabors Industries, Ltd. # 71,326 2,900 Costco Wholesale Corporation 206,625 2,700 National Oilwell Varco, Inc. # 184,815 9,210 CVS/Caremark Corporation 371,808 1,800 Noble Corporation 101,304 900 Dean Foods Company # 20,916 1,200 Noble Energy, Inc. 104,400 800 Estee Lauder Companies, Inc. 36,488 5,300 Occidental Petroleum Corporation 441,013 2,100 General Mills, Inc. 126,840 1,700 Peabody Energy Corporation 103,921 2,000 H.J. Heinz Company 94,120 1,000 Range Resources Corporation 66,380 1,100 Hershey Company * 41,118 800 Rowan Companies, Inc. 31,192 1,600 Kellogg Company 81,872 7,700 Schlumberger, Ltd. 774,235 2,800 Kimberly-Clark Corporation 179,172 1,200 Smith International, Inc. * 91,812 9,880 Kraft Foods, Inc. 312,504 4,170 Spectra Energy Corporation 102,999 4,400 Kroger Company 119,900 800 Sunoco, Inc. * 37,128 1,000 McCormick & Company, Inc. 37,790 800 Tesoro Petroleum Corporation 20,112 900 Molson Coors Brewing Company 49,356 1,969 Transocean, Inc. # 290,278 800 Pepsi Bottling Group, Inc. 26,968 3,400 Valero Energy Corporation 166,090 10,290 PepsiCo, Inc. 705,174 2,100 Weatherford International, Ltd. # 169,407 13,600 Philip Morris International, Inc. # 694,008 3,700 Williams Companies, Inc. 131,350 19,810 Procter & Gamble Company 1,328,260 3,250 XTO Energy, Inc. 201,045 1,200 Reynolds American, Inc. 64,620 Total Energy 2,900 Safeway, Inc. 91,640 4,500 Sara Lee Corporation 65,295 Financials (17.0%) 1,310 SUPERVALU, Inc. 43,348 2,200 ACE, Ltd. 132,638 3,800 SYSCO Corporation * 116,166 3,000 AFLAC, Inc.  200,010 1,700 Tyson Foods, Inc. 30,260 3,600 Allstate Corporation 181,296 900 UST, Inc. 46,863 1,850 Ambac Financial Group, Inc. 8,566 6,300 Walgreen Company 219,555 1,300 American Capital Strategies, Ltd. * 41,275 15,200 Wal-Mart Stores, Inc. 881,296 7,400 American Express Company 355,348 1,000 Whole Foods Market, Inc. * 32,640 16,244 American International Group, Inc. 750,473 1,475 William Wrigley Jr. Company * 112,336 1,400 Ameriprise Financial, Inc. 66,486 Total Consumer Staples 2,000 Aon Corporation 90,780 635 Apartment Investment & Management Energy (13.9%) Company 23,482 3,090 Anadarko Petroleum Corporation 205,670 700 Assurant, Inc. 45,500 2,222 Apache Corporation 299,259 400 Avalonbay Communities, Inc. 39,900 1,900 Baker Hughes, Inc. 153,672 28,603 Bank of America Corporation 1,073,757 1,800 BJ Services Company 50,886 7,305 Bank of New York Mellon Corporation 317,987 1,500 Cameron International Corporation # 73,845 3,500 BB&T Corporation 120,015 3,000 Chesapeake Energy Corporation 155,100 800 Bear Stearns Companies, Inc. 8,584 13,303 Chevron Corporation 1,279,083 800 Boston Properties, Inc. * 80,392 9,988 ConocoPhillips 860,466 2,318 Capital One Financial Corporation 122,854 1,100 CONSOL Energy, Inc. 89,056 1,100 CB Richard Ellis Group, Inc. # 25,432 2,800 Devon Energy Corporation 317,520 6,100 Charles Schwab Corporation * 131,760 4,492 El Paso Corporation 76,993 2,300 Chubb Corporation 121,831 1,000 ENSCO International, Inc. 63,730 1,207 Cincinnati Financial Corporation 43,331 1,500 EOG Resources, Inc. 195,720 1,800 CIT Group, Inc. 19,602 34,500 Exxon Mobil Corporation 3,210,920 33,506 Citigroup, Inc. 846,697 The accompanying Notes to Financial Statements are an integral part of this schedule. 131 Large Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (99.2%) Value Shares Common Stock (99.2%) Value Financials  continued 1,700 ProLogis Trust $106,437 390 CME Group, Inc. $178,406 2,800 Prudential Financial, Inc. 211,988 1,000 Comerica, Inc. 34,730 900 Public Storage, Inc. 81,630 3,700 Countrywide Financial Corporation * 21,386 4,414 Regions Financial Corporation 96,755 800 Developers Diversified Realty 650 SAFECO Corporation 43,381 Corporation 34,360 1,500 Simon Property Group, Inc. 149,790 3,000 Discover Financial Services 54,630 3,100 SLM Corporation # 57,443 2,900 E*TRADE Financial Corporation #* 11,542 2,235 Sovereign Bancorp, Inc. * 16,695 1,800 Equity Residential REIT 74,736 2,600 State Street Corporation 187,564 4,200 Federal Home Loan Mortgage 2,300 SunTrust Banks, Inc. 128,225 Corporation 104,622 1,800 T. Rowe Price Group, Inc. 105,408 6,300 Federal National Mortgage Association 178,290 600 Torchmark Corporation 38,844 700 Federated Investors, Inc. 23,436 3,964 Travelers Companies, Inc. 199,786 3,422 Fifth Third Bancorp 73,333 11,218 U.S. Bancorp * 380,178 1,200 First Horizon National Corporation * 12,960 2,200 UnumProvident Corporation 51,062 1,100 Franklin Resources, Inc. 104,665 900 Vornado Realty Trust 83,781 1,800 General Growth Properties, Inc. * 73,728 14,032 Wachovia Corporation 409,033 2,700 Genworth Financial, Inc. 62,262 6,801 Washington Mutual, Inc. * 83,584 2,500 Goldman Sachs Group, Inc. 478,425 21,200 Wells Fargo & Company 630,700 2,000 Hartford Financial Services Group, Inc. 142,540 1,200 XL Capital, Ltd. 41,868 1,500 Health Care Property Investors, Inc. 53,550 600 Zions Bancorporation * 27,810 3,300 Host Marriott Corporation 56,760 Total Financials 3,300 Hudson City Bancorp, Inc. 63,129 2,310 Huntington Bancshares, Inc. 21,691 Health Care (11.2%) 400 IntercontinentalExchange, Inc. # 62,060 9,900 Abbott Laboratories  522,225 21,858 J.P. Morgan Chase & Company 1,041,534 3,300 Aetna, Inc. 143,880 1,000 Janus Capital Group, Inc. 28,060 1,900 Allergan, Inc. 107,103 2,500 KeyCorp 60,325 1,000 AmerisourceBergen Corporation 40,550 1,600 Kimco Realty Corporation * 63,856 6,936 Amgen, Inc. # 290,410 900 Legg Mason, Inc. 54,252 1,000 Applera Corporation (Applied 3,500 Lehman Brothers Holdings, Inc. 154,840 Biosystems Group) 31,910 1,000 Leucadia National Corporation * 51,220 600 Barr Pharmaceuticals, Inc. # 30,138 1,643 Lincoln National Corporation 88,328 4,000 Baxter International, Inc. 249,280 2,900 Loews Corporation 122,119 1,500 Becton, Dickinson and Company 134,100 600 M&T Bank Corporation 55,938 1,990 Biogen Idec, Inc. # 120,773 3,300 Marsh & McLennan Companies, Inc. 91,047 8,635 Boston Scientific Corporation # 115,105 1,600 Marshall & Ilsley Corporation 39,968 12,700 Bristol-Myers Squibb Company 279,019 1,300 MBIA, Inc. * 13,520 700 C.R. Bard, Inc. 65,919 6,200 Merrill Lynch & Company, Inc. 308,946 2,400 Cardinal Health, Inc. 124,968 4,500 MetLife, Inc. 273,825 2,800 Celgene Corporation # 173,992 800 MGIC Investment Corporation 10,424 1,900 CIGNA Corporation 81,149 1,300 Moodys Corporation * 48,048 1,050 Coventry Health Care, Inc. # 46,966 7,200 Morgan Stanley 349,920 3,259 Covidien, Ltd. 152,163 4,900 National City Corporation * 30,870 6,300 Eli Lilly and Company 303,282 1,300 Northern Trust Corporation 96,343 1,700 Express Scripts, Inc. # 119,034 1,800 NYSE Euronext 118,980 2,100 Forest Laboratories, Inc. # 72,891 1,200 Plum Creek Timber Company, Inc. 49,008 1,800 Genzyme Corporation # 126,630 2,200 PNC Financial Services Group, Inc. 152,570 5,900 Gilead Sciences, Inc. # 305,384 1,600 Principal Financial Group, Inc. 85,856 1,050 Hospira, Inc. # 43,208 4,300 Progressive Corporation 78,217 1,000 Humana, Inc. # 47,790 The accompanying Notes to Financial Statements are an integral part of this schedule. 132 Large Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (99.2%) Value Shares Common Stock (99.2%) Value Health Care  continued 1,300 Expeditors International of 1,100 IMS Health, Inc. $27,225 Washington, Inc. $60,567 18,190 Johnson & Johnson 1,220,367 1,900 FedEx Corporation 182,153 1,633 King Pharmaceuticals, Inc. # 15,334 600 Fluor Corporation 91,722 700 Laboratory Corporation of America 2,500 General Dynamics Corporation 226,050 Holdings # 52,934 64,400 General Electric Company 2,105,880 1,800 McKesson Corporation 93,816 900 Goodrich Corporation 61,335 3,450 Medco Health Solutions, Inc. # 170,913 4,900 Honeywell International, Inc. 291,060 7,200 Medtronic, Inc. 350,496 2,500 Illinois Tool Works, Inc. 130,725 13,900 Merck & Company, Inc. 528,756 1,800 Ingersoll-Rand Company 79,884 400 Millipore Corporation # 28,040 1,200 ITT Corporation * 76,800 2,000 Mylan Laboratories, Inc. * 26,340 800 Jacobs Engineering Group, Inc. # 69,064 800 Patterson Companies, Inc. # 27,360 700 L-3 Communications Holdings, Inc. 78,015 800 PerkinElmer, Inc. 21,248 2,300 Lockheed Martin Corporation 243,892 43,540 Pfizer, Inc. 875,589 800 Manitowoc Company, Inc. 30,256 1,000 Quest Diagnostics, Inc. * 50,180 2,300 Masco Corporation 41,883 10,400 Schering-Plough Corporation 191,464 900 Monster Worldwide, Inc. # 21,897 2,300 St. Jude Medical, Inc. # 100,694 2,400 Norfolk Southern Corporation 142,992 1,600 Stryker Corporation 103,728 2,234 Northrop Grumman Corporation 164,355 3,000 Tenet Healthcare Corporation # 19,200 2,455 PACCAR, Inc. 116,171 2,800 Thermo Electron Corporation # 162,036 800 Pall Corporation 27,816 8,100 UnitedHealth Group, Inc. 264,303 1,150 Parker-Hannifin Corporation 91,828 900 Varian Medical Systems, Inc. # 42,192 1,300 Pitney Bowes, Inc. 46,943 700 Waters Corporation # 43,022 800 Precision Castparts Corporation 94,048 700 Watson Pharmaceuticals, Inc. # 21,728 1,300 R.R. Donnelley & Sons Company 39,832 3,400 WellPoint, Inc. # 169,150 2,800 Raytheon Company 179,116 8,600 Wyeth 382,442 1,100 Robert Half International, Inc. 26,070 1,440 Zimmer Holdings, Inc. # 106,790 1,000 Rockwell Automation, Inc. * 54,230 Total Health Care 1,100 Rockwell Collins, Inc. 69,421 400 Ryder System, Inc. 27,388 Industrials (11.7%) 4,700 Southwest Airlines Company 62,228 4,500 3M Company 346,050 600 Terex Corporation # 41,808 2,200 Allied Waste Industries, Inc. # 27,192 1,700 Textron, Inc. 103,717 800 Avery Dennison Corporation 38,552 1,200 Trane, Inc. 55,812 5,000 Boeing Company 424,300 3,159 Tyco International, Ltd. 147,810 2,000 Burlington Northern Santa Fe 1,600 Union Pacific Corporation 232,304 Corporation 205,100 6,600 United Parcel Service, Inc. 477,906 1,200 C.H. Robinson Worldwide, Inc. 75,216 6,300 United Technologies Corporation 456,561 4,000 Caterpillar, Inc. 327,520 500 W.W. Grainger, Inc. 43,355 800 Cintas Corporation 23,688 3,100 Waste Management, Inc. 111,910 1,200 Cooper Industries, Ltd. 50,868 Total Industrials 2,700 CSX Corporation 169,965 1,400 Cummins, Inc. 87,710 Information Technology (15.8%) 1,700 Danaher Corporation * 132,634 3,400 Adobe Systems, Inc. # 126,786 2,800 Deere & Company 235,396 3,900 Advanced Micro Devices, Inc. #* 23,244 1,200 Dover Corporation 59,364 700 Affiliated Computer Services, Inc. # 37,079 1,050 Eaton Corporation 92,232 2,300 Agilent Technologies, Inc. # 69,483 5,000 Emerson Electric Company 261,300 1,000 Akamai Technologies, Inc. #* 35,770 900 Equifax, Inc. 34,443 2,000 Altera Corporation 42,560 1,900 Analog Devices, Inc. 61,199 The accompanying Notes to Financial Statements are an integral part of this schedule. 133 Large Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (99.2%) Value Shares Common Stock (99.2%) Value Information Technology  continued 2,000 Paychex, Inc. $72,740 5,700 Apple Computer, Inc. # $991,515 900 QLogic Corporation # 14,364 8,700 Applied Materials, Inc. 162,342 10,400 QUALCOMM, Inc. 449,176 1,400 Autodesk, Inc. # 53,200 1,500 SanDisk Corporation # 40,635 3,300 Automatic Data Processing, Inc. 145,860 5,100 Sun Microsystems, Inc. # 79,866 1,300 BMC Software, Inc. # 45,188 5,447 Symantec Corporation # 93,797 3,100 Broadcom Corporation # 80,476 2,600 Tellabs, Inc. # 13,416 2,600 CA, Inc. 57,564 1,200 Teradata Corporation # 25,548 585 CIENA Corporation # 19,779 1,200 Teradyne, Inc. # 15,948 38,400 Cisco Systems, Inc. # 984,576 8,500 Texas Instruments, Inc. 247,860 1,100 Citrix Systems, Inc. # 36,025 1,200 Total System Services, Inc. 28,560 1,800 Cognizant Technology Solutions 3,159 Tyco Electronics, Ltd. 118,178 Corporation # 58,050 2,200 Unisys Corporation # 9,152 1,000 Computer Sciences Corporation # 43,590 1,300 VeriSign, Inc. # 46,865 1,700 Compuware Corporation # 12,818 4,803 Western Union Company 110,469 900 Convergys Corporation # 14,148 6,000 Xerox Corporation 83,820 10,100 Corning, Inc. 269,771 1,800 Xilinx, Inc. 44,586 13,500 Dell, Inc. # 251,505 8,600 Yahoo!, Inc. # 235,726 7,100 eBay, Inc. # 222,159 Total Information Technology 12,419,512 2,100 Electronic Arts, Inc. # 108,087 3,200 Electronic Data Systems Corporation 59,392 Materials (3.6%) 13,600 EMC Corporation # 209,440 1,300 Air Products and Chemicals, Inc. 127,959 1,200 Fidelity National Information 5,200 Alcoa, Inc. 180,856 Services, Inc. 43,272 600 Allegheny Technologies, Inc. 41,298 1,150 Fiserv, Inc. # 58,132 500 Ashland, Inc. 26,510 1,500 Google, Inc. # 861,435 700 Ball Corporation 37,646 15,841 Hewlett-Packard Company 734,230 700 Bemis Company, Inc. 18,410 37,300 Intel Corporation 830,298 5,983 Dow Chemical Company 240,217 8,900 International Business Machines 5,900 E.I. du Pont de Nemours and Company 288,569 Corporation 1,074,230 500 Eastman Chemical Company 36,750 2,200 Intuit, Inc. # 59,334 1,200 Ecolab, Inc. 55,152 1,300 Jabil Circuit, Inc. 14,144 2,538 Freeport-McMoRan Copper & Gold, Inc. 288,698 1,375 JDS Uniphase Corporation # 19,676 900 Hercules, Inc. 16,920 3,400 Juniper Networks, Inc. # 93,908 700 International Flavors & Fragrances, Inc. 31,927 1,100 KLA-Tencor Corporation 48,048 2,700 International Paper Company 70,659 700 Lexmark International, Inc. # 21,973 1,091 MeadWestvaco Corporation 28,693 1,400 Linear Technology Corporation * 48,944 3,468 Monsanto Company 395,421 4,200 LSI Corporation # 26,040 3,000 Newmont Mining Corporation 132,630 1,400 MEMC Electronic Materials, Inc. 88,158 1,800 Nucor Corporation 135,900 1,300 Microchip Technology, Inc. * 47,775 800 Pactiv Corporation # 19,032 4,900 Micron Technology, Inc. #* 37,828 1,100 PPG Industries, Inc. 67,507 51,600 Microsoft Corporation 1,471,632 2,100 Praxair, Inc. 191,751 1,000 Molex, Inc. 28,380 900 Rohm and Haas Company * 48,105 14,500 Motorola, Inc. 144,420 1,000 Sealed Air Corporation 25,290 1,400 National Semiconductor Corporation 28,546 900 Sigma-Aldrich Corporation 51,318 2,200 NETAPP, Inc. # 53,240 700 Titanium Metals Corporation * 10,668 2,200 Novell, Inc. # 13,816 700 United States Steel Corporation 107,765 700 Novellus Systems, Inc. # 15,302 600 Vulcan Materials Company * 41,292 3,550 NVIDIA Corporation # 72,952 1,400 Weyerhaeuser Company 89,432 25,491 Oracle Corporation # 531,487 Total Materials The accompanying Notes to Financial Statements are an integral part of this schedule. 134 Large Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (99.2%) Value Shares Common Stock (99.2%) Value Telecommunications Services (3.4%) 8,140 Duke Energy Corporation $149,043 2,700 American Tower Corporation # $117,234 3,183 Dynegy, Inc. #* 27,437 38,868 AT&T, Inc. 1,504,580 2,200 Edison International, Inc. 114,774 700 CenturyTel, Inc. 22,715 1,300 Entergy Corporation 149,318 2,200 Citizens Communications Company 23,584 4,350 Exelon Corporation 371,838 943 Embarq Corporation 39,201 2,000 FirstEnergy Corporation 151,280 9,900 Qwest Communications 2,700 FPL Group, Inc. 178,983 International, Inc. * 51,084 530 Integrys Energy Group, Inc. 25,382 18,468 Sprint Nextel Corporation 147,559 400 Nicor, Inc. 14,048 18,500 Verizon Communications, Inc. 711,880 1,837 NiSource, Inc. 32,882 3,001 Windstream Corporation 35,232 1,300 Pepco Holdings, Inc. 32,383 Total Telecommunications 2,200 PG&E Corporation 88,000 Services 700 Pinnacle West Capital Corporation 23,758 2,500 PPL Corporation 120,050 Utilities (3.7%) 1,727 Progress Energy, Inc. 72,517 4,300 AES Corporation # 74,648 3,200 Public Service Enterprise Group, Inc. 140,512 1,100 Allegheny Energy, Inc. 59,180 1,200 Questar Corporation 74,436 1,400 Ameren Corporation 63,504 1,600 Sempra Energy 90,672 2,500 American Electric Power Company, Inc. 111,575 5,000 Southern Company 186,150 2,200 CenterPoint Energy, Inc. 33,484 1,400 TECO Energy, Inc. 22,414 1,500 CMS Energy Corporation 21,870 2,755 Xcel Energy, Inc. 57,304 1,800 Consolidated Edison, Inc. 74,880 Total Utilities 1,200 Constellation Energy Group, Inc. 101,580 3,700 Dominion Resources, Inc. 160,543 Total Common Stock 1,200 DTE Energy Company 48,372 (cost $59,998,738) Interest Maturity Shares Collateral Held for Securities Loaned (3.4%) Rate (+) Date Value 2,619,744 Thrivent Financial Securities Lending Trust 2.740% N/A $2,619,744 Total Collateral Held for Securities Loaned (cost $2,619,744) The accompanying Notes to Financial Statements are an integral part of this schedule. 135 Large Cap Index Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (0.7%) Rate (+) Date Value $250,000 Federal National Mortgage Association  4.030% 5/16/2008 $249,582 328,459 Thrivent Money Market Fund 2.700 N/A 328,459 Total Short-Term Investments (at amortized cost) Total Investments (cost $63,196,523) 103.3% Other Assets and Liabilities, Net (3.3%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 8 June 2008 $539,122 $554,400 $15,278 Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At April 30, 2008, $249,582 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,985,750 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $23,423,889 Gross unrealized depreciation (5,541,932) Net unrealized appreciation (depreciation) $17,881,957 Cost for federal income tax purposes $63,196,523 The accompanying Notes to Financial Statements are an integral part of this schedule. 136 Large Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Consumer Discretionary (8.4%) 303 Liz Claiborne, Inc. $5,360 200 Abercrombie & Fitch Company $14,862 3,548 Lowes Companies, Inc. 89,374 700 Amazon.com, Inc. # 55,041 1,038 Macys Group, Inc 26,251 355 Apollo Group, Inc. # 18,070 810 Marriott International, Inc. 27,783 358 AutoNation, Inc. # 5,732 962 Mattel, Inc. 18,038 152 AutoZone, Inc. # 18,354 2,785 McDonalds Corporation 165,930 657 Bed Bath & Beyond, Inc. # 21,352 708 McGraw-Hill Companies, Inc. 29,021 941 Best Buy Company, Inc. 40,482 200 Meredith Corporation 6,482 252 Big Lots, Inc. # 6,812 354 New York Times Company 6,903 201 Black & Decker Corporation 13,192 656 Newell Rubbermaid, Inc. 13,468 202 Brunswick Corporation 3,369 5,600 News Corporation 100,240 1,065 Carnival Corporation 42,781 914 NIKE, Inc. 61,055 1,511 CBS Corporation 34,859 404 Nordstrom, Inc. 14,245 302 Centex Corporation 6,288 707 Office Depot, Inc. # 8,965 1,115 Clear Channel Communications, Inc. 33,617 101 OfficeMax, Inc. 1,845 900 Coach, Inc. # 32,013 806 Omnicom Group, Inc. * 38,478 7,224 Comcast Corporation 148,453 100 Polo Ralph Lauren Corporation 6,202 700 D.R. Horton, Inc. 10,843 404 Pulte Homes, Inc. 5,268 280 Darden Restaurants, Inc. 9,962 403 RadioShack Corporation 5,602 201 Dillards, Inc. * 4,100 175 Sears Holdings Corporation #* 17,257 1,800 DIRECTV Group, Inc. # 44,352 253 Sherwin-Williams Company 13,996 200 E.W. Scripps Company 8,982 200 Snap-On, Inc. 11,862 758 Eastman Kodak Company 13,561 201 Stanley Works 9,696 500 Expedia, Inc. # 12,630 1,718 Staples, Inc. 37,281 205 Family Dollar Stores, Inc. 4,387 1,720 Starbucks Corporation # 27,916 5,554 Ford Motor Company #* 45,876 506 Starwood Hotels & Resorts 354 Fortune Brands, Inc. 23,937 Worldwide, Inc. 26,418 400 GameStop Corporation 22,016 2,028 Target Corporation 107,748 604 Gannett Company, Inc. 17,286 354 Tiffany & Company 15,413 1,174 Gap, Inc. 21,860 8,786 Time Warner, Inc. 130,472 1,465 General Motors Corporation * 33,988 1,016 TJX Companies, Inc. 32,736 454 Genuine Parts Company 19,277 302 VF Corporation 22,463 603 Goodyear Tire & Rubber Company # 16,148 1,611 Viacom, Inc. # 61,927 810 H&R Block, Inc. 17,715 4,511 Walt Disney Company 146,292 608 Harley-Davidson, Inc. * 23,256 25 Washington Post Company 16,390 100 Harman International Industries, Inc. 4,087 202 Wendys International, Inc. 5,858 304 Hasbro, Inc. 10,810 281 Whirlpool Corporation 20,444 4,167 Home Depot, Inc. 120,010 525 Wyndham Worldwide Corporation 11,277 400 IAC InterActiveCorp # 8,324 1,118 Yum! Brands, Inc. 45,480 808 International Game Technology 28,070 Total Consumer Discretionary 1,217 Interpublic Group of Companies, Inc. # 11,014 556 J.C. Penney Company, Inc. (Holding Consumer Staples (10.1%) Company) 23,630 5,109 Altria Group, Inc.  102,180 1,512 Johnson Controls, Inc. 53,313 1,825 Anheuser-Busch Companies, Inc. 89,790 254 Jones Apparel Group, Inc. 4,021 1,638 Archer-Daniels-Midland Company 72,170 200 KB Home 4,500 1,012 Avon Products, Inc. 39,488 858 Kohls Corporation #* 41,913 200 Brown-Forman Corporation 13,604 304 Leggett & Platt, Inc. 5,046 560 Campbell Soup Company 19,488 300 Lennar Corporation 5,526 405 Clorox Company 21,465 664 Limited Brands, Inc. 12,297 4,923 Coca-Cola Company 289,817 The accompanying Notes to Financial Statements are an integral part of this schedule. 137 Large Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Consumer Staples  continued 2,124 Halliburton Company $97,513 711 Coca-Cola Enterprises, Inc. $15,998 653 Hess Corporation 69,349 1,165 Colgate-Palmolive Company 82,366 1,732 Marathon Oil Corporation 78,927 1,112 ConAgra Foods, Inc. 26,199 400 Murphy Oil Corporation 36,136 500 Constellation Brands, Inc. # 9,180 706 Nabors Industries, Ltd. # 26,503 961 Costco Wholesale Corporation 68,471 1,100 National Oilwell Varco, Inc. # 75,295 3,557 CVS/Caremark Corporation 143,596 608 Noble Corporation 34,218 400 Dean Foods Company # 9,296 400 Noble Energy, Inc. 34,800 300 Estee Lauder Companies, Inc. 13,683 2,022 Occidental Petroleum Corporation 168,251 860 General Mills, Inc. 51,944 700 Peabody Energy Corporation 42,791 659 H.J. Heinz Company 31,013 400 Range Resources Corporation 26,552 304 Hershey Company 11,364 301 Rowan Companies, Inc. 11,736 660 Kellogg Company 33,772 2,830 Schlumberger, Ltd. 284,556 1,064 Kimberly-Clark Corporation 68,085 500 Smith International, Inc. * 38,255 3,712 Kraft Foods, Inc. 117,411 1,632 Spectra Energy Corporation 40,310 1,672 Kroger Company 45,562 302 Sunoco, Inc. 14,016 304 McCormick & Company, Inc. 11,488 400 Tesoro Petroleum Corporation 10,056 300 Molson Coors Brewing Company 16,452 809 Transocean, Inc. # 119,272 308 Pepsi Bottling Group, Inc. 10,383 1,200 Valero Energy Corporation 58,620 3,897 PepsiCo, Inc. 267,061 800 Weatherford International, Ltd. # 64,536 5,109 Philip Morris International, Inc. # 260,712 1,363 Williams Companies, Inc. 48,386 7,492 Procter & Gamble Company 502,339 1,166 XTO Energy, Inc. 72,129 404 Reynolds American, Inc. 21,755 Total Energy 961 Safeway, Inc. 30,368 1,722 Sara Lee Corporation 24,986 Financials (16.5%) 408 SUPERVALU, Inc. 13,516 757 ACE, Ltd. 45,640 1,368 SYSCO Corporation * 41,820 1,163 AFLAC, Inc.  77,537 700 Tyson Foods, Inc. 12,460 1,370 Allstate Corporation 68,993 403 UST, Inc. 20,984 403 Ambac Financial Group, Inc. 1,866 2,429 Walgreen Company 84,651 400 American Capital Strategies, Ltd. * 12,700 5,682 Wal-Mart Stores, Inc. 329,442 2,788 American Express Company 133,880 300 Whole Foods Market, Inc. 9,792 6,127 American International Group, Inc.  283,067 531 William Wrigley Jr. Company * 40,441 477 Ameriprise Financial, Inc. 22,653 Total Consumer Staples 807 Aon Corporation 36,630 264 Apartment Investment & Management Energy (13.6%) Company 9,763 1,140 Anadarko Petroleum Corporation 75,878 300 Assurant, Inc. 19,500 846 Apache Corporation 113,939 100 Avalonbay Communities, Inc. 9,975 808 Baker Hughes, Inc. 65,351 10,844 Bank of America Corporation 407,084 710 BJ Services Company 20,072 2,721 Bank of New York Mellon Corporation 118,445 600 Cameron International Corporation # 29,538 1,412 BB&T Corporation 48,417 1,100 Chesapeake Energy Corporation 56,870 352 Bear Stearns Companies, Inc. 3,777 5,114 Chevron Corporation 491,711 300 Boston Properties, Inc. 30,147 3,880 ConocoPhillips 334,262 869 Capital One Financial Corporation 46,057 400 CONSOL Energy, Inc. 32,384 500 CB Richard Ellis Group, Inc. # 11,560 1,112 Devon Energy Corporation 126,101 2,287 Charles Schwab Corporation * 49,399 1,775 El Paso Corporation 30,424 906 Chubb Corporation 47,991 300 ENSCO International, Inc. 19,119 450 Cincinnati Financial Corporation 16,155 606 EOG Resources, Inc. 79,071 700 CIT Group, Inc. 7,623 13,005 Exxon Mobil Corporation 1,210,370 12,660 Citigroup, Inc.  319,918 The accompanying Notes to Financial Statements are an integral part of this schedule. 138 Large Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Financials  continued 1,067 Prudential Financial, Inc. $80,783 140 CME Group, Inc. $64,043 300 Public Storage, Inc. 27,210 353 Comerica, Inc. 12,260 1,687 Regions Financial Corporation 36,979 1,606 Countrywide Financial Corporation * 9,283 252 SAFECO Corporation 16,818 300 Developers Diversified Realty 555 Simon Property Group, Inc. 55,422 Corporation 12,885 1,262 SLM Corporation # 23,385 1,165 Discover Financial Services 21,215 850 Sovereign Bancorp, Inc. 6,350 800 E*TRADE Financial Corporation # 3,184 1,008 State Street Corporation 72,717 758 Equity Residential REIT 31,472 856 SunTrust Banks, Inc. 47,722 1,619 Federal Home Loan Mortgage Corporation 40,329 702 T. Rowe Price Group, Inc. 41,109 2,428 Federal National Mortgage Association 68,712 252 Torchmark Corporation 16,314 303 Federated Investors, Inc. 10,144 1,553 Travelers Companies, Inc. 78,271 1,207 Fifth Third Bancorp 25,866 4,169 U.S. Bancorp * 141,287 454 First Horizon National Corporation 4,903 857 UnumProvident Corporation 19,891 355 Franklin Resources, Inc. 33,778 300 Vornado Realty Trust 27,927 600 General Growth Properties, Inc. * 24,576 5,427 Wachovia Corporation * 158,197 1,100 Genworth Financial, Inc. 25,366 2,700 Washington Mutual, Inc. * 33,183 913 Goldman Sachs Group, Inc. 174,721 8,096 Wells Fargo & Company 240,856 756 Hartford Financial Services Group, Inc. 53,880 404 XL Capital, Ltd. 14,096 600 Health Care Property Investors, Inc. 21,420 152 Zions Bancorporation * 7,045 1,200 Host Marriott Corporation 20,640 Total Financials 1,300 Hudson City Bancorp, Inc. 24,869 726 Huntington Bancshares, Inc. 6,817 Health Care (11.0%) 200 IntercontinentalExchange, Inc. # 31,030 3,696 Abbott Laboratories  194,964 8,278 J.P. Morgan Chase & Company 394,447 1,212 Aetna, Inc. 52,843 306 Janus Capital Group, Inc. 8,586 706 Allergan, Inc. 39,797 910 KeyCorp 21,958 404 AmerisourceBergen Corporation 16,382 600 Kimco Realty Corporation * 23,946 2,707 Amgen, Inc. # 113,342 300 Legg Mason, Inc. 18,084 354 Applera Corporation (Applied 1,310 Lehman Brothers Holdings, Inc. 57,954 Biosystems Group) 11,296 400 Leucadia National Corporation 20,488 200 Barr Pharmaceuticals, Inc. # 10,046 639 Lincoln National Corporation 34,357 1,569 Baxter International, Inc. 97,780 1,162 Loews Corporation 48,932 606 Becton, Dickinson and Company 54,176 200 M&T Bank Corporation 18,646 805 Biogen Idec, Inc. # 48,855 1,266 Marsh & McLennan Companies, Inc. 34,929 3,343 Boston Scientific Corporation # 44,562 505 Marshall & Ilsley Corporation 12,615 4,856 Bristol-Myers Squibb Company 106,686 529 MBIA, Inc. 5,502 302 C.R. Bard, Inc. 28,439 2,378 Merrill Lynch & Company, Inc. 118,496 837 Cardinal Health, Inc. 43,583 1,770 MetLife, Inc. 107,704 1,000 Celgene Corporation # 62,140 251 MGIC Investment Corporation 3,271 712 CIGNA Corporation 30,410 406 Moodys Corporation 15,006 350 Coventry Health Care, Inc. # 15,656 2,631 Morgan Stanley 127,867 1,240 Covidien, Ltd. 57,896 1,916 National City Corporation * 12,071 2,383 Eli Lilly and Company 114,718 504 Northern Trust Corporation 37,351 600 Express Scripts, Inc. # 42,012 700 NYSE Euronext 46,270 812 Forest Laboratories, Inc. # 28,185 456 Plum Creek Timber Company, Inc. 18,623 606 Genzyme Corporation # 42,632 855 PNC Financial Services Group, Inc. 59,294 2,200 Gilead Sciences, Inc. # 113,872 660 Principal Financial Group, Inc. 35,416 409 Hospira, Inc. # 16,830 1,724 Progressive Corporation 31,360 354 Humana, Inc. # 16,918 600 ProLogis Trust 37,566 454 IMS Health, Inc. 11,236 The accompanying Notes to Financial Statements are an integral part of this schedule. 139 Large Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Health Care  continued 202 Fluor Corporation $30,880 6,935 Johnson & Johnson $465,269 1,008 General Dynamics Corporation 91,143 673 King Pharmaceuticals, Inc. # 6,319 24,450 General Electric Company 799,515 300 Laboratory Corporation of America 301 Goodrich Corporation 20,513 Holdings # 22,686 1,724 Honeywell International, Inc. 102,406 756 McKesson Corporation 39,403 1,014 Illinois Tool Works, Inc. 53,022 1,282 Medco Health Solutions, Inc. # 63,510 608 Ingersoll-Rand Company 26,983 2,834 Medtronic, Inc. 137,959 504 ITT Corporation * 32,256 5,217 Merck & Company, Inc. 198,455 300 Jacobs Engineering Group, Inc. # 25,899 150 Millipore Corporation # 10,515 300 L-3 Communications Holdings, Inc. 33,435 800 Mylan Laboratories, Inc. * 10,536 862 Lockheed Martin Corporation 91,406 400 Patterson Companies, Inc. # 13,680 300 Manitowoc Company, Inc. 11,346 252 PerkinElmer, Inc. 6,693 861 Masco Corporation 15,679 16,581 Pfizer, Inc. 333,444 301 Monster Worldwide, Inc. # 7,323 406 Quest Diagnostics, Inc. 20,373 810 Norfolk Southern Corporation 48,260 3,943 Schering-Plough Corporation 72,591 846 Northrop Grumman Corporation 62,240 912 St. Jude Medical, Inc. # 39,927 896 PACCAR, Inc. 42,399 508 Stryker Corporation 32,934 351 Pall Corporation 12,204 1,190 Tenet Healthcare Corporation # 7,616 328 Parker-Hannifin Corporation 26,191 1,054 Thermo Electron Corporation # 60,995 455 Pitney Bowes, Inc. 16,430 2,932 UnitedHealth Group, Inc. 95,671 300 Precision Castparts Corporation 35,268 300 Varian Medical Systems, Inc. # 14,064 501 R.R. Donnelley & Sons Company 15,351 254 Waters Corporation # 15,611 959 Raytheon Company 61,347 301 Watson Pharmaceuticals, Inc. # 9,343 405 Robert Half International, Inc. 9,598 1,370 WellPoint, Inc. # 68,158 454 Rockwell Automation, Inc. * 24,620 3,239 Wyeth 144,038 454 Rockwell Collins, Inc. 28,652 639 Zimmer Holdings, Inc. # 47,388 200 Ryder System, Inc. 13,694 Total Health Care 1,795 Southwest Airlines Company 23,766 300 Terex Corporation # 20,904 Industrials (11.4%) 604 Textron, Inc. 36,850 1,724 3M Company 132,576 456 Trane, Inc. 21,209 854 Allied Waste Industries, Inc. # 10,555 1,240 Tyco International, Ltd. 58,020 202 Avery Dennison Corporation 9,734 656 Union Pacific Corporation 95,245 1,874 Boeing Company 159,028 2,584 United Parcel Service, Inc. 187,107 658 Burlington Northern Santa Fe Corporation 67,478 2,422 United Technologies Corporation 175,522 500 C.H. Robinson Worldwide, Inc. 31,340 202 W.W. Grainger, Inc. 17,515 1,618 Caterpillar, Inc. 132,482 1,164 Waste Management, Inc. 42,020 205 Cintas Corporation 6,070 Total Industrials 504 Cooper Industries, Ltd. 21,365 908 CSX Corporation 57,159 Information Technology (15.5%) 500 Cummins, Inc. 31,325 1,360 Adobe Systems, Inc. # 50,714 604 Danaher Corporation * 47,124 1,307 Advanced Micro Devices, Inc. #* 7,790 1,110 Deere & Company 93,318 200 Affiliated Computer Services, Inc. # 10,594 554 Dover Corporation 27,406 851 Agilent Technologies, Inc. # 25,709 404 Eaton Corporation 35,487 300 Akamai Technologies, Inc. #* 10,731 1,922 Emerson Electric Company 100,444 759 Altera Corporation 16,152 303 Equifax, Inc. 11,596 610 Analog Devices, Inc. 19,648 500 Expeditors International of 2,120 Apple Computer, Inc. # 368,774 Washington, Inc. 23,295 3,402 Applied Materials, Inc. 63,481 807 FedEx Corporation 77,367 504 Autodesk, Inc. # 19,152 The accompanying Notes to Financial Statements are an integral part of this schedule. 140 Large Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Information Technology  continued 3,842 QUALCOMM, Inc. $165,936 1,365 Automatic Data Processing, Inc. $60,333 600 SanDisk Corporation # 16,254 507 BMC Software, Inc. # 17,623 1,999 Sun Microsystems, Inc. # 31,304 1,232 Broadcom Corporation # 31,983 2,036 Symantec Corporation # 35,060 965 CA, Inc. 21,365 960 Tellabs, Inc. # 4,954 194 CIENA Corporation # 6,559 502 Teradata Corporation # 10,688 14,514 Cisco Systems, Inc. # 372,139 454 Teradyne, Inc. # 6,034 403 Citrix Systems, Inc. # 13,198 3,298 Texas Instruments, Inc. 96,170 600 Cognizant Technology Solutions 500 Total System Services, Inc. 11,900 Corporation # 19,350 1,240 Tyco Electronics, Ltd. 46,388 404 Computer Sciences Corporation # 17,610 657 Unisys Corporation # 2,733 659 Compuware Corporation # 4,969 400 VeriSign, Inc. # 14,420 404 Convergys Corporation # 6,351 1,865 Western Union Company 42,895 3,833 Corning, Inc. 102,379 2,271 Xerox Corporation 31,726 5,176 Dell, Inc. # 96,429 606 Xilinx, Inc. 15,011 2,632 eBay, Inc. # 82,355 3,228 Yahoo!, Inc. # 88,479 808 Electronic Arts, Inc. # 41,588 Total Information Technology 1,112 Electronic Data Systems Corporation 20,639 5,015 EMC Corporation # 77,231 Materials (3.4%) 500 Fidelity National Information 456 Air Products and Chemicals, Inc. 44,884 Services, Inc. 18,030 1,986 Alcoa, Inc. 69,073 480 Fiserv, Inc. # 24,264 151 Allegheny Technologies, Inc. 10,393 600 Google, Inc. # 344,574 251 Ashland, Inc. 13,308 6,007 Hewlett-Packard Company 278,424 302 Ball Corporation 16,242 14,149 Intel Corporation 314,957 302 Bemis Company, Inc. 7,943 3,348 International Business Machines 2,318 Dow Chemical Company 93,068 Corporation 404,104 2,129 E.I. du Pont de Nemours and Company 104,129 810 Intuit, Inc. # 21,846 201 Eastman Chemical Company 14,774 505 Jabil Circuit, Inc. 5,494 404 Ecolab, Inc. 18,568 630 JDS Uniphase Corporation # 9,015 939 Freeport-McMoRan Copper & Gold, Inc. 106,811 1,300 Juniper Networks, Inc. # 35,906 352 Hercules, Inc. 6,618 454 KLA-Tencor Corporation 19,831 301 International Flavors & Fragrances, Inc. 13,729 251 Lexmark International, Inc. # 7,879 919 International Paper Company 24,050 557 Linear Technology Corporation * 19,473 396 MeadWestvaco Corporation 10,415 1,708 LSI Corporation # 10,590 1,346 Monsanto Company 153,471 600 MEMC Electronic Materials, Inc. 37,782 1,160 Newmont Mining Corporation 51,284 600 Microchip Technology, Inc. * 22,050 604 Nucor Corporation 45,602 1,866 Micron Technology, Inc. #* 14,406 354 Pactiv Corporation # 8,422 19,525 Microsoft Corporation 556,853 304 PPG Industries, Inc. 18,656 367 Molex, Inc. 10,415 808 Praxair, Inc. 73,778 5,551 Motorola, Inc. 55,288 306 Rohm and Haas Company 16,356 608 National Semiconductor Corporation 12,397 402 Sealed Air Corporation 10,167 908 NETAPP, Inc. # 21,974 402 Sigma-Aldrich Corporation 22,922 909 Novell, Inc. # 5,709 300 Titanium Metals Corporation * 4,572 253 Novellus Systems, Inc. # 5,531 251 United States Steel Corporation 38,641 1,365 NVIDIA Corporation # 28,051 251 Vulcan Materials Company * 17,274 9,510 Oracle Corporation # 198,284 605 Weyerhaeuser Company 38,647 685 Paychex, Inc. 24,913 Total Materials 352 QLogic Corporation # 5,618 The accompanying Notes to Financial Statements are an integral part of this schedule. 141 Large Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (96.7%) Value Shares Common Stock (96.7%) Value Telecommunications Services (3.3%) 3,064 Duke Energy Corporation $56,102 900 American Tower Corporation # $39,078 1,037 Dynegy, Inc. #* 8,939 14,758 AT&T, Inc.  571,282 858 Edison International, Inc. 44,762 304 CenturyTel, Inc. 9,865 506 Entergy Corporation 58,119 807 Citizens Communications Company 8,651 1,564 Exelon Corporation 133,691 387 Embarq Corporation 16,088 758 FirstEnergy Corporation 57,335 3,536 Qwest Communications 906 FPL Group, Inc. 60,059 International, Inc. * 18,246 323 Integrys Energy Group, Inc. 15,468 6,841 Sprint Nextel Corporation 54,660 250 Nicor, Inc. 8,780 6,974 Verizon Communications, Inc. 268,360 675 NiSource, Inc. 12,082 1,089 Windstream Corporation 12,785 500 Pepco Holdings, Inc. 12,455 Total Telecommunications 860 PG&E Corporation 34,400 Services 401 Pinnacle West Capital Corporation 13,610 806 PPL Corporation 38,704 Utilities (3.5%) 682 Progress Energy, Inc. 28,637 1,464 AES Corporation # 25,415 1,212 Public Service Enterprise Group, Inc. 53,219 352 Allegheny Energy, Inc. 18,938 400 Questar Corporation 24,812 503 Ameren Corporation 22,816 659 Sempra Energy 37,346 929 American Electric Power Company, Inc. 41,461 1,870 Southern Company 69,620 806 CenterPoint Energy, Inc. 12,267 604 TECO Energy, Inc. 9,670 702 CMS Energy Corporation 10,235 1,114 Xcel Energy, Inc. 23,171 657 Consolidated Edison, Inc. 27,331 Total Utilities 503 Constellation Energy Group, Inc. 42,579 1,458 Dominion Resources, Inc. 63,263 Total Common Stock 403 DTE Energy Company 16,245 (cost $26,498,638) Interest Maturity Shares Collateral Held for Securities Loaned (2.7%) Rate (+) Date Value 812,958 Thrivent Financial Securities Lending Trust 2.740% N/A $812,958 Total Collateral Held for Securities Loaned (cost $812,958) The accompanying Notes to Financial Statements are an integral part of this schedule. 142 Large Cap Index Fund-I Schedule of Investments as of April 30, 2008 (unaudited) Shares or Principal Interest Maturity Amount Short-Term Investments (3.3%) Rate (+) Date Value $100,000 Federal National Mortgage Association  4.030% 5/16/2008 $99,833 914,136 Thrivent Money Market Fund 2.700 N/A 914,136 Total Short-Term Investments (at amortized cost) Total Investments (cost $28,325,565) 102.7% Other Assets and Liabilities, Net (2.7%) Total Net Assets 100.0% Number of Notional Contracts Expiration Principal Unrealized Futures Long/(Short) Date Amount Value Gain/(Loss) S&P 500 Index Mini-Futures 15 June 2008 $991,898 $1,039,500 $47,602 Total Futures # Non-income producing security. * All or a portion of the security is on loan as discussed in item 2(M) of the Notes to Financial Statements. + The interest rate shown reflects the yield, coupon rate or, for securities purchased at a discount, the discount rate at the date of purchase.  At April 30, 2008, $99,833 of investments were held on deposit with the counterparty and pledged as the initial margin deposit for open financial futures contracts. In addition, $1,519,425 of investments were earmarked as collateral to cover open financial futures contracts. Definitions: REIT  Real Estate Investment Trust, is a company that buys, develops, manages, and/or sells real estate assets. Gross unrealized appreciation and depreciation of investments, based on cost for federal income tax purposes, were as follows: Gross unrealized appreciation $7,665,602 Gross unrealized depreciation (4,639,830) Net unrealized appreciation (depreciation) $3,025,772 Cost for federal income tax purposes $28,325,565 The accompanying Notes to Financial Statements are an integral part of this schedule. 143 Balanced Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (67.0%) Value Shares Common Stock (67.0%) Value Consumer Discretionary (6.5%) 25,895 CVS/Caremark Corporation ~ $1,045,381 3,400 Abercrombie & Fitch Company ± $252,654 7,100 Diageo plc ADR  581,490 13,400 Advance Auto Parts, Inc. ±~ 464,712 18,600 Elizabeth Arden, Inc. # 344,286 16,200 Bed Bath & Beyond, Inc. #± 526,500 14,550 Flowers Foods, Inc. 376,700 2,600 Black & Decker Corporation ± 170,638 14,800 General Mills, Inc. 893,920 14,500 Carnival Corporation ± 582,465 9,600 Hormel Foods Corporation 378,336 3,800 Centex Corporation 79,116 22,166 Kraft Foods, Inc. 701,111 47,600 Coldwater Creek, Inc. #* 254,184 29,500 Kroger Company 803,875 8,400 D.R. Horton, Inc.  130,116 8,300 Loews Corporation - Carolina Group 545,061 29,800 DIRECTV Group, Inc. # 734,272 10,400 Longs Drug Stores Corporation * 416,624 8,400 Focus Media Holding, Ltd. ADR #* 309,876 18,700 Pepsi Bottling Group, Inc. 630,377 17,900 Fossil, Inc. # 640,641 25,300 PepsiCo, Inc.  1,733,809 7,800 Genesco, Inc. # 172,848 21,500 Philip Morris International, Inc. # 1,097,145 11,000 Gymboree Corporation # 475,420 33,512 Procter & Gamble Company  2,246,980 18,900 Harley-Davidson, Inc. * 722,925 14,681 Reckitt Benckiser Group plc 853,159 2,400 Harman International Industries, Inc. 98,088 11,500 Smithfield Foods, Inc. # 329,820 25,100 Hasbro, Inc. 892,556 24,800 Wal-Mart Stores, Inc. 1,437,904 41,300 Hot Topic, Inc. # 219,303 9,900 William Wrigley Jr. Company * 753,984 17,000 International Game Technology 590,580 Total Consumer Staples 20,900 Johnson Controls, Inc. 736,934 16,900 Kohls Corporation #* 825,565 Energy (9.2%) 3,400 Las Vegas Sands Corporation #* 259,148 21,900 Devon Energy Corporation  2,483,460 40,600 Leapfrog Enterprises, Inc. #* 337,386 32,900 Dril-Quip, Inc. # 1,880,564 4,100 Lennar Corporation * 75,522 33,186 Exxon Mobil Corporation ±~ 3,088,621 13,500 Liberty Global, Inc. 477,765 56,500 Halliburton Company 2,593,915 27,000 McDonalds Corporation 1,608,660 39,300 Noble Corporation 2,211,804 7,700 McGraw-Hill Companies, Inc. 315,623 25,900 Occidental Petroleum Corporation  2,155,139 2,000 Mohawk Industries, Inc. #* 152,380 780 Patriot Coal Corporation # 51,519 5,400 Newell Rubbermaid, Inc. 110,862 7,600 Peabody Energy Corporation 464,588 67,500 News Corporation  1,208,250 81,100 Petrohawk Energy Corporation # 1,917,204 15,700 Nordstrom, Inc. * 553,582 19,900 Petroleo Brasileiro SA ADR 2,416,258 49,100 Pier 1 Imports, Inc. * 382,980 19,900 Petroleum Development Corporation #± 1,497,077 6,200 Pulte Homes, Inc. 80,848 46,051 Sunoco, Inc. * 2,137,227 24,000 Ross Stores, Inc. 803,760 22,700 Total SA ADR * 1,906,800 6,300 Target Corporation 334,719 38,500 Willbros Group, Inc. * 1,389,465 26,700 TJX Companies, Inc. 860,274 Total Energy 13,000 Tween Brands, Inc. #* 247,000 27,100 Viacom, Inc. # 1,041,724 Financials (10.6%) 17,000 Yum! Brands, Inc. 691,560 6,700 Affiliated Managers Group, Inc. #* 665,578 Total Consumer Discretionary 18,600 AFLAC, Inc.  1,240,062 13,000 Allstate Corporation ± 654,680 Consumer Staples (6.6%) 2,200 AMB Property Corporation  127,050 10,200 Alberto-Culver Company ~ 256,734 23,200 American Express Company ~ 1,114,064 21,500 Altria Group, Inc.  430,000 35,062 American International Group, Inc. ± 1,619,864 14,700 Avon Products, Inc.  573,594 8,100 Ameriprise Financial, Inc. 384,669 9,100 Cadbury Schweppes plc ADR ~ 419,510 2,401 Apartment Investment & 27,600 Coca-Cola Company  1,624,812 Management Company 88,789 21,800 Constellation Brands, Inc. #~ 400,248 13,200 Axis Capital Holdings, Ltd. 447,612 The accompanying Notes to Financial Statements are an integral part of this schedule. 144 Balanced Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (67.0%) Value Shares Common Stock (67.0%) Value Financials  continued 3,000 Simon Property Group, Inc. * $299,580 31,100 Bank of America Corporation ±~ $1,167,494 100 Sovran Self Storage, Inc. 4,470 16,600 Bank of New York Mellon Corporation ~ 722,598 27,900 U.S. Bancorp * 945,531 2,363 CapitalSource, Inc. * 33,200 3,800 UDR, Inc. 96,064 32,400 Center Financial Corporation ~ 337,284 18,200 United Community Banks, Inc. * 249,886 14,000 Chubb Corporation  741,580 11,900 Wachovia Corporation 346,885 10,300 Citigroup, Inc. ± 260,281 2,300 Weingarten Realty Investors 84,847 900 CME Group, Inc. ± 411,705 32,500 Wells Fargo & Company 966,875 31,900 Colonial BancGroup, Inc. * 259,666 8,900 Zions Bancorporation * 412,515 8,775 Commerce Bancshares, Inc. ~ 381,712 Total Financials 9,800 Cullen/Frost Bankers, Inc. ~ 547,036 1,800 Developers Diversified Realty Health Care (8.5%) Corporation 77,310 9,800 Aetna, Inc. ± 427,280 27,600 East West Bancorp, Inc. * 393,024 533 Amedisys, Inc. #* 27,609 12,000 Endurance Specialty Holdings, Ltd. 445,560 3,400 AmerisourceBergen Corporation ~ 137,870 300 Entertainment Properties Trust 16,008 19,100 Beckman Coulter, Inc. ± 1,304,530 3,700 Equity Residential REIT 153,624 25,400 BioMarin Pharmaceutical, Inc. #* 926,084 1,300 Essex Property Trust, Inc. 154,700 14,800 C.R. Bard, Inc. ± 1,393,716 8,800 Federal Home Loan Mortgage Corporation 219,208 6,000 Cardinal Health, Inc. ~ 312,420 8,100 Federal National Mortgage Association 229,230 13,700 Cephalon, Inc. #* 855,017 7,400 Franklin Resources, Inc. 704,110 7,200 CIGNA Corporation ~ 307,512 7,300 Goldman Sachs Group, Inc. 1,397,001 38,800 Conceptus, Inc. #* 699,176 677 Gramercy Capital Corporation 12,863 1,400 Covance, Inc. # 117,306 4,100 Hartford Financial Services Group, Inc. 292,207 5,700 Coventry Health Care, Inc. #~ 254,961 13,500 HCC Insurance Holdings, Inc. 333,180 21,700 Dentsply International, Inc.  843,479 3,300 Hospitality Properties Trust 106,029 100,300 Dexcom, Inc. #* 772,310 64,900 J.P. Morgan Chase & Company 3,092,485 7,700 Express Scripts, Inc. #~ 539,154 400 Kilroy Realty Corporation 20,928 20,900 Gilead Sciences, Inc. # 1,081,784 1 Lincoln National Corporation 52 44,900 Hansen Medical, Inc. #* 783,505 2,300 Mack-Cali Realty Corporation 89,746 2,000 Health Net, Inc. # 58,580 22,500 Marshall & Ilsley Corporation 562,050 1,700 Henry Schein, Inc. # 94,129 15,300 Merrill Lynch & Company, Inc. 762,399 31,700 Hospira, Inc. # 1,304,455 35,700 MGIC Investment Corporation * 465,171 3,100 Humana, Inc. # 148,149 18,400 Morgan Stanley 894,240 10,500 ImClone Systems, Inc. # 489,825 62,300 New York Community Bancorp, Inc. * 1,163,141 7,700 IMS Health, Inc. 190,575 29,000 NewAlliance Bancshares, Inc. 390,340 2,300 Laboratory Corporation of America 9,500 Northern Trust Corporation 704,045 Holdings # 173,926 6,800 Nymex Holdings, Inc. 629,680 38,900 Masimo Corporation # 1,133,935 100 Parkway Properties, Inc. 3,966 5,000 McKesson Corporation ± 260,600 2,400 Plum Creek Timber Company, Inc. 98,016 10,156 Medco Health Solutions, Inc. # 503,128 64,800 PMI Group, Inc. * 364,824 3,600 Millipore Corporation # 252,360 5,300 PNC Financial Services Group, Inc. 367,555 62,100 Mylan Laboratories, Inc. * 817,857 6,500 Portfolio Recovery Associates, Inc. * 286,065 22,200 NuVasive, Inc. #* 846,930 2,700 ProLogis Trust 169,047 2,100 Omnicare, Inc. 42,735 7,600 Prudential Financial, Inc. 575,396 2,300 Patterson Companies, Inc. #± 78,660 2,940 Public Storage, Inc. * 266,658 283 PharMerica Corporation #* 4,819 2,400 Rayonier, Inc. REIT 100,872 100 Psychiatric Solutions, Inc. #* 3,471 9,300 Security Capital Assurance, Ltd. * 9,300 The accompanying Notes to Financial Statements are an integral part of this schedule. 145 Balanced Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (67.0%) Value Shares Common Stock (67.0%) Value Health Care  continued Information Technology (10.3%) 2,700 Quest Diagnostics, Inc. * $135,486 14,500 Accenture, Ltd. $544,475 67,300 SenoRx, Inc. # 491,290 22,700 Apple Computer, Inc. #±~ 3,948,665 21,900 Shire Pharmaceuticals Group plc ADR * 1,203,186 29,600 Applied Materials, Inc.  552,336 19,600 STERIS Corporation 543,116 19,400 Automatic Data Processing, Inc.  857,480 8,400 Thermo Electron Corporation # 486,108 11,200 Avnet, Inc. #± 293,328 9,500 United Therapeutics Corporation #* 802,750 31,700 BMC Software, Inc. #± 1,101,892 15,940 UnitedHealth Group, Inc. 520,122 75,800 Cisco Systems, Inc. #± 1,943,512 47,300 Vertex Pharmaceuticals, Inc. #* 1,207,096 101,200 Commvault Systems, Inc. #*±~ 1,244,760 10,700 WellPoint, Inc. # 532,325 173,800 Compuware Corporation #± 1,310,452 13,600 Zimmer Holdings, Inc. # 1,008,576 25,100 Corning, Inc.  670,421 Total Health Care 50,800 EMC Corporation # 782,320 14,400 F5 Networks, Inc. # 325,872 Industrials (8.4%) 15,500 FormFactor, Inc. # 298,685 14,400 3M Company 1,107,360 16,100 Foundry Networks, Inc. 204,953 250 Allegiant Travel Company # 6,812 2,670 Google, Inc. # 1,533,354 22,800 American Commercial Lines, Inc. #* 360,696 10,300 Ingram Micro, Inc. # 175,203 19,800 American Reprographics Company #* 314,226 73,700 Integrated Device Technology, Inc. # 787,853 15,800 BE Aerospace, Inc. # 637,688 99,500 Intel Corporation ± 2,214,870 10,000 C.H. Robinson Worldwide, Inc.  626,800 35,200 Intersil Corporation 940,544 6,200 Canadian National Railway Company ~ 324,818 42,600 Ixia # 302,034 16,600 Danaher Corporation * 1,295,132 13,100 Juniper Networks, Inc. #* 361,822 11,200 Eaton Corporation ± 983,808 51,200 Microsoft Corporation 1,460,224 16,000 Emerson Electric Company  836,160 16,600 NETAPP, Inc. #* 401,720 26,600 Federal Signal Corporation 369,208 23,000 Nokia Oyj ADR ± 691,610 9,700 Foster Wheeler, Ltd. # 617,793 32,650 NVIDIA Corporation # 670,958 15,100 FTI Consulting, Inc. #* 966,400 20,000 ON Semiconductor Corporation #* 149,400 56,000 General Electric Company 1,831,200 15,900 Paychex, Inc. 578,283 15,700 Hub Group, Inc. # 513,233 144,400 Powerwave Technologies, Inc. #* 394,212 47,900 Interline Brands, Inc. # 926,865 16,100 QUALCOMM, Inc. 695,359 12,400 JA Solar Holdings Company, Ltd. ADR # 297,724 82,900 Quest Software, Inc. 1,104,228 25,200 JB Hunt Transport Services, Inc. * 856,044 3,500 Research in Motion, Ltd. # 425,705 13,500 Kaydon Corporation * 706,995 51,300 Tellabs, Inc. # 264,708 14,200 Kirby Corporation # 778,728 35,600 Texas Instruments, Inc. 1,038,096 17,700 Manitowoc Company, Inc. 669,414 107,100 TIBCO Software, Inc. #* 821,457 5,800 Manpower, Inc. 389,354 2,477 Verigy, Ltd. # 52,933 20,600 Oshkosh Truck Corporation * 836,360 8,100 Zebra Technologies Corporation # 297,675 44,200 Pall Corporation 1,536,834 Total Information Technology 24,700 Pentair, Inc. 909,701 11,600 Precision Castparts Corporation 1,363,696 Materials (2.8%) 10,700 Rockwell Collins, Inc. 675,277 9,900 Air Products and Chemicals, Inc. ± 974,457 26,400 Roper Industries, Inc. * 1,639,968 375 Arkema ADR # 21,506 11,600 Shaw Group, Inc. # 573,272 16,000 Dow Chemical Company ± 642,400 26,700 Waste Management, Inc. 963,870 15,200 E.I. du Pont de Nemours and Company  743,432 Total Industrials 8,700 FMC Corporation ± 546,186 15,300 Freeport-McMoRan Copper & Gold, Inc.  1,740,375 8,900 Lubrizol Corporation 519,048 The accompanying Notes to Financial Statements are an integral part of this schedule. 146 Balanced Fund Schedule of Investments as of April 30, 2008 (unaudited) Shares Common Stock (67.0%) Value Shares Common Stock (67.0%) Value Materials  continued 4,000 Constellation Energy Group, Inc. ~ $338,600 21,800 Pactiv Corporation # $518,622 15,000 Dominion Resources, Inc.  650,850 15,500 Praxair, Inc. 1,415,305 3,900 DTE Energy Company  157,209 15,900 Silgan Holdings, Inc. 847,152 20,216 Duke Energy Corporation  370,155 Total Materials 7,000 Edison International, Inc.  365,190 4,600 Entergy Corporation  528,356 Telecommunications Services (1.5%) 14,000 Exelon Corporation ~ 1,196,720 59,400 AT&T, Inc. ±~ 2,299,374 7,100 FirstEnergy Corporation ~ 537,044 10,000 Embarq Corporation 415,700 7,200 PG&E Corporation 288,000 12,100 NII Holdings, Inc. # 553,454 7,700 PPL Corporation 369,754 50,100 Sprint Nextel Corporation 400,299 5,700 Progress Energy, Inc. 239,343 17,600 Verizon Communications, Inc. 677,248 11,200 Public Service Enterprise Group, Inc. 491,792 Total Telecommunications 4,200 Questar Corporation 260,526 Services 5,700 Sempra Energy 323,019 2,500 Wisconsin Energy Corporation 118,650 Utilities (2.6%) 8,700 Xcel Energy, Inc. ± 180,960 12,600 AES Corporation #~ 218,736 Total Utilities 4,400 Ameren Corporation ~ 199,584 8,500 American Electric Power Company, Inc. ± 379,355 Total Common Stock 5,400 Consolidated Edison, Inc. ~ 224,640 (cost $171,779,003) Shares Preferred Stock/Equity Linked Securities (0.2%) Value 5,025 Allegro Investment Corporation SA TGT, Convertible ~¿ ≤ $260,396 15,771 Credit Suisse New York, NY ± 409,257 Total Preferred Stock/Equity Linked Securities (cost $670,001) Principal Interest Maturity Amount Long-Term Fixed Income (37.7%) Rate Date Value Asset-Backed Securities (5.3%) $1,000,000 Americredit Automobile Receivables Trust ±« 2.821% 5/6/2008 $962,276 212,640 Bear Stearns Asset-Backed Securities, Inc. ± 3.135 5/25/2008 212,188 553,576 Bear Stearns Mortgage Funding Trust ~ 3.035 5/25/2008 153,617 1,000,000 Chase Funding Issuance Trust  4.960 9/17/2012 1,015,137 750,000 Citibank Credit Card Issuance Trust  5.650 9/20/2019 740,382 932,337 Countrywide Asset-Backed Certificates ±« 5.549 4/25/2036 908,672 1,000,000 Discover Card Master Trust ± 5.650 3/16/2020 966,628 1,000,000 First Franklin Mortgage Loan Asset-Backed Certificates  3.005 5/25/2008 969,971 746,114 First Horizon ABS Trust ~« 3.025 5/25/2008 595,332 1,000,000 Ford Credit Floor Plan Master Owner Trust ± 2.896 5/15/2008 967,042 985,721 GMAC Mortgage Corporation Loan Trust « 2.965 5/25/2008 788,084 1,076,419 GMAC Mortgage Corporation Loan Trust « 3.075 5/25/2008 1,076,419 488,583 Green Tree Financial Corporation 6.330 11/1/2029 489,121 700,000 Merna Re, Ltd.  ≤ 4.446 6/30/2008 658,770 138,263 National Collegiate Student Loan Trust  2.955 5/25/2008 137,849 140,535 Popular ABS Mortgage Pass-Through Trust 4.000 12/25/2034 137,614 The accompanying Notes to Financial Statements are an integral part of this schedule. 147 Balanced Fund Schedule of Investments as of April 30, 2008 (unaudited) Principal Interest Maturity Amount Long-Term Fixed Income (37.7%) Rate Date Value Asset-Backed Securities  continued $1,500,000 Renaissance Home Equity Loan Trust  5.608% 5/25/2036 $1,454,718 308,546 Residential Asset Securities Corporation 4.160 7/25/2030 308,217 626,893 Residential Funding Mortgage Securities II « 3.025 5/25/2008 597,692 177,230 SLM Student Loan Trust  2.930 7/25/2008 176,662 1,000,000 Textron Financial Floorplan Master Note Trust 
